Exhibit 10.1
UNITED STATES
DEPARTMENT OF THE INTERIOR
NATIONAL PARK SERVICE
HISTORIC PROPERTY LEASE
—ooOoo—
HASLETT WAREHOUSE
at
SAN FRANCISCO MARITIME NATIONAL HISTORIC PARK
—ooOoo—
HISTORIC LEASE NO. HL-SAFR001-98
Dated October 16, 2000

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                Page  
1. DEFINITIONS
    2  
 
       
2. LEASE OF THE PREMISES
    17  
 
       
3. ACCEPTANCE OF THE PREMISES
    24  
 
       
4. TERM
    26  
 
       
5. ANNUAL RENTAL, ONE TIME PAYMENTS, OTHER OBLIGATIONS TO LESSOR
    26  
 
       
6. IMPOSITIONS
    33  
 
       
7. AUDIT AND RECORDS
    34  
 
       
8. NET LEASE; NO COUNTERCLAIM OR ABATEMENT
    36  
 
       
9. LESSOR NOT OBLIGATED TO PAY LESSEE EXPENSES
    37  
 
       
10. USE OF THE PREMISES
    37  
 
       
11. LIMITATION ON EFFECT OF APPROVALS
    39  
 
       
12. CONSTRUCTION AND INSTALLATION APPROVAL
    39  
 
       
13. DESIGN OF LESSEE IMPROVEMENTS, ALTERATIONS AND PRESERVATION MAINTENANCE
    40  
 
       
14. SUBMISSION OF EVIDENCE OF FINANCING; CLOSING OF FINANCING
    43  
 
       
15. CONSTRUCTION OF IMPROVEMENTS AND ALTERATIONS AND PRESERVATION MAINTENANCE
    46  
 
       
16. PERMITS AND APPROVALS
    49  
 
       
17. EXCAVATION, SITE, AND GROUND DISTURBANCE
    51  
 
       
18. OWNERSHIP OF IMPROVEMENTS
    51  
 
       
19. BUILDING MAINTENANCE AND PRESERVATION MAINTENANCE
    52  
 
       
20. UTILITIES
    54  
 
       
21. COMPLIANCE WITH APPLICABLE LAWS; NEPA; NHPA
    54  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                Page  
22. HAZARDOUS MATERIALS
    55  
 
       
23. INSURANCE
    59  
 
       
24. DAMAGE OR DESTRUCTION
    68  
 
       
25. INDEMNITY
    72  
 
       
26. LIENS
    73  
 
       
27. TRANSFER AND SUBLETTING
    74  
 
       
28. LEASEHOLD MORTGAGES
    77  
 
       
29. TRANSFER BY LESSOR
    90  
 
       
30. RIGHT TO ESTOPPEL CERTIFICATES
    91  
 
       
31. DEFAULTS
    91  
 
       
32. REMEDIES
    92  
 
       
33. ALTERNATIVE DISPUTE RESOLUTION
    95  
 
       
34. SURRENDER AND VACATE THE PREMISES
    97  
 
       
35. HOLDING OVER
    98  
 
       
36. REPRESENTATIONS AND WARRANTIES OF LESSEE
    98  
 
       
37. REPRESENTATIONS AND WARRANTIES OF LESSOR
    99  
 
       
38. COMPLIANCE WITH FEDERAL EQUAL OPPORTUNITY LAWS
    99  
 
       
39. NOTICES
    99  
 
       
40. LESSOR’S RIGHT TO EXHIBIT THE PREMISES
    100  
 
       
41. NO PARTNERSHIP OR JOINT VENTURE
    101  
 
       
42. ANTI-DEFICIENCY ACT
    101  
 
       
43. GENERAL PROVISIONS
    101  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)
EXHIBITS
EXHIBIT A — PREMISES
EXHIBIT B — RETAINED SPACE
EXHIBIT C — OFFICE SPACE
EXHIBIT D — RESTAURANT SPACE
EXHIBIT E — RETAIL SPACE
EXHIBIT F — TRADE FIXTURES
EXHIBIT G — SCHEDULE OF PERFORMANCE
EXHIBIT H — PRELIMINARY SCHEMATIC PLANS FOR, AND DESCRIPTION OF, THE INITIAL
LESSEE IMPROVEMENTS
EXHIBIT I — VAULT
EXHIBIT J — RETAINED SPACE RESTROOMS AND DRINKING FOUNTAINS
EXHIBIT K — STREET ENCROACHMENT AGREEMENT
EXHIBIT L — LIST OF REPORTS AND STUDIES IDENTIFYING HISTORIC ELEMENTS

i



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 1
HISTORIC LEASE
THIS LEASE is made and entered into effective as of October 16, 2000, by and
between the United States Department of the Interior, National Park Service
acting through the Regional Director, Pacific West Region, an agency of the
United States of America (“Lessor”) and Maritime Hotel Associates, L.P., a
California limited partnership whose General Partner is Hyde Street Hospitality,
Inc a wholly-owned subsidiary of the Kimpton Hotel & Restaurant Group, Inc, a
California corporation (“Lessee”).
RECITALS
WHEREAS, the San Francisco Maritime National Historical Park is administered by
the Secretary of the Department of the Interior (“Secretary”) through the
National Park Service (“Lessor”) pursuant to the National Park Service Organic
Act, 16 U.S.C. Sections 1 et seq., and the San Francisco Maritime National
Historical Park Authorization Act, 16 U.S.C. Sections 410nn et seq.; and
WHEREAS, the Haslett Warehouse is listed on the National Register of Historic
Places pursuant to the National Historic Preservation Act of 1966, as amended,
16 U.S.C. Sections 470 et seq.; and
WHEREAS, pursuant to 16 U.S.C. Section 470h-3 and 410nn-1 et seq. and 36 C.F.R.
Part 18, Lessor has determined that the Haslett Warehouse is an historic
property that Lessor is unable to preserve and rehabilitate during the
foreseeable future, and that the historic property will be adequately preserved
by this Lease; and
WHEREAS, Lessor has determined that the use and occupancy of the Haslett
Warehouse for the use contemplated in this Lease is consistent with the San
Francisco Maritime National Historical Park General Management Plan (defined
below), and the purposes of the San Francisco Maritime National Historical Park
Authorization Act, and is compatible with the public interest; and
WHEREAS, Lessee desires to lease that certain real property comprising the
Haslett Warehouse (exclusive of the Retained Space (defined below)), comprised
of approximately 188,435 square feet of gross building area; together with
certain additional land and an existing appurtenant easement (collectively,
“Premises”) as such Premises are more particularly described in Exhibit A; and
to adaptively reuse the Haslett Warehouse for an approximately 268-room, first
class hotel as described herein with a nautical theme, restaurant, and limited
retail and office space; and
WHEREAS, Lessor desires to retain approximately 9,565 square feet of space (the
“Retained Space”) for public purposes, such as a museum and visitor center, as
such Retained Space is more particularly shown on Exhibit B; and
*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 2
WHEREAS, Lessor has agreed to lease the Premises to Lessee on the terms,
agreements, covenants, conditions and provisions set forth in this Lease and
solely for the purposes provided in this Lease.
NOW THEREFORE, in consideration of the rents to be paid under this Lease and all
of the terms, agreements, covenants, conditions and provisions contained in this
Lease, Lessee and Lessor (collectively, “Parties”) hereby agree as follows:

1.   DEFINITIONS

As used in this Lease, the following terms shall have the following meanings
applicable, as appropriate, to both the singular and plural forms of the defined
terms:

  1.1.   “Affected Property” is as defined in Section 22.4 of this Lease.    
1.2.   “Affiliate(s)” means, all entities or persons controlled by or under
common control, through one or more entities, with Lessee.     1.3.   “Agency”
means any Federal, state, or local agency, department, commission, board,
bureau, office or other governmental authority having jurisdiction.     1.4.  
“Allowance” is as defined in Section 5.3.3 of this Lease.     1.5.  
“Alterations” means any improvements, alterations, Major Alterations or Minor
Alterations, of or to the Premises or Retained Space made by Lessee after the
completion of Initial Lessee Improvements.     1.6.   “Annual Rental” is as
defined in Section 5.4 of this Lease.     1.7.   “Annual Report” means a report
that includes but is not limited to (a) audited financial statements certified
by a certified public accountant that is independent of Lessee and Affiliates,
prepared on an annualized basis showing Gross Receipts and Rent Roll for the
preceding Lease Year; (b) a statement by Lessee that Lessee’s and any
Affiliates’, Lessee’s Agents’, employees’, guests’, visitors’, invitees’,
sublessees’, licensees’, and permittees’ and other persons or entities under the
control of Lessee during the Term, use of the Premises is consistent with this
Lease, (c) a statement describing any material change in the status of Initial
Lessee Improvements and Major Alterations as of the end of such Lease Year.    
1.8.   “Applicable Laws” mean all present and future applicable statutes,
regulations, requirements, licenses, rules, guidelines, ordinances, codes,
permits, orders, decrees, and the like, and all amendments thereto, of any
Agency, relating to or affecting this Lease or the design, construction and use
of Premises by Lessee, Affiliates, Lessee’s

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 3

      Agents, employees, guests, visitors, invitees, sublessees, licensees,
permittees or other persons or entities under the control of Lessee during the
Term, including, but not limited to:

  1.8.1.   Those Applicable Laws pertaining to the Park such as 16 U.S.C. 1 et
seq., 16 U.S.C. 410nn et seq.; and the General Management Plan.     1.8.2.  
Those Applicable Laws pertaining to reporting, licensing, permitting,
investigation, remediation or abatement of emissions, discharges, or releases
(or threatened emissions, discharges or releases) of Hazardous Materials in or
into the air, surface water, ground water or land, or relating to the
manufacture, processing, distribution, use, generation, treatment, storage,
disposal, transport or handling of Hazardous Materials;     1.8.3.   Those
Applicable Laws pertaining to the protection of the environment and/or the
health or safety of employees or the public;     1.8.4.   Those Applicable Laws
pertaining to the protection or restoration of natural or cultural resources;  
  1.8.5.   Those Applicable Laws pertaining to historic leasing, historic
preservation tax certification, and the treatment of historic properties; and  
  1.8.6.   Those Applicable Laws pertaining to national and local building
construction requirements.

      Notwithstanding the foregoing, “Applicable Laws” shall not include (i) any
amendment to the General Management Plan, nor any subsequent General Management
Plan, or (ii) guideline(s) established by the Pacific West Region of the
National Park Service or the San Francisco Maritime National Historical Park;
solely to the extent that such amendment or subsequent General Management Plan,
or guideline(s) materially increases the cost to Lessee of, the operation or use
of the Premises pursuant to this Lease, or prohibits Lessee’s use of the
Premises pursuant to this Lease.     1.9.   “Approved Operator” means a hotel
operator of established reputation, operating five (5) or more hotels, and
having at least five (5) years experience in the operation of hotels in the
United States, which hotels are of equal or better quality as the Hotel Standard
or a hotel chain

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 4

      operator of established reputation, experienced in operating hotels of
equal or better quality as the Hotel Standard.     1.10.   “Base Rental” is as
defined in Section 5.5 of this Lease.     1.11.   “Bona Fide Institutional
Lender” means any one or more of the following, whether acting in its own
interest and capacity or in a fiduciary capacity for one or more persons or
entities none of which need be Bona Fide Institutional Lenders: (a) any savings
bank, commercial bank or trust company (whether acting individually, or in any
trust or fiduciary capacity), savings and loan association, or building loan
association that has deposits in excess of One Billion Dollars ($1,000,000,000)
(which amount shall be increased in proportion to increases in the CPI after the
Commencement Date) and is subject to the jurisdiction of the Comptroller of the
Currency, the Office of Thrift Supervision, the Federal Deposit Insurance
Corporation, or the Federal Reserve Board, and the courts of the United States
of America, any state thereof, or the State of California; (b) any insurance
company, governmental agency, real estate investment trust, religious,
educational or eleemosynary institution or state, municipal or similar public
employees’ welfare, benefit, pension or retirement fund or system subject to the
Employee Retirement Income Security Act, 29 U.S.C. § 1001, et seq., investment
banking, merchant banking or brokerage firm (or any special account, managed
fund, department, or agency of any of the foregoing) (i) any one of which has
assets of at least (A) at all times prior to Substantial Completion of the
Initial Lessee Improvements, Five Hundred Million Dollars ($500,000,000) (or
equivalent in foreign currency); and (B) at all time from and after Substantial
Completion of the Initial Lessee Improvements, Fifty Million Dollars
($50,000,000) (or the equivalent in foreign currency), as adjusted for increases
in the CPI from and after the Completion Date, and (ii) in the case of a
religious, educational or eleemosynary institution or an employees’ welfare,
benefit, pension or retirement fund or system, investment banking, merchant
banking or brokerage firm, is regularly engaged in any aspect of the financial
services business; (c) governmental and quasi-governmental agencies and
government sponsored organizations; or (d) an investment banking firm that
originates at least One Hundred Million Dollars ($100,000,000) annually of
commercial mortgage loans for sale or transfer, in their entirety, to another
entity in the mortgage loan business that is a Bona Fide Institutional Lender,
or in connection with the sale of the mortgage in any secondary mortgage loan
market, including any mortgage backed security or real estate investment conduit
transaction or any other institutional quality rated public offering or private
placement. For purposes hereof, (x) acting in a “fiduciary capacity” shall be
deemed to include acting as a trustee, agent, or in a similar capacity under a

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 5

      mortgage, loan agreement, indenture or other loan document, and (y) a
lender, even if not a Bona Fide Institutional Lender, shall be deemed to be a
Bona Fide Institutional Lender if promptly after such loan is consummated the
note(s) or other evidence of indebtedness and/or the collateral securing the
same are assigned to one or more persons then qualifying as a Bona Fide
Institutional Lender. In no event however shall the term “Bona Fide
Institutional Lender” include any Affiliate of Lessee or any Excluded
Contractor. Subsequent to, and not including, the initial financing of the
Initial Lessee Improvements, the term, Bona Fide Institutional Lender, shall
also include any other type of commercial financing entity, or vehicle that may
from time to time hereafter be generally accepted in the commercial real estate
market for financing commercial construction or other commercial real estate
financing, that includes as a matter of course hotel projects similar in size,
nature, and scope to the Haslett Warehouse hotel development.     1.12.  
“Building Maintenance” means maintenance of the Premises, including but not
limited to, the Fixtures and the Trade Fixtures in such manner as to keep the
Premises including, but not limited to, the Fixtures and the Trade Fixtures in
good and sanitary order, condition, and repair (permitting reasonable wear and
tear) in compliance with the Hotel Standard and Applicable Laws.     1.13.  
“Certificate of Occupancy” means a document issued by Lessor that confirms that
Lessor’s requirements for full occupancy and use of the Premises as provided for
in this Lease have been completed.     1.14.   “Commencement Date” is as defined
in Section 4 of this Lease     1.15.   “Commercially Reasonable Insurance Rates”
means with respect to insurance coverage, that such coverage is commercially
available from companies admitted or approved to do business in the state of
California, with a financial rating of at least A-VIII, as rated by the A.M.
Best Key Rating Guide, at rates and on terms such that it is/would be purchased
by similarly situated owners or operators of similar hotel properties that are
historic properties listed on the National Register of Historic Places in the
San Francisco Bay Area of California.     1.16.   “Conditional Certificate of
Occupancy” means a Certificate of Occupancy issued with conditions for final
completion and allowing for partial occupation or partial use of the Premises.  
  1.17.   “Construction Contracts” is as defined in Section 23.13.1 of this
Lease.     1.18.   “CPI” means the United States Department of Labor, Bureau of
Labor Statistics, Consumer Price Index, All Urban Consumers, All Items, San

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 6

      Francisco-Oakland-San Jose, California (1993-95 equals 100) or, if such
index is no longer published, a successor or substitute index designated by
Lessor, published by an Agency reflecting changes in consumer prices in the San
Francisco Bay Area.     1.19.   “Design and Construction Documents” means
schematic design and review documents, design development review drawings and
construction documents and permit drawings or any other documents required to be
prepared under this Lease for Initial Lessee Improvements or Alterations other
than Minor Alterations.     1.20.   “Design and Construction Monitor” is an
experienced professional firm hired by Lessor at the sole cost and expense of
the Lessee and acting on behalf of Lessor to (a) review Design and Construction
Documents, (b) monitor all construction of the Initial Lessee Improvements and
all Alterations other than Minor Alterations, and (c) assure Lessor of
compliance with the terms and conditions of this Lease. In connection with the
Initial Lessee Improvements, Lessor shall provide a list of firms to Lessee no
later than the tenth (10th) day of the Due Diligence Period. Lessee shall notify
Lessor in writing within three (3) business days of receipt of such list of any
reasonable objections Lessee may have to any of the listed contractors and
provide the reasons therefor.     1.21.   “Due Diligence Period” is as defined
in Section 3.2 of this Lease.     1.22.   “Environmental Damages” means all
claims, demands, damages, injuries, losses, penalties, fines, costs (including
reasonable consultant fees and expert fees), liabilities, causes of action,
judgments, expenses and the like, of any nature whatsoever and by whomever made,
incurred at any time after Lessor relinquishes and vacates the Premises to
Lessee that relate to the presence or release of any Hazardous Materials in or
into the air, surface water, ground water or land at, on, about, under or within
the Premises and to the extent that they arise directly or indirectly from or in
connection with the use of Premises by Lessee, Affiliates, Lessee’s Agents,
employees, guests, visitors, invitees, sublessees, licensees, and permittees and
other persons or entities under the control of Lessee during the Term.     1.23.
  “Event of Default” is as defined in Section 31 of this Lease.     1.24.  
“Excluded Contractor” means any person or entity debarred, suspended, proposed
for debarment or suspension, or declared ineligible by any agency or
instrumentality of the United States or by the General Accounting Office or
otherwise excluded from procurement or nonprocurement programs of the United
States or any agency or instrumentality thereof, and (a) included on the List of
Parties Excluded

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 7

      from Federal Procurement and Nonprocurement Programs maintained by the
United States General Services Administration, or successor compilation of
similar information; or (b) which Lessor has advised Lessee within ten (10) days
after request from Lessee would be an Excluded Contractor but for clause (a).  
  1.25.   Expiration Date” and “Final Expiration Date” are as defined in
Section 4 of this Lease.     1.26.   “Fixtures” means all fixtures, equipment,
and machinery permanently attached to and forming a part of the Premises or
Retained Space, required or necessary for use and occupancy of the Premises or
Retained Space and including all parts of the operating systems of the Premises
or Retained Space such as heating, air conditioning, sprinkler, alarm, water,
waste, and electrical, provided that the term “Fixtures” shall not include Trade
Fixtures.     1.27.   “Food and Beverage and All Other Department Revenues”
means all Gross Receipts less Rooms Department Revenues and including gross
receipts, income, revenues, rents or economic benefit of any kind, whether in
the form of cash, property or services, received by Lessee or Affiliates
including those from the sale of food and beverages, or from rentals of retail
or office space or other concessions on the Premises to the extent not
specifically included in the Percentage Rental Exclusions. Gross receipts, as
determined in accordance with generally accepted accounting principles and
specifically with the most current edition of the Uniform System of Accounts for
the Lodging Industry of the American Hotel and Motel Association, of any
sublessee operating the Restaurant Space shall be part of Food and Beverage and
All Other Department Revenues and consequently any rent received by Lessee from
such sublessee shall not be included in Food and Beverage and All Other
Department Revenues for the purposes of Section 5 of this Lease.     1.28.  
“Force Majeure” means reasons or causes reasonably beyond Lessee’s control
(excluding Lessee’s financial inability), such as acts of God or of public
enemies, war, invasion, insurrection, rebellion, earthquake, riots, fires,
floods, epidemics, quarantine restrictions, strikes, lockouts, freight
embargoes, and unusually severe weather delays, or any similar cause.     1.29.
  “General Management Plan” means that certain General Management Plan, San
Francisco Maritime National Historical Park, San Francisco County, California,
dated October 1997, as amended (subject to the qualification provided at the end
of in Section 1.8 above).     1.30.   “Gross Receipts” means the entire amount
of gross receipts received by Lessee or Affiliates, which amount is determined
in accordance with

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 8

      generally accepted accounting principles and specifically with the most
current edition of the Uniform System of Accounts for the Lodging Industry of
the American Hotel and Motel Association (the “Uniform System”) consistently
applied, derived by Lessee from the operation of the Premises and not from any
other source less Percentage Rental Exclusions. Gross Receipts shall include all
cash or other revenues received by Lessee from the Premises, including but not
limited to, rent, any payments in lieu of rent, non-returnable option payments,
or payments under a loss of rents insurance policy or provision. There shall
also be included in Gross Receipts the gross receipts from all mechanical or
other vending devices placed on the Premises by Lessee, other than such devices
that are installed on portions of the Premises not open to the public and that
are solely for the convenience of Lessee’s employees. The gross receipts of any
sublessee operating the Restaurant Space shall be part of Gross Receipts and
consequently any rent received by Lessee from such Restaurant Space shall not be
included in Gross Receipts.     1.31.   “Haslett Warehouse” means that certain
building, comprising that portion of the Premises that is an historic structure
known as the Haslett Warehouse and listed on the National Register of Historic
Places. The Retained Space is located within the Haslett Warehouse.     1.32.  
“Hazardous Materials” means any material or other substance (including storage
tanks and Preexisting Hazardous Materials):

  1.32.1.   The presence of which is governed by any Applicable Laws as being
hazardous or harmful to human health or the environment;     1.32.2.   That is
or becomes defined as a “hazardous waste,” “extremely hazardous waste,”
“restricted hazardous waste,” “hazardous substance,” “pollutant,” “contaminant,”
“toxic contaminant” under any Applicable Laws;     1.32.3.   That is toxic,
explosive, corrosive, flammable, infectious, radioactive, carcinogenic,
mutagenic, or otherwise hazardous or is or becomes regulated by any Agency under
any Applicable Laws;     1.32.4.   The presence of which poses or threatens to
pose a hazard to the environment or to the health or safety of persons

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 9

  1.32.5.   That contains, without limitation of the foregoing, gasoline, diesel
fuel or other petroleum hydrocarbons or volatile organic compounds;     1.32.6.
  That contains, without limitation of the foregoing, polychlorinated biphenyls
(PCBs), asbestos, asbestos-containing materials, or urea formaldehyde foam
insulation; or     1.32.7.   That contains or consists of, without limitation of
the foregoing, radon gas.

  1.33.   “Historic Elements” means materials, features and any other elements
of the Haslett Warehouse that are of historic significance and that existed as
of the Commencement Date (including those elements identified in those reports
and studies listed on Exhibit L) and remain in the Haslett Warehouse upon
completion of the Initial Lessee Improvements.     1.34.   “Historic
Preservation Certification Requirements” means those requirements set forth in
36 C.F.R. Part 67.     1.35.   “Historical Valuation Coverage” means the cost to
repair or replace damaged components and/or materials of the Premises, using
like materials and workmanship, giving consideration to duplicating the original
texture, color, appearance and function, and as much as possible restoring the
damaged property to the condition existing immediately prior to the loss
consistent with the Historic Preservation Certification Requirements and the
Secretary of Interior’s Standards.     1.36.   “Hotel Standard” means a
first-class, but not deluxe, standard of operation, construction and
maintenance, including the quality of construction and of the furniture,
equipment and finishes. The Hotel Nikko, The Palace, The Fairmont, the St.
Francis and the Ritz Carlton are examples of deluxe hotels in San Francisco as
of the Commencement Date. The Tuscan Inn, the Galleria Park Hotel and the Villa
Florence Hotel are examples of hotels operating at the Hotel Standard as of the
Commencement Date. During the Term, hotels meeting the Hotel Standard will be
those operating at a standard similar to the aforementioned properties and as
first-class, but not deluxe, hotels in the City of San Francisco, California.
The retail space within the Alexis Hotel building in Seattle, Washington, is an
example of retail space operating at the Hotel Standard as of the Commencement
Date.     1.37.   “Impositions” are all taxes, assessments, rates, charges,
license fees, municipal liens, levies, excises or imposts, whether general or
special, or ordinary or extraordinary, of every name, nature and kind
whatsoever,

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 10

      if any, lawfully imposed by any Agency, or other authority or entity, that
may be levied, assessed, charged or imposed or may be or become a lien or charge
upon the Premises or any part thereof; or upon the rent or income of Lessee; or
upon the use or occupancy of the Premises; or upon this transaction or any
document creating or transferring an estate or interest of Lessee in the
Premises; or upon any improvements or Fixtures; or upon the leasehold estate of
Lessee; or upon Lessor by reason of its ownership of the fee underlying this
Lease but excluding taxes on the revenue or income of Lessor from this Lease.
Impositions also include, but are not limited to, the payment of any bonds or
charges imposed or required by any Agency, or other authority or entity, by
reason of the proposed or actual use, treatment, storage, discharge or disposal
of Hazardous Materials on or from the Premises by Lessee, or any sublessee or
licensee claiming through Lessee.     1.38.   “Initial Lessee Improvements”
means the Rehabilitation and other improvements performed by Lessee for initial
occupancy of the Premises, including, but not limited to, (a) a first-class
hotel (with a nautical theme), comprised of approximately 268 rooms
(approximately 11 luxury suites, approximately 11 full suites, approximately 24
king through suites, approximately 123 large double queen rooms, approximately
96 deluxe guest rooms, and approximately 3 regular guest rooms, (b) restaurant,
and (c) limited office and retail, (i) substantially as more fully described in
the portion of that certain proposal from Lessee entitled, “A Proposal for the
Rehabilitation of the Haslett Warehouse at San Francisco Maritime Historical
Park” dated August 10, 1998 attached as Exhibit H, and (ii) as described in this
Lease and (d) pursuant to Section 2.3 below, the Retained Space, all as may be
modified as reflected in Lessee’s final Design and Construction Documents for
the Initial Lessee Improvements approved in writing by Lessor.     1.39.  
“Inventory and Condition Report” is a document that sets forth an inventory of
the Premises and its Fixtures at the Commencement Date, at the completion of
Initial Lessee Improvements, periodically during the Term to reflect changes,
and at the Expiration Date with the latter inventory showing the condition of
the Premises and Fixtures at that time for the purposes of Section 34 of this
Lease.     1.40.   “Interest Rate” means the percentage of interest charged
based on the current value of funds to the United States Treasury as published
periodically in the Treasury Financial Manual.     1.41.   “Lease” means this
Lease No. HL-SAFR001-99, including all conditions, exhibits, modifications,
amendments, and extensions thereof.

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 11

  1.42.   “Lease Year” is as defined in Section 5.2 of this Lease.     1.43.  
“Leasehold Mortgage” is as defined in Section 28 of this Lease.     1.44.  
“Lessee’s Agents” means Lessee’s directors, officers, partners, members,
employees, contractors, or agents.     1.45.   “Lessor’s Agents” means Lessor’s
director, officers, employees, contractors, or agents.     1.46.   “Major
Alterations” means each Alteration (or group of Alterations, if occurring
substantially at the same time and as part of a single project) of or to the
Premises or Retained Space by Lessee made after the completion of the Initial
Lessee Improvements, the construction cost of which is greater than Five Million
Dollars ($5,000,000) adjusted by CPI since the Commencement Date to the year in
which the Major Alteration begins.     1.47.   “Minor Alterations” means each
Alteration (or group of Alterations, if occurring substantially at the same time
and as part of a single project) of or to the Premises by Lessee made after the
completion of the Initial Lessee Improvements, the construction cost of which is
less than One Hundred Thousand Dollars ($100,000) adjusted by CPI since the
Commencement Date to the year in which the Minor Alterations begins; provided
that such Alterations are limited to decorative improvements, repainting,
recarpeting, and installation of Trade Fixtures and equipment, all of which are
comparable to the Hotel Standard, and shall not include Preservation
Maintenance.     1.48.   “Office Space” means that certain space comprised of
approximately 4,200 square feet located on the ground floor of the Premises and
shown on Exhibit C, as may be modified as reflected in Lessee’s final Design and
Construction Documents for the Initial Lessee Improvements approved in writing
by Lessor.     1.49.   “Park” means all the area, facilities, features, and
property that are contained within the boundaries of or otherwise controlled by
San Francisco Maritime National Historical Park.     1.50.   “Percentage Rental”
is as defined in Section 5.6 of this Lease.     1.51.   “Percentage Rental
Exclusions” means the following items, which, to the extent set forth herein, do
not constitute a part of and which shall be excluded by Lessee from, Gross
Receipts for the purpose of calculating Percentage Rental:

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 12

  1.51.1.   Federal, state and municipal excise, sales, use, or luxury or
similar tax, which are collected directly from occupants or users either as a
part of or added to the sales price of any goods, services, rooms or displays,
such as bed taxes, gross receipts, room admission, cabaret or equivalent taxes
and actually paid by Lessee;     1.51.2.   credits and refunds to customers from
cancellations of room reservations;     1.51.3.   provided that the amount of
such business does not exceed comparable hotel industry standards, receipts,
whether direct or through license or concession by Lessee, from guest room
movies, newspapers, magazines, guest room telephone, guest laundry, and guest
room mini-bar revenues;     1.51.4.   the amount of any gross sales revenues
received by any sublessee(s) of the Office Space and Retail Space;     1.51.5.  
parking revenues;     1.51.6.   proceeds of any insurance, judgments,
settlements or condemnation awards that do not compensate Lessee for loss of
Gross Receipts;     1.51.7.   the actual charge not to exceed the customary and
usual charge to Lessee by credit card companies imposed on a credit card
transaction by a user;     1.51.8.   value that may be imputed to complimentary
occupancy of hotel rooms and complimentary meals for users without charge,
solely for the purpose of generating future goodwill for the hotel operation in
the Premises in accordance with then prevailing customary and usual practices of
other comparable hotels in San Francisco, California;     1.51.9.   value that
may be imputed to complimentary employee meals;     1.51.10.   any penalty
charged by Lessee for a returned check;     1.51.11.   the face value of any
returned checks written off by Lessee as a bad debt to the extent Lessor
received Percentage Rental on the services involved; and

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 13

  1.51.12.   any charge added by Lessee to its regular cash price as a finance
charge for installment sales on credit.

  1.52.   “Personal Property” means all furniture, equipment, appliances,
apparatus, and all other property placed on the Premises that neither are
permanently attached to nor form a part of the Premises, whether leased or owned
by Lessee, including without limitation, (a) all furniture, equipment and
personal property located on or used in connection with the operation of the
Premises, (b) all as-built plans, drawings and specifications for the Initial
Lessee Improvements and any Alterations, and all architectural, structural,
mechanical, electrical, and landscaping plans and specifications, surveys,
engineering studies and reports and applicable flood plain maps relating to the
Premises (collectively, the “Plans”), and (c) all of Lessee’s right, title and
interest in any intangible personal property now or hereafter used in connection
with the use and operation of the Premises, including, without limitation, the
right to use any trade name now used in connection with the Initial Lessee
Improvements, all warranties or guarantees received from any contractors,
subcontractors, suppliers or materialmen in connection with any construction,
repairs or alterations of the Premises, names, licenses, franchises, permits,
Lessee lists, advertising materials and other similar property and rights
relating to the use and operation of the Hotel or any of the other Personal
Property. Personal Property also includes Trade Fixtures. Personal Property
includes both tangible and intangible personal property including intellectual
property. Notwithstanding Lessee’s rights in and to the Plans, Lessee shall
provide Lessor with a copy of each of the Plans upon termination of this Lease
and shall assign to Lessor all transferable warranties or guarantees received
from any person or entity including but not limited to contractors,
subcontractors, suppliers or materialmen in connection with the Premises.    
1.53.   “Preexisting Hazardous Materials” means Hazardous Materials that existed
in, on, or under the Premises prior to the Commencement Date, whether such
substances were within the definition of Hazardous Materials as used in this
Lease as of the Commencement Date or subsequently become included within such
definition.     1.54.   “Premises” are as defined in the Recitals above and
Exhibit A and includes the Vault.     1.55.   “Preservation Maintenance” means
the act or process of applying preservation treatment to the Haslett Warehouse
to maintain and retain the historic character of the Haslett Warehouse in
accordance with the application of the Historic Preservation Certification
Requirements and the Secretary of Interior’s Standards. Preservation Maintenance

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 14

      includes housekeeping and routine and cyclic work scheduled to mitigate
wear and deterioration of the Haslett Warehouse without altering the historic
character, protecting the condition of the Haslett Warehouse, repairing or
replacing in kind broken or worn out elements, parts, or surfaces so as to keep
the existing appearance and function of the site or structure, and emergency
stabilization work necessary to protect damaged historic fabric from additional
damage.     1.56.   “Preservation Plan” is a document that sets forth a plan,
including a time schedule, for Preservation Maintenance, including, without
limitation, Lessee’s ongoing compliance with the Historic Preservation
Certification Requirements and the Secretary of Interior’s Standards.     1.57.
  “Reconstruction” means the act or process, in accordance with the Secretary of
Interior’s Standards pertaining to “reconstruction”, of accurately depicting by
means of new construction, form, features, and detailing of a non-surviving
site, landscape, building, or object for the purpose of replicating its
appearance at a specific period of time and it is historic location.     1.58.  
“Rehabilitation” means the act or process, in accordance with the Historic
Preservation Certification Requirements and the Secretary of Interior’s
Standards pertaining to “rehabilitation”, of returning a property to a state of
utility through repair or alteration that makes possible an efficient
contemporary use while preserving those portions or features of the property
that are significant to its historical, architectural and cultural values. From
and after the date that is ten (10) years after the Commencement Date,
“Rehabilitation” following casualty or other damage or destruction may, at
Lessor’s direction, include Restoration or Reconstruction of specific Historic
Elements in accordance with the Secretary of Interior’s Standards.     1.59.  
“Rent Roll” means a full and complete list of all sublessees of Lessee, if any,
and for each sublessee, a full and complete description of sublease terms,
including but not limited to term, annual rent, base rent, percentage rent,
sublessee improvements, escalation clauses, concessions, inducements, options to
renew, amendments to sublease, and any other information regarding subleases as
Lessor may from time to time reasonably prescribe.     1.60.   “Restaurant
Space” means that certain space comprised of approximately 4,550 square feet
located on the ground floor of the Premises and shown on Exhibit D, as may be
modified as reflected in Lessee’s final Design and Construction Documents for
the Initial Lessee Improvements approved in writing by Lessor.

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 15

  1.61.   “Restoration” means the act or process in accordance with the
Secretary of Interior’s Standards pertaining to “restoration”, of accurately
depicting the form, features, and character of a property as it appeared at a
particular period of time by means of the removal of features from other periods
in its history and reconstruction of missing features from the restoration
period.     1.62.   “Retail Space” means that certain space comprised of
approximately 1,200 square feet located on the ground floor of the Premises and
shown on Exhibit E, as may be modified as reflected in Lessee’s final Design and
Construction Documents for the Initial Lessee Improvements approved in writing
by Lessor.     1.63.   “Retained Space” means space located within the Haslett
Warehouse that is not leased to Lessee and is reserved for use by Lessor. The
Retained Space comprises approximately 9,565 square feet of the ground floor
area within the Haslett Warehouse as measured from the interior surface of the
finished walls and is a contiguous area beginning approximately at the Jefferson
and Hyde Street corner of the building and extending across the bays of the
building’s support grid fronting on Jefferson Street as shown on Exhibit B and
continuing into the interior of the building on the lowest level along the Hyde
Street wall of the building so as to encompass the requisite area in a generally
rectangular shape. The outside entrance to the Retained Space shall be through
an existing opening onto Jefferson Street. The Retained Space extends downward
from the bottom of the finished surfaces of the ceiling above and extends no
further downward than the top of the concrete floor slab. The Retained Space
does not include the Vault.     1.64.   “Rooms Department Revenues” means all
Gross Receipts, income, revenues, rents or economic benefit of any kind, whether
in the form of cash, property or services, received by Lessee or Affiliates
solely from the rental of guest rooms in the Premises other than Percentage
Rental Exclusions. Rooms Department Revenues does not include Food and Beverage
and All Other Department Revenues.     1.65.   “Schedule of Performance” means
the Schedule of Performance attached as Exhibit G to this Lease.     1.66.  
“Secretary of Interior’s Standards” means (a) the Secretary of Interior’s
Standards for Historic Preservation codified in 36 C.F.R. Part 68; (b) the
Secretary of the Interior’s Standards for the Treatment of Historic Properties,
1995; and (c) the Secretary’s Standards for Rehabilitation and Guidelines for
Rehabilitating Historic Buildings (1990 revision).

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 16

  1.67.   “Street Encroachment Agreement” means that certain Street Encroachment
Agreement with the City and County of San Francisco attached as Exhibit K to
this Lease.     1.68.   “Substantial Completion” means the work of constructing
the Initial Lessee Improvements, Alterations, or Preservation Maintenance, as
applicable, is substantially complete and the constructed facility is operable
as a usable facility.     1.69.   “Term” is as defined in Section 4 of this
Lease.     1.70.   “Termination Date” means the Expiration Date or Final
Expiration Date or such earlier date as this Lease is terminated pursuant to any
provision of this Lease.     1.71.   “Trade Fixtures” means those items, or
categories of items, whether owned or leased by Lessee, listed on Exhibit F of
this Lease.     1.72.   “Transfer” means the direct or indirect, voluntary or by
operation of law, sale, assignment, subletting, encumbering, pledge or other
transfer or hypothecation of Lessee’s or any permitted assignee’s or sublessee’s
interest in or rights with respect to the Premises or Lessee’s leasehold estate
therein. Any sale or other transfer, including by consolidation, merger or
reorganization, of a Controlling Interest in Lessee or any permitted assignee or
sublessee, if such entity is a corporation, or any sale or other transfer of a
Controlling Interest in the partnership interests of such entity, if such entity
is a partnership, whether in a single transfer or in a series of related
transfers, and whether directly or by sales or transfers of underlying
partnership or corporate ownership interests, shall be deemed a Transfer. The
term “Controlling Interest” as used in this Lease means, in the case of a
corporate entity, an interest, beneficial or otherwise, of sufficient
outstanding voting securities or capital of the Lessee, permitted assignee, or
sublessee or related entity so as to permit exercise of managerial authority
over the actions and operations of the Lessee, permitted assignee, or sublessee,
of a majority of the Board of Directors of Lessee, permitted assignee or
sublessee, and, in the instance of a partnership, limited partnership, joint
venture, limited liability company, or individual entrepreneurship, beneficial
ownership of the capital assets of Lessee, permitted assignee or sublessee so as
to permit exercise of managerial authority over the actions and operations of
Lessee, permitted assignee or sublessee. Notwithstanding the foregoing
definition of “Transfer,” a “Transfer” shall not include any transaction in
connection with the granting of an Assignment for Security or Leasehold Mortgage
pursuant to Section 28.2 below (but excluding a foreclosure or giving of a deed
in lieu of foreclosure thereunder). A foreclosure or the giving of a deed in
lieu

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 17

      shall be deemed a “Transfer” and shall require Lessor’s prior written
approval in accordance with Section 28.13.2 below.     1.73.   “Utility Areas”
means the areas between the bottom of the slab over the Retained Space extending
downward to the bottom of the finished surfaces of the ceiling of the Retained
Space, together with such vertical areas immediately adjacent to the interior
side of the exterior walls of the Retained Space and columns located therein and
to and from the Vault, which locations are reasonably necessary for utilities
serving the Premises. The location of any and all utilities serving the Premises
within the Utility Areas shall be subject to Lessor’s prior written approval.  
  1.74.   “Vault” means that certain space comprised of approximately 115 square
feet located on the ground floor along the interior wall of the Haslett
Warehouse along Hyde Street as shown on Exhibit I. The Vault contains an
electrical transformer and related electrical equipment which provides
electricity to the Premises and the Retained Space.

2.   LEASE OF THE PREMISES

  2.1.   Lease of the Premises

  2.1.1.   In accordance with the powers granted by Congress, Lessor, for and in
consideration of the rents, covenants and agreements herein contained on the
part of Lessee, its heirs, successors and assigns, to be paid, kept and
performed, hereby leases and demises to Lessee, and Lessee hereby hires from
Lessor, upon and subject to the terms agreements, covenants, conditions and
provisions of this Lease, the Premises, excepting and reserving unto Lessor:

  (a)   the Retained Space;     (b)   nonexclusive easements in the Utility
Areas as appurtenances to the Retained Space to use, operate, maintain, repair,
reconstruct, replace, install, construct, and inspect Lessor’s utilities, such
as lighting, alarm systems, electrical, and telecommunications, and facilities,
and all necessary and proper lines, ducts, measuring devices, and other related
apparatus and equipment in and through the Utility Areas and to and from the
Vault; together with the right, at all reasonable times to access the Utility
Areas and the Vault for the same;

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 18

  (c)   the right, at all reasonable times and for purposes other than mere
inspection, upon reasonable prior notice under the circumstances, given at least
thirty (30) days in advance where feasible (except in case of emergency), and
subject to the rights of Lessee’s invitees in the Premises, to enter and to
permit any Agency, public or private utilities and other persons to enter upon
the Premises as may be necessary as determined in Lessor’s reasonable judgment
for the purposes of (i) using, operating, maintaining, replacing, inspecting,
and relocating any existing underground wells, water, natural gas, steam, storm,
storm sewer and sanitary sewer lines, telephone and electric power lines,
conduits and facilities, and flood control facilities; (ii) using, installing,
operating, maintaining, renewing, replacing, inspecting, and relocating
underground wells, water, natural gas, steam, storm, storm sewer and sanitary
sewer lines, telephone and electric power lines, conduits and facilities, and
flood control facilities required by Applicable Laws or mandated by governmental
entities other than the National Park Service; or (iii) using, installing,
operating, maintaining, renewing, replacing, inspecting, and relocating wells
and other equipment as reasonably required for environmental monitoring or
remediation purposes. No such facilities shall materially interfere with the use
or stability of any building or improvement on the Premises. Lessee hereby
waives any claims for damages for any injury or inconvenience to or interference
with Lessee’s use and occupancy of the Premises, any loss of occupancy or quiet
enjoyment of the Premises or any other loss occasioned by Lessor’s exercise of
its rights under this Section 2.1(c);     (d)   the right, at all reasonable
times and upon twenty-four (24) hours’ prior notice to Lessee (except in the
case of emergency), and subject to the rights of guests in the Premises, in its
sole discretion, but not the obligation, to enter and to permit any Agency to
enter upon and to permit such investigation or testing on the Premises as are
reasonably necessary in the opinion of Lessor. No such inspection or testing by
Lessor shall materially interfere with the use or

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 19

      stability of any building or improvement on the Premises. Lessee shall
establish procedures providing emergency access by Lessor to any secured areas
within the Premises, which procedures shall comply with all Applicable Laws.
Lessee hereby waives any claims for damages for any injury or inconvenience to
or interference with Lessee’s use and occupancy of the Premises, any loss of
occupancy or quiet enjoyment of the Premises or any other loss occasioned by
Lessor’s exercise of its rights under this Section 2.1(d); and     (e)   the
right to enter upon the Premises at any reasonable time for the purpose of
inspection and inventory and when otherwise deemed necessary for the protection
of interests of Lessor, and Lessee shall have no claim of any character on
account thereof against Lessor or any officer, agent, or employee thereof.
Lessor shall have the right to make, without prior notice thereof, annual
inspections for compliance with public health and safety standards. Lessor may
make follow-up inspections to ensure compliance therewith. Lessor retains the
right to close the Premises when immediate danger to life or property is
discovered on such inspections or follow-up inspections. To the extent feasible,
Lessor will provide reasonable notice of such closure. Lessee hereby waives any
claims for damages for any injury or inconvenience to or interference with
Lessee’s use and occupancy of the Premises, any loss of occupancy or quiet
enjoyment of the Premises or any other loss occasioned by Lessor’s exercise of
its rights under this Section 2.1(e).  
2.1.1.1.
  Premises may be initially demised to Lessee with permitted uses authorized to
others on the courtyard portion of the Premises adjacent to the Haslett
Warehouse on the east side (“Courtyard Permits”). Upon the Commencement Date,
Lessor will invoke the cancellation clause in the Courtyard Permits and will
cause the property to be vacated. Once vacated, the courtyard portion of the
Premises will be demised to the Lessee without being subject to such uses.

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 20

  2.1.2.   Lessor hereby grants to Lessee for the benefit of the Premises,
subject to the other terms and conditions of this Lease, a nonexclusive easement
appurtenant to the Premises for reasonable access through the Retained Space,
for use by the Lessee, its employees, contractors, consultants, and agents, for
the purposes of (a) the use, operation, maintenance, repair, reconstruction,
replacement, installation, construction, and inspection of utilities, such as
heating, air conditioning, water, waste, electrical, and telecommunications, and
facilities, and all necessary and proper lines, ducts, valves, fittings, pumps,
measuring and protective devices, and other apparatus and equipment in and
through the Utility Areas, and (b) the use, operation, maintenance, repair,
reconstruction, replacement, installation, construction, and inspection of
electrical utilities and facilities, and all necessary and proper lines, ducts,
fittings, measuring and protective devices, and other electrical apparatus in
the Vault; together with the right, to access the Utility Areas and the Vault
for the same; provided that (c) Lessee’s access rights granted hereunder shall
be limited to all reasonable times and for purposes other than mere inspection,
upon reasonable prior notice under the circumstances, given at least thirty
(30) days in advance where feasible (except in the case of emergency), (d) shall
be for a reasonably minimum period of time, and (e) Lessee’s use shall not
unreasonably interfere with the use of the Retained Space or reduce or
unreasonably impair the usefulness or function of the Retained Space or Lessor’s
utilities located within the Utility Areas.     2.1.3.   This Lease is subject
to all Applicable Laws including, but not limited to, all liens, encumbrances,
restrictions, rights and conditions of law or of record or otherwise actually
known to Lessee or reasonably ascertainable by inspection or survey.

  2.2.   Reservation of Rights

  2.2.1.   The privileges granted herein are further expressly subject to all
existing easements, licenses, and rights-of-way.     2.2.2.   This Lease
reserves to the Lessor the right to install, operate, and maintain a sign on the
exterior of the Premises giving notice to the public of Lessor’s presence in the
Retained Space. Such sign shall conform to

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 21

      Applicable Laws and be in accordance with the style and appearance of
signage adopted by Lessee. Any signage or other items proposed to be placed on
the exterior of the Premises by Lessor must be designed and installed in
consultation with Lessee and shall be installed, maintained, and operated in
such a manner as to not interfere with the operations of Lessee.     2.2.3.  
Mineral Rights         Mineral rights to the land subject to this Lease are
retained by the State of California, reserving all mineral deposits, as defined
in Section 6407 of the Public Resources Code, together with the right to
prospect for, mine, and remove such deposits.

  2.2.4.   Nothing contained in this Lease shall give or be deemed to give
Lessee an independent right to grant easements or other rights-of-way over,
under, on, or through the Premises.

  2.3.   Retained Space

  2.3.1.   Lessor’s use of the Retained Space will be for public purposes such
as a museum, display area, and visitor center and for similar public purposes
related to the Park and the objectives of Lessor, including, without limitation,
activities conducted by any cooperating association or convention and visitor’s
bureau.

  2.3.2.   Lessee shall (a) construct the building shell of the Retained Space
as provided in Section 13 below as part of the Initial Lessee Improvements and
pursuant to mechanical, electrical and plumbing (“MEP”) performance
specifications submitted by Lessor to Lessee in accordance with the Schedule of
Performance; and (b) use the Allowance to design and construct the interior of
the Retained Space; provided that the cost of such design and construction of
the interior of the Retained Space shall be limited to the extent of the
Allowance. Prior to expenditure of the Allowance, Lessee shall obtain Lessor’s
prior written approval for such expenditure. The allocation and expenditure of
the Allowance for such design and construction shall be determined by Lessor in
its sole discretion. Lessor shall complete the installation of the interior of
the Retained Space as funds are available.

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****



 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 22

      Lessor hereby grants reasonable access to Lessee to the Retained Space for
performance and completion of its obligations pursuant to this Section 2.3.2.  
  2.3.3.   Lessee, at Lessee’s sole cost and expense, shall engage an acoustical
engineer as required to mitigate noise and vibration from the electrical
transformer and other electrical equipment in the Vault and Lessee’s utilities
in the Utility Areas so that such noise and vibration shall be reduced to levels
appropriate to, and shall not materially interfere with, the use of the Retained
Space pursuant to Section 2.3.1 above; provided that such mitigation shall be
subject to Lessor’s prior written approval.

  2.3.4.   Lessor shall perform maintenance in the Retained space in accordance
with Applicable Laws. The visitor center within the Retained Space shall be
operated and maintained consistent with the operation and maintenance standards
established for the Bear Valley Visitor Center at Point Reyes National Seashore,
Loomis Museum at Lassen Volcanic National Park, and Newhalem Visitor Center at
North Cascades National Park.

  2.3.5.   In the event Lessor ceases to require the use of the Retained Space
for public purposes (described in Section 2.3.1 above) and subject to Applicable
Laws, Lessee will be offered such space as an addition to Premises under the
terms of the Lease and on terms compatible with the requirements of Lessor and
at fair market value. Lessor shall not permit (a) the operation of a restaurant
in the Retained Space; or (b) any use or operation of the Retained Space which
generates excessive noxious odors or noise, such as a fast food restaurant or
nightclub. Operations in the Retained Space for uses other than as a visitor
center shall be commensurate with the Hotel Standard.

  2.3.6.   Lessor and Lessee shall cooperate to facilitate and coordinate the
interactions between the Retained Space and Premises. Exhibits in the Retained
Space shall meet National Park Service standards for Exhibit Planning and Design
and Exhibit Fabrication. In addition, all National Park Service Conservation
Guidelines that relate to the preservation and exhibit; or of historical
collections will be applied. Exhibits shall be maintained as required in
National Park Service Servicewide Cyclic and

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****



 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 23

      Repair/Rehab Programs. The Bear Valley Visitor Center at Point Reyes
National Seashore, Loomis Museum at Lassen Volcanic National Park, and Newhalem
Visitor Center at North Cascades National Park are examples of visitor centers
operating under these standards.     2.3.7.   Lessee shall (or shall cause to)
install the heating, HVAC, plumbing and sprinklers serving the Retained Space
and shall operate, maintain, repair, reconstruct, and replace any and all such
utilities serving the Premises and the Retained Space. Lessor shall operate,
maintain, repair, reconstruct, and replace any and all utilities serving solely
the Retained Space. All utilities installed by Lessee serving the Retained Space
shall be located within the Utility Areas as approved by Lessor. Lessor will pay
directly to the providing utility for Lessor’s use of all utilities serving the
Retained Space to the extent feasible, otherwise, if requested by Lessor, Lessee
shall contract with the applicable utility provider to provide such utility
service to Lessor; the rate per unit charged the Lessor for such service shall
be approximately the average cost per unit of providing such service and Lessee
shall bill Lessor monthly therefor. Lessor shall pay Lessee within thirty
(30) days of receipt of the invoice for such utility service.

  2.3.8.   Lessor shall permit Lessee and its agents, contractors and
representatives to access the Vault through the Retained Space at reasonable
times and for purposes other than mere inspection, upon reasonable prior notice
under the circumstances, given at least thirty (30) days in advance where
feasible (except in an emergency situation in which event no notice shall be
required if not reasonably possible under the circumstances), for the purpose of
inspecting, repairing, replacing, and maintaining the Vault and/or any equipment
therein, and to perform Lessee’s obligations pursuant to Section 2.3.3 above. In
connection with any such entry (except in the event of an emergency situation),
Lessee shall (a) use reasonable efforts to minimize the interference with or
disruption to the use and operation of the Retained Space; and (b) not exercise
its rights of entry with unreasonable frequency. In any case where Lessee
exercises its right to enter upon the Retained Space pursuant to this
Section 2.3.8, Lessee shall, to the extent reasonably practicable, allow Lessor
or its designee to

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****



 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 24

      accompany Lessee in the Retained Space while Lessee is present thereon.

3.   ACCEPTANCE OF THE PREMISES

  3.1.   As Is Condition of the Premises

  3.1.1.   Lessee expressly agrees to take the Premises and all improvements
thereon in their existing “as is” condition and acknowledges that in entering
into this Lease, Lessee does not rely on, and Lessor does not make, any express
or implied representations or warranties as to any matters including, without
limitation, the suitability of the soil or subsoil; any characteristics of the
Premises or improvements thereon; the suitability of the Premises for the
intended use; the likelihood of deriving trade from or other characteristics of
the Park; the economic or programmatic feasibility of Lessee’s use and occupancy
of the Premises; title to the Premises; Hazardous Materials on or in the
vicinity of the Premises; or any other matter. Lessee will satisfy itself
pursuant to Section 3.2 of this Lease as to such suitability and other pertinent
matters by Lessee’s own inquiries and tests into all matters relevant in
determining whether to enter into this Lease. Lessee hereby accepts the Premises
in their existing condition, and hereby expressly agrees that if any remedial
work, Preservation Maintenance, improvements or Alterations is required to
conform the Premises to the requirements of Applicable Laws, Lessee shall, at
its sole cost and expense, undertake and diligently prosecute to completion any
such work except as expressly set forth in this Lease, provided, however that
the provisions of this Section 3 do not modify the provisions of Section 22
below with respect to Pre-existing Hazardous Materials.

  3.1.2.   Lessee understands and expressly agrees that Lessor’s approval of
Design and Construction Documents and Lessor’s provision of the Certificate of
Occupancy or Conditional Certificate of Occupancy or any Lessor approval of
Lessee’s completion of Alterations, Building Maintenance, or Preservation
Maintenance does not make nor imply any representation or warranty by Lessor
that the Premises complies with all Applicable Laws.

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 25

  3.2.   Lessee’s Due Diligence
        During the ninety (90) day period (the “Due Diligence Period”)
commencing with the Commencement Date, Lessee shall conduct such investigations
of the Premises and surrounding property as Lessee shall feel necessary to
determine if the Premises are in a condition acceptable to Lessee, and whether
Lessee can obtain adequate financing and professional and contracting services
for the construction of the Initial Lessee Improvements and whether the
environmental remediation of the Premises and surrounding property can be
undertaken in a manner satisfactory to Lessee. During the Due Diligence Period
and in accordance with the Schedule of Performance, Lessee shall submit to the
State Historic Preservation Officer, and provide a copy to Lessor, of Lessee’s
historic preservation certification application pursuant to 36 C.F.R. Part 67.
Within ten days of receipt, Lessee shall provide to Lessor a copy of the
certification of Rehabilitation determined by Historic Preservation Services,
National Park Service, Washington, D.C. During the Due Diligence Period, Lessee
shall be responsible for Lessee’s activities and those of Affiliates, Lessee’s
Agents, employees, guests, visitors, invitees, sublessees, licensees, and
permittees and other persons or entities under the control of Lessee in
conducting the necessary investigations and otherwise occupying or using the
Premises and shall provide insurance coverage sufficient to fully protect,
defend and indemnify Lessor from loss and damage. At any time during the Due
Diligence Period, Lessee may, in its sole discretion, but only after performing
the repair, replacement or restoration of any damage to Premises caused by
Lessee, Affiliates, Lessee’s Agents, employees, guests, visitors, invitees,
sublessees, licensees, and permittees and other persons or entities under the
control of Lessee in compliance with all Applicable Laws and in accordance with
the terms and conditions of this Lease, as a result of Lessee’s investigations,
elect to terminate this Lease by giving Lessor a written notice of such
termination, whereupon this Lease shall terminate. Upon such termination by
Lessee, Lessor shall retain the payment made pursuant to Section 5.3.1 below and
Lessee and Lessor shall have no further obligation to each other except that the
indemnity provided in this Section 3.2 shall survive such termination.

  3.3.   Lessor Removal of Hazardous Materials from Premises
        Upon completion of the Due Diligence Period and absent Lessee’s
termination of the Lease pursuant to Section 3.2 above, Lessor shall remove
Lessor’s personal property from the Premises including, without limitation,
stored Hazardous Materials such as cans of paint and similar items.

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****



 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 26

4.   TERM

  4.1.   Unless terminated sooner, the initial term of this Lease (“Term”) shall
be for a period of fifty-seven (57) years, commencing on the date first above
written (“Commencement Date”) and expiring on the last day of December 31, 2057
(“Expiration Date”) as extended to the Final Expiration Date or on such earlier
date as this Lease may be terminated as hereinafter provided.

  4.2.   Upon completion of Initial Lessee Improvements and issuance of a
Certificate of Occupancy or Conditional Certificate of Occupancy, whichever
occurs first, the Term shall be considered extended by an additional period
equal to the time from the Commencement Date until the issuance of the
certificate and expiring after the completion of such period (“Final Expiration
Date”) or on such earlier date as this Lease may be terminated as provided
hereinafter but in no event shall the Final Expiration Date be later than the
last day of December 31, 2059.

5.   ANNUAL RENTAL, ONE TIME PAYMENTS, OTHER OBLIGATIONS TO LESSOR

  5.1.   All payments due to Lessor under the terms of this Lease shall be
payable at:
        Regional Director, Pacific West Region
U.S. Department of the Interior
National Park Service
600 Harrison Street, Suite 600
San Francisco, California 94107

or at such other place or places as Lessor may designate in writing from time to
time.

  5.2.   Lease Year
        The term “Lease Year,” is hereby defined as follows:

  5.2.1.   The first Lease Year shall commence upon issuance of a Certificate of
Occupancy or Conditional Certificate of Occupancy, whichever occurs first, and
shall end on December 31 of that calendar year.     5.2.2.   Each subsequent
Lease Year shall be a calendar year and shall commence on the January 1
following the expiration of the preceding Lease Year, and shall end on the
December 31 thereafter, or on the last day of the Term, whichever occurs first.

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****



 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 27

  5.3.   One-Time Payments and Allowance

  5.3.1.   As partial consideration for this Lease, Lessee shall pay to Lessor
on the date that this Lease is first executed by the Lessor, in lawful money of
the United States of America, without deduction or offset, the amount of One
Hundred Thousand Dollars ($100,000).     5.3.2.   As partial consideration for
this Lease, and in accordance with the Schedule of Performance, Lessee shall pay
to Lessor or its designee, in lawful money of the United States of America,
without deduction or offset, the amount of One Million Nine Hundred Thousand
Dollars ($1,900,000).     5.3.3.   As partial consideration for this Lease, and
in accordance with the Schedule of Performance, Lessee shall establish and
manage a “Capital Account” and shall deposit the amount of Five Hundred Forty
Thousand Dollars ($540,000) in lawful money of the United States of America,
into such Capital Account. The funds in such Capital Account, including interest
earned thereon (the “Allowance”), shall be used by Lessee solely for
construction of the Retained Space in accordance with the terms and conditions
of this Lease.

  5.4.   Annual Rental
        In addition to all other amounts and charges due under this Lease,
Lessee shall and hereby agrees to pay to Lessor each Lease Year, in lawful money
of the United States of America, without deduction or offset except as provided
for in Section 33.7 below, an absolute net annual rental (“Annual Rental”),
which rental shall be the sum total amount of the following: Base Rental
including the CPI adjustment applicable and Percentage Rental and other charges
due hereunder.

  5.5.   Base Rental         In addition to all other amounts and charges due
under this Lease, Lessee shall and hereby agrees to pay to Lessor each Lease
Year, beginning with the first day following issuance of the Certificate of
Occupancy or of a Conditional Certificate of Occupancy, whichever occurs first,
as part of the Annual Rental a Base Rental (“Base Rental”) in the initial amount
of One Million Dollars ($1,000,000) payable in equal monthly installments, of
Eighty-Three Thousand Three Hundred and Thirty-Three Dollars and Thirty-Three
cents ($83,333.33).

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****



 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 28

  5.5.1.   Adjustments to Base Rental         The Base Rental shall be subject
to adjustment according to Sections 5.5.1.1 and 5.5.1.2 of this Lease. In no
case shall the Base Rental, as a result of an adjustment be less than the Base
Rental in effect immediately prior to such adjustment.

  5.5.1.1.   Adjustment Schedule         CPI adjustments to the Base Rental
shall be made every five (5) years during the Term with the first such
adjustment to be made effective on the first day following the fifth anniversary
of the issuance of the Certificate of Occupancy or Conditional Certificate of
Occupancy, whichever occurs first. Such CPI adjustments as may be applicable for
a partial month shall be remitted with the first full monthly payment due at the
adjusted amount.     5.5.1.2.   CPI Adjustments

  5.5.1.2.1.   The initial base for computing the CPI adjustment is the CPI
published most immediately preceding the Commencement Date (“Beginning Index”).
The CPI published most immediately proceeding the Adjustment Date in question
(“Adjustment Index”) is to be used in determining the amount of the adjustment.
If the Adjustment Index has increased over the Beginning Index, the Base Rental
shall be set by multiplying the then-current Base Rental by a fraction, the
numerator of which is the Adjustment Index and the denominator of which is the
Beginning Index.     5.5.1.2.2.   If the CPI is changed so that the base year
differs from that in

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****



 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 29

      effect when the Term commences, the CPI shall be converted in accordance
with the conversion factor published by the United States Department of Labor,
Bureau of Labor Statistics. If the CPI is discontinued or revised during the
Term, such other government index or computation with which it is replaced shall
be used in order to obtain substantially the same result as would be obtained if
the CPI had not been discontinued or revised.     5.5.1.2.3.   Notwithstanding
the foregoing, any increase in Base Rental shall not exceed twenty percent (20%)
of the initial annual Base Rental.

  5.5.2.   Upon the determination of the new Base Rental, pursuant to CPI
adjustments as set forth in this Lease, Lessor shall notify Lessee of such new
Base Rental and such notification shall constitute an amendment to this Lease,
as if such amendment were duly executed by the Parties.     5.5.3.   Base Rental
shall be payable in twelve (12) equal monthly installments during each Lease
Year, monthly in advance, on the first day of each calendar month, without
offset or deduction, commencing on the first day following the issuance of the
Certificate of Occupancy or Conditional Certificate of Occupancy, whichever
occurs first. Should any Lease Year contain fewer than three hundred sixty-five
(365) days or more than three hundred sixty-six (366) days, then the Base Rental
for said Lease Year shall be computed on a daily basis at an amount equal to
one/three-hundred-sixty-fifths (1/365) of the Base Rental, and paid monthly in
advance, with any fractional calendar month paid at the beginning of the
succeeding full calendar month.

  5.6.   Percentage Rental

  5.6.1.   In addition to all other amounts and charges due under this Lease,
Lessee shall and hereby agrees to pay to Lessor

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****



 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 30

      as part of the Annual Rental a percentage rental (“Percentage Rental”) for
the Premises, the Office Space, the Retail Space and the Restaurant Space for
each Lease Year as follows:

  5.6.1.1.   For the purposes of calculating Percentage Rental, Gross Receipts
will be allocated into two categories in a manner consistent with the Uniform
System. Percentage Rental Exclusions will be allowed. Percentage Rental will be
determined based on the varying percentages allocated to the two categories. The
categories are (a) Rooms Department Revenues, and (b) Food and Beverage and All
Other Department Revenues. All Gross Receipts from the Premises excluding Rooms
Department Revenues shall be included in Food and Beverage and All Other
Department Revenues.     5.6.1.2.   Percentage Rental for Lease Years 1 to 5 is
calculated as follows: (a) the sum of (i) a base amount equal to six percent
(6%) of Rooms Department Revenues up to $13,563,200 (in 2000 dollars), plus
(ii) four percent (4%) of Food and Beverage and All Other Department Revenues,
plus (iii) eight percent (8%) of Rooms Department Revenues between $13,563.200
and $17,360,875 (in 2000 dollars), plus (iv) ten percent (10%) of Rooms
Department Revenues over $17,360,875 (in 2000 dollars), minus (b) the amount of
Base Rental payable by Lessee in any such Lease Year.     5.6.1.3.   Percentage
Rental for Lease Years 6 to 38 is calculated as follows: (a) the sum of (i) a
base amount equal to eight percent (8%) of Rooms Department Revenues up to
$13,563,200 (in 2000 dollars), plus (ii) four percent (4%) of Food and Beverage
and All Other Department Revenues, plus (iii) ten percent (10%) of Rooms
Department

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****



 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 31

      Revenues between $13,563,200 and $17,360,875 (in 2000 dollars), plus
(iv) twelve percent (12%) of Rooms Department Revenues over $17,360,875 (in 2000
dollars), minus (b) the amount of Base Rental payable by Lessee in any such
Lease Year.     5.6.1.4.   Percentage Rental for Lease Years 39 to 48 is
calculated as follows: (a) the sum of (i) a base amount equal to ten percent
(10%) of Rooms Department Revenues up to $17,360,875 (in 2000 dollars), plus
(ii) four percent (4%) of Food and Beverage and All Other Department Revenues,
plus (iii) twelve percent (12%) of Rooms Department Revenues over $17,360,875
(in 2000 dollars), minus (b) the amount of Base Rental payable by Lessee in any
such Lease Year.

  5.6.1.5.   Percentage Rental for Lease Years 49 through the end of the Term is
calculated as follows: (a) the sum of (i) a base amount equal to twelve percent
(12%) of Rooms Department Revenues up to $17,360,875 (in 2000 dollars), plus
(ii) four percent (4%) of Food and Beverage and All Other Department Revenues,
plus (iii) fourteen percent (14%) of Rooms Department Revenues in excess of
$17,360,875 (in 2000 dollars), minus (b) the amount of Base Rental payable by
Lessee in any such Lease Year.

  5.6.1.6.   The Rooms Department Revenues under Sections 5.6.1.2 through
5.6.1.5 of this Lease will be indexed to the CPI each year on the anniversary of
the issuance of the Certificate of Occupancy or Conditional Certificate of
Occupancy, whichever occurs first, and in the manner described in
Sections 5.5.1.1 and 5.5.1.2 of this Lease.

  5.6.2.   Although the Percentage Rental due shall be reconciled by calculation
on a yearly basis, the Percentage Rental shall

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****



 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 32

      be payable in four (4) quarterly installments during each Lease Year, in
arrears, due on the tenth (10th) day of April, July, October, and January,
without offset or deduction except as provided for in Section 33.7 below, and
with the first payment due on the tenth (10th) day of the first applicable
quarter following the issuance of the Certificate of Occupancy or Conditional
Certificate of Occupancy, whichever occurs first. Percentage Rental shall be
calculated for quarterly payment based on the cumulative annual Gross Receipts
for the applicable Lease Year. The total of such quarterly payments shall be
adjusted at the end of each Lease Year as provided in Section 5.6.4 of this
Lease.

  5.6.3.   Within thirty (30) days after the end of each calendar quarter,
Lessee shall furnish to Lessor a statement of Gross Receipts for each month of
that calendar quarter. Each quarterly statement shall be signed and certified to
be correct by Lessee or its authorized representative.

  5.6.4.   At the end of each Lease Year, Lessee shall furnish to Lessor, in
accordance with Section 7.2 of this Lease, the Annual Report, which report shall
contain a certified report of Gross Receipts for such Lease Year. Promptly after
Lessee’s submission of such Annual Report, the Parties shall make any adjustment
necessitated by any deficiencies or overpayment in the monthly payments. If
Lessee has not paid Lessor a sufficient Percentage Rental for the Lease Year,
then Lessee shall pay any deficiency at the time of submittal of the Annual
Report. If Lessee’s payments for the preceding Lease Year exceed the amount
actually due to Lessor, the amount of the overpayment shall be credited to the
next installment of Percentage Rental or other amounts next due under this
Lease.

  5.7.   Late Charges         Any unpaid Annual Rental or other amounts due from
Lessee to Lessor shall bear interest from the date ten (10) days after the date
due until paid at the Interest Rate. In addition, Lessee recognizes that late
payment of any portion of the Annual Rental will result in administrative
expense to Lessor, the extent of which expense is difficult and economically
impracticable to ascertain. Lessee therefore agrees that if any payment of
Annual Rental shall be overdue for ten (10) days beyond the date on which it is
due and payable as provided in this Lease, an

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****



 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 33

      additional late charge of five percent (5%) of the sums so overdue shall
become immediately due and payable. Lessee agrees that such amount is a
reasonable estimate of the expense to be suffered by Lessor as a result of such
late payment by Lessee and may be charged by Lessor to defray such expense. In
the event of nonpayment of interest or late charges on overdue Annual Rental,
Lessor shall have, in addition to all other rights and remedies, the rights and
remedies provided in this Lease and by Applicable Laws for nonpayment of rent.

  5.8.   Lease not a Concession Authorization         This Lease encompasses all
amounts due to Lessor for the rights to use the Premises and to conduct the
operations authorized by this Lease. This Lease is not a concession contract and
neither authorizes services for Park concession purposes nor requires
concession-related payments or fees.

6.   IMPOSITIONS

  6.1.   Lessee’s Obligation for Impositions

  6.1.1.   In addition to Annual Rental and all other amounts and charges due
under this Lease, Lessee covenants and agrees to bear, discharge and pay to the
relevant Agency, in lawful money of the United States, without offset or
deduction, as the same become due, before delinquency, all Impositions that may
be assessed, levied, confirmed, imposed or become a lien upon the Premises or
any part thereof that become payable from and after the Commencement Date until
the later of (a) last day of the Term hereof, or (b) the last day Lessee has
possession of the Premises.

  6.1.2.   In addition, it shall be Lessee’s sole responsibility to apply for
and prosecute any exemption from any Impositions that may be imposed from and
after the Commencement Date, which Lessee shall pay if necessary and which shall
be at no expense to Lessor. However, Lessor agrees to cooperate with Lessee’s
reasonable requests to assist in any such application for exemption.

  6.2.   Receipts         Lessee shall obtain and deliver to Lessor receipts or
duplicate receipts or other satisfactory evidence of payment for all Impositions
required to be paid by Lessee, promptly upon payment thereof in the case of any

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****



 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 34

      Impositions for which a failure to pay may result in a lien upon the
Premises, and, in all other cases, upon request of Lessor.

7.   AUDIT AND RECORDS

  7.1.   Books and Records         Lessee shall keep, or cause to be kept, true,
accurate and complete records and double-entry books in accordance with
generally accepted accounting principles, consistently applied, from which
Lessor at all times can determine the nature and amounts of Gross Receipts,
Rooms Department Revenues, Food and Beverage and All Other Department Revenues,
Percentage Rental Exclusions by item, and Rent Roll. Without limitation of the
foregoing, such records shall show all transactions relative to the conduct and
production of Gross Receipts and the Rent Roll and such transactions shall be
supported by documents of original entry. Lessee shall keep and make available
to Lessor at all reasonable times, upon advance notice and during normal
business hours, said books of account and records at a location within the
limits of the City and County of San Francisco, California or at the Premises,
for a period of five (5) years after the Lease Year to which they relate and
thereafter in the event of litigation concerning the same until such litigation
terminates in final judgment. Any such inspection shall be scheduled as soon as
possible upon the request of Lessor during normal business hours at a mutually
acceptable time and shall be undertaken so as to minimize, to the extent
reasonably possible, any interference with the conduct of Lessee’s business. If
at any time during the Term, said books, records and accounts prove inadequate
to record Gross Receipts and the Rent Roll or provide other information in the
detail required under this Lease, Lessee shall, upon the request of Lessor,
procure and maintain such books, records and accounts as shall be of a character
and form adequate for said purpose.

  7.2.   Annual Financial Report         Lessee shall, at Lessee’s sole cost and
expense, prepare or cause to be prepared and furnished to Lessor an Annual
Report within ninety (90) days of the end of each Lease Year.

  7.3.   Lessor’s Audit

  7.3.1.   Upon prior notice and during normal business hours, Lessee shall
provide Lessor access to those records relating to the Premises and Lessee’s use
and occupancy of the Premises under this Lease that are necessary for the
purpose of conducting an audit of such records to

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****



 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 35

      verify the calculation and payment of Percentage Rental for any of the
three (3) preceding Lease Years.

  7.3.2.   If it shall be determined by Lessor as a result of such audit that
there has been a deficiency in the payment of any Percentage Rental for any
Lease Year, then such deficiency shall become immediately due and payable and
shall bear interest at the Interest Rate from the date the payment should have
been made until paid. If such audit determines that there has been an
overpayment of any rentals, such overpayment shall be credited against the next
rents and charges due to Lessor under this Lease.

  7.3.3.   If Lessee disputes the findings of the audit conducted by Lessor or
if the amount of deficiency is estimated by Lessor to be greater than five
percent (5%) of the amount due, then, at the requirement of the Lessor, upon
prior notice and during normal business hours, Lessee shall provide Lessor
access to those records relating to the Premises and Lessee’s use and occupancy
of the Premises under this Lease that are necessary for the purpose of
conducting an audit of such records by an independent certified public
accountant to verify the calculation and payment of Percentage Rental for any of
the three (3) preceding Lease Years. The accountant shall consult with both
parties during the audit process.

  7.3.4.   If it shall be determined as a result of such audit that there has
been a deficiency in the payment of any Percentage Rental for any Lease Year,
then such deficiency shall become immediately due and payable and shall bear
interest at the Interest Rate from the date the payment should have been made
until paid. If such audit determines that there has been an overpayment of any
rentals, such overpayment shall be credited against the next rents and charges
due to Lessor under this Lease.

  7.3.5.   Should Lessor conduct an audit by an independent certified public
accountant for the purposes of Section 7.3.3 above then Lessee shall reimburse
Lessor in full for Lessor’s reasonable out of pocket payments for the audit by
the independent certified public accountant if Lessee is found to owe additional
sums to Lessor.

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 36

  7.4.   Access to Records

The Secretary of the Department of Interior and Comptroller General of the
United States, or any of their duly authorized representatives, shall at any
time up until the expiration of five (5) calendar years after the expiration of
this Lease, have access to and the right to examine any of the Lessee’s
pertinent books, documents, papers, and records, and such documents of any
entity or person related to this Lease that are necessary to perform an audit
and to verify Lessee’s compliance with the terms and conditions of this Lease.

8.   NET LEASE; NO COUNTERCLAIM OR ABATEMENT

  8.1.   All amounts and charges due to Lessor under this Lease shall be
absolutely net to Lessor and shall be paid without assertion of any
counterclaim, offset, deduction or defense and without abatement, suspension,
deferment or reduction except as provided for in Section 33.7 below. Under no
circumstances or conditions, whether now existing or hereafter arising, and
whether or not beyond the present contemplation of the Parties, shall Lessor be
expected or required to make any payment of any kind whatsoever with respect to
the Premises or be under any obligation or liability except as expressly set
forth in this Lease.

  8.2.   Except as otherwise expressly provided in this Lease, this Lease shall
continue in full force and effect, and the obligations of Lessee under this
Lease shall not be released, discharged or otherwise affected, by reason of:
(a) any damage to or destruction of the Premises or any part thereof or any
improvements thereon; (b) any restriction or prevention of or interference with
any use of the Premises or the improvements or any part thereof; (c) any
bankruptcy, insolvency, reorganization, composition, adjustment, dissolution,
liquidation or other proceeding relating to Lessor, Lessee or any constituent
partner of Lessee or any sublessee or assignee or any action taken with respect
to this Lease by a trustee or receiver, or by any court, in any proceeding;
(d) any claim that Lessee or any other person has or might have against Lessor;
(e) any failure on the part of Lessor to perform or comply with any of the
terms, agreements, covenants, conditions and provisions in this Lease or of any
other agreement with Lessee or any other person; (f) any failure on the part of
any sublessee, Transferee, or other person to perform or comply with any of the
terms of any sublease or other agreement between Lessee and any such person; or
(g) any termination of any sublease or other agreement, whether voluntary or by
operation of law.

  8.3.   The obligations of Lessee under this Lease shall be separate and
independent covenants and agreements except as otherwise expressly

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****



 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 37

      stated in this Lease. Lessee hereby waives, to the full extent permitted
by Applicable Laws, all rights now or hereafter conferred by such Applicable
Laws, to quit, terminate or surrender this Lease or the Premises or any part
thereof, or to any abatement, suspension, deferment, diminution in or reduction
of any monetary payments payable to Lessor under this Lease.

9.   LESSOR NOT OBLIGATED TO PAY LESSEE EXPENSES

Lessor is not obligated by the terms of this Lease and does not agree to pay any
expense or debt related to the obligations undertaken by or the operations
conducted by the Lessee under the terms of this Lease. No provision of this
Lease is intended to create such an obligation or agreement.

10.   USE OF THE PREMISES

  10.1.   Use of the Premises

  10.1.1.   During the Due Diligence Period, Lessee may use the Premises solely
in the manner permitted in Section 3.2 of this Lease. Thereafter, provided
Lessee has not terminated this Lease pursuant to Section 3.2 above, Lessee may
use the Premises for the construction and operation of a hotel meeting the Hotel
Standard, including guest rooms, reception and lobby areas, and uses customarily
related to, or in connection with, providing hotel guests and invitees services
such as storage, back of the house, health club, food and beverage services,
conference space, and offices.

  10.1.2.   Following the termination of the Due Diligence Period and provided
Lessee has not terminated this Lease pursuant to Section 3.2 of this Lease,
Lessee may use the Office Space for office uses and the Retail Space for retail
uses. Such office uses and retail uses (including interior and exterior displays
of merchandise and related signage) shall be commensurate with the operation of
a hotel at the Hotel Standard.

  10.1.3.   Following the termination of the Due Diligence Period and provided
Lessee has not terminated this Lease pursuant to Section 3.2 of this Lease,
Lessee may operate a restaurant and bar in the Restaurant Space commensurate
with the operation of a restaurant and bar at the Hotel Standard.

  10.1.4.   Lessee may amend or change the authorized uses for the Premises
subject to the prior written approval of Lessor

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****



 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 38

      which approval or disapproval shall not be unreasonably withheld or
delayed. Proposed changes of use of the Premises shall be approved unless Lessor
determines, in the reasonable exercise of its discretion, such use to be
inconsistent with Applicable Laws or with the objectives of the Lease including
the potential for income to the Lessor.

  10.1.5.   The Parties hereby acknowledge and agree that Lessee’s covenant that
the Premises shall be used as set forth in this Section 10 is material
consideration for Lessor’s agreement to enter into this Lease.

  10.1.6.   Without limitation of the foregoing, or any other provision of this
Lease, in no event shall the Premises be used for any purpose that is in
violation of any Applicable Laws; that may be dangerous to life, limb, property
or public health; that in any manner causes, creates, or results in a nuisance;
that is of a nature that it involves substantial hazard, such as the manufacture
or use of explosives, chemicals or products that may explode, or that otherwise
harms the health or welfare of persons in the physical environment; or that
results in any discharge of Hazardous Materials on the Premises in violation of
Section 22 of this Lease, including but not limited to the disposing or
discharging of such substances into, on or under the Premises.

  10.2.   Operation of the Premises after Completion

  10.2.1.   Lessee covenants that, upon completion of construction of Initial
Lessee Improvements in accordance with the terms of this Lease, Lessee shall
through the entire Term continuously and uninterruptedly operate the Premises as
set forth in this Section 10 provided, however, that Lessee’s obligations to
operate the Premises under this Section 10.2 shall be suspended during any
period of Alterations, Preservation Maintenance, remediation of Hazardous
Materials undertaken by Lessee pursuant to this Lease, and during periods of
modification of sub-leased space for tenant use, all of the foregoing limited,
however, to the portion of the Premises actually affected thereby and for such
time as is reasonably required for such Alterations, Preservation Maintenance,
remediation of Hazardous Materials undertaken by Lessee pursuant to this Lease,
and modification of sub-leased space for tenant use and provided that Lessee
complies with all other obligations under this Lease.

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****



 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 39

  10.2.2.   Further, Lessee’s obligation of continuous operation under this
Section 10.2 shall also be suspended to the extent reasonably necessary during a
transition in connection with a Transfer that has been approved by Lessor
pursuant to Section 27 of this Lease, a change in the Approved Operator, or
where such continuous operation is otherwise prevented by Force Majeure. All of
the foregoing are limited to such time as reasonably required to promptly
complete the necessary transition or change of Approved Operator or to resolve
issues reasonably beyond Lessee’s control and are conditioned upon Lessee’s
compliance with all other obligations under this Lease, including without
limitation, payment of Annual Rental and any other costs and expenses to Lessor.

11.   LIMITATION ON EFFECT OF APPROVALS

All rights of Lessor to review, comment upon, approve, inspect or take any other
action with respect to the Premises or the Retained Space, Initial Lessee
Improvements, Building Maintenance, Preservation Maintenance or Alterations, or
the design or construction thereof or the removal of and/or remediation of any
Hazardous Materials, or any other matter, are expressly for the benefit of
Lessor and no other party. No review, comment, approval, inspection, right or
exercise of any right to perform Lessee’s obligations, or similar actions
required or permitted by, of, or to Lessor under this Lease, or actions or
omissions of Lessor’s employees or agents, or other circumstances shall give or
be deemed to give Lessor any liability, responsibility or obligation for, in
connection with, or with respect to, the design and construction of Initial
Lessee Improvements or Alterations, Preservation Maintenance, Building
Maintenance, or operation of the Premises or the removal and/or remediation of
any Hazardous Materials on, in or from the Premises or other Park property by
Lessee, nor shall any such approval, actions, information or circumstances
relieve or be deemed to relieve Lessee of the sole obligation and responsibility
for the design and construction of Initial Lessee Improvements and Alterations,
Preservation Maintenance, Building Maintenance, and operation of the Premises
and the removal and/or remediation of Hazardous Materials required under this
Lease, if any, except as expressly provided in Section 22.7 of this Lease.

12.   CONSTRUCTION AND INSTALLATION APPROVAL

  12.1.   Lessee shall not undertake any construction of Initial Lessee
Improvements, Retained Space (exterior and interior), Alterations (other than
Minor Alterations), Preservation Maintenance, or the installation of any
equipment, Fixtures, Trade Fixtures or other facilities on the Premises
(including temporary equipment or facilities) necessary for such Initial Lessee
Improvements, Alterations (other than Minor Alterations), or Preservation
Maintenance without the prior written

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****



 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 40

      approval of Lessor which approval shall not be unreasonably withheld or
delayed. Construction of the Initial Lessee Improvements shall be undertaken in
accordance with the Schedule of Performance and the terms and conditions of this
Lease.

  12.2.   Lessor acknowledges that as of the Commencement Date, the City and
County of San Francisco does not have jurisdiction to enforce its building codes
at the Premises because the Premises are owned by the Federal government and
used for a Federal function. However, Lessor desires that all Design and
Construction Documents meet the locally applicable standards, whether set by
national or local codes.

  12.3.   As part of the process of obtaining approval in accordance with
Section 12.1 of this Lease, Lessee, at Lessee’s sole cost and expense, shall
submit to Lessor (a) Design and Construction Documents for approval by Lessor,
(b) a proposal for plan and construction review to meet the objectives of
Section 13.2 below, (c) evidence of availability of financing for such
construction, (d) evidence of insurance required pursuant to Section 23 of this
Lease, and (e) other relevant data as may be reasonably required by Lessor. All
material proposed changes or modifications to the approved plan of Initial
Lessee Improvements, Preservation Maintenance or Alterations (other than Minor
Alterations) must be approved by Lessor, which approval shall not be
unreasonably withheld or delayed.

13.   DESIGN OF LESSEE IMPROVEMENTS, ALTERATIONS AND PRESERVATION MAINTENANCE

  13.1.   Standards

  13.1.1.   The Secretary of Interior’s Standards acknowledge four distinct but
interrelated treatment approaches to protecting historic resources. Those
approaches include preservation, Rehabilitation, Restoration and Reconstruction.
The treatment approach that has been selected for the Premises is one of
Rehabilitation as to the Initial Lessee Improvements. Lessee shall design
Initial Lessee Improvements and the Retained Space in accordance with Applicable
Laws and sound professional design practice for Rehabilitation of an historic
property listed on the National Register of Historic Places, and in accordance
with the requirements of this Lease and substantially in accordance with the
preliminary schematic plans and documentation attached as Exhibit H, as may be
modified in accordance with Lessee’s final Design and Construction Documents for
the Initial Lessee Improvements as approved in writing by

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 41

      Lessor. In addition, Lessee shall design and construct the interior of the
Retained Space in accordance with the General Management Plan and in accordance
with the recommendations of a designer and/or an architect specializing in
visitor center and museum exhibit design approved by Lessor.

  13.1.2.   Lessee shall design Alterations and Preservation Maintenance in
accordance with Applicable Laws and sound professional design practice for
Rehabilitation of an historic property listed on the National Register of
Historic Places, and in accordance with the requirements of this Lease.

  13.2.   Design and Construction Monitor         The Design and Construction
Monitor shall review Design and Construction Documents as they are developed and
in their final form and certify in writing to Lessor that such Design and
Construction Documents conform with the California Building Standards Code and
local variations adopted by the City and County of San Francisco and are in
compliance with all Applicable Laws, sound professional design practice for the
type of project, and with the requirements of this Lease. The Design and
Construction Monitor will monitor all construction of Initial Lessee
Improvements, Alterations (other than Minor Alterations) and Preservation
Maintenance on site as it proceeds and will certify in writing to Lessor that
approved Design and Construction Documents and sound building practices are
followed, that only acceptable changes in approved Design and Construction
Documents in accordance with the requirements of or as otherwise permitted by
this Lease are made, and that each such change is documented in “as-built”
drawings required to be submitted to Lessor by the terms of this Lease.

  13.3.   Design and Construction Documents

  13.3.1.   All Design and Construction Documents shall be subject to the prior
written approval of Lessor which approval shall not be unreasonably withheld or
delayed.

  13.3.2.   All Design and Construction Documents shall be prepared in
accordance with standards and submittal requirements set forth in DO-10A,
Guideline for Design and Construction Drawings, as may be modified from time to
time by Lessor.

  13.3.3.   In the preparation of Design and Construction Documents, Lessee
shall review utility plans for the location of existing utilities that may be
damaged by Lessee’s construction on

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****



 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 42

      the Premises and shall prevent such damage during the construction process
and shall promptly repair any damage that does occur. All existing “as-built”
utility plans will be furnished by Lessor showing the locations of all Lessor
utilities in the relevant areas. Lessee shall obtain all other necessary utility
plans from the appropriate public utility companies.

  13.4.   Construction of Retained Space

  13.4.1.   Retained Space — Building Shell         Construction of the Retained
Space shall be undertaken in accordance with the Schedule of Performance and the
terms and conditions of this Lease. In addition to the requirements of
Sections 12 and 13 above, as part of Initial Lessee Improvements and at no cost
or expense to Lessor, Lessee shall construct the building shell of the Retained
Space, for use by the Lessor without charge. Such building shell construction
shall consist of lead-based paint and asbestos remediation, abatement or
removal, if necessary, a new concrete floor, brick wall Preservation
Maintenance, timber beams and columns Preservation Maintenance (subject to
Section 13.5 below), ceiling joists Preservation Maintenance, a demising wall
partially of glass and with a connecting doorway to the Premises, electrical,
plumbing, mechanical HVAC base amounts installed within the Utility Easements
Areas up to the Retained Space in accordance with Lessor’s requirements, as
submitted to Lessee pursuant to Section 2.3.2 of this Lease, seismic
strengthening and similar items all to be completed at the same time as, in the
same manner as, and within the process and following the requirements for
Initial Lessee Improvements for such work in the Premises. Lessee shall
continuously maintain and provide such improvements (other than Lessor’s
utilities located within the Utility Areas) during the Term and in accordance
with the requirements for Building Maintenance and Preservation Maintenance of
the Premises included in this Lease. No part of the Allowance shall be used for
completion of the work required under this Section 13.4.1.

  13.4.2.   Retained Space — Restrooms, Drinking Fountains         Lessee, at
its cost and expense, shall construct and install the finished restrooms and
drinking fountains within and for

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****



 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 43

      the Retained Space, for use by the Lessor, its employees, guests,
visitors, invitees, sublessees, licensees, and permittees and other persons or
entities in connection with the Retained Space. No part of the Allowance shall
be used for completion of the work required under this Section 13.4.2. Such work
shall include public men’s and women’s restrooms and drinking fountains, as well
as an employee restroom and drinking fountain; the number of fixtures shall
comply with applicable building codes. Lessor’s preferred number of fixtures is
listed on Exhibit J. The design and location within the Retained Space of the
restrooms and drinking fountains shall be as determined by Lessor and subject to
Lessor’s prior written approval, which approval shall not be unreasonably
withheld or delayed. Lessee shall perform such work in compliance with
Applicable Laws.

  13.4.3.   Retained Space — Other Interior         Improvements to the interior
of the Retained Space are separate from the building shell work described in
Section 13.4.1 above and shall be paid for by application of the Allowance
pursuant to Section 2.3.2 of this Lease.

  13.5.   Wooden Posts         Lessee shall minimize damage to any wooden posts
holding up the floor areas of the Premises and Retained Space which require
removal as part of the construction pursuant to this Lease and shall provide any
wooden posts or other historic elements or materials which are removed and not
otherwise needed for Preservation Maintenance of the Premises or Retained Space
to the Superintendent of San Francisco Maritime National Historical Park or his
or her designee.

  13.6.   Copy of Contracts         Lessee shall, upon request, furnish Lessor
with a true and correct copy of Lessee’s contracts with any architect, engineer,
and any general contractor engaged in connection with this Lease for design and
construction of any Initial Lessee Improvements, Alterations (other than Minor
Alterations) or Preservation Maintenance.

14.   SUBMISSION OF EVIDENCE OF FINANCING; CLOSING OF FINANCING

  14.1.   Prior to undertaking Initial Lessee Improvements, Preservation
Maintenance or Major Alterations, Lessee shall submit to Lessor

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****



 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 44

      evidence satisfactory to Lessor that Lessee has a firm and binding
commitment for any financing necessary for the construction of Initial Lessee
Improvements, or Major Alterations, or any other maintenance or improvements the
construction cost of which is greater than Five Million Dollars ($5,000,000)
adjusted by the CPI since the Commencement Date to the year in which the
construction begins, and the necessary Fixtures and Personal Property
(“Financing Commitment”). Lessor shall approve the Financing Commitment upon
satisfactory assurance that funds are available to complete the project to be
undertaken. Lessor shall have the right to approve or disapprove the proposed
lender thereunder if the proposed lender is to be other than a Bona Fide
Institutional Lender. The requirement for a firm and binding commitment
hereunder shall not preclude Lessee from submitting to Lessor preliminary
finance documentation for Lessor’s review and comment.

  14.1.1.   Any material conditions to the obligations of the Leasehold
Mortgagee to fund the loan including, but not limited to, approval of title
exceptions, the Premises, any survey, this Lease, and all Design and
Construction Documents, shall be identified at the time of submittal to Lessor,
in writing, and shall be subject to the prior written approval of Lessor.

  14.1.2.   Lessor’s approval of such Financing Commitment shall not be
unreasonably withheld or delayed. If the source of funds is a Bona Fide
Institutional Lender, such source shall be considered to be a pre-approved
Leasehold Mortgagee.

  14.1.3.   If Lessor shall disapprove the Financing Commitment or the lender
thereunder, Lessor shall do so promptly by written notice to Lessee stating the
specific reasons for such disapproval. Lessee shall promptly obtain and submit
to Lessor a new Financing Commitment. Lessor shall approve or disapprove any new
Financing Commitment and the lender thereunder in the same manner.

  14.1.4.   At the time of any request by Lessee to Lessor for approval of any
Financing Commitment, Lessee shall also represent to Lessor in writing the
amount of any equity financing to be used in the project and the source of those
funds, and will provide satisfactory evidence that those equity funds are
available for commitment to the purposes of this Lease.

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****



 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 45

  14.2.   Prior to the commencement of construction of Initial Lessee
Improvements, or Major Alterations, or any other maintenance or improvements the
construction cost of which is greater than Five Million Dollars ($5,000,000)
adjusted by the CPI since the Commencement Date to the year in which the
construction begins, and after Lessor’s approval of such construction as
required by Section 12 of this Lease, Lessee shall close its loan under the
approved Financing Commitment so that the resulting construction loan funds are
available for such Initial Lessee Improvements, or Major Alterations, or any
other maintenance or improvements the construction cost of which is greater than
Five Million Dollars ($5,000,000) adjusted by CPI since the Commencement Date to
the year in which the construction begins. Lessee shall furnish Lessor with
satisfactory evidence that any loan funds combined with any equity funds Lessee
shall have available are available as required in this Lease and that such funds
constitute all of the funds necessary to complete the proposed Initial Lessee
Improvements, or Major Alterations, or any other maintenance or improvements the
construction cost of which is greater than Five Million Dollars ($5,000,000)
adjusted by the CPI since the Commencement Date to the year in which the
construction begins.

  14.3.   Lessee shall deliver to Lessor true copies of all documents to
evidence the Financing Commitment or other arrangements to provide for payment
for work undertaken by Lessee. Such evidence shall be in a form and substance
reasonably satisfactory to Lessor. Lessee shall provide Lessor with drafts of
the Financing Commitment thirty (30) to sixty (60) days in advance of its
approval by the lender, to the extent that such drafts are available to Lessee
and the principal terms and conditions have been substantially agreed upon.
Lessor shall use reasonable efforts to complete its review and notify Lessee of
such approval or of the grounds for any disapproval within thirty (30) days from
Lessor’s receipt of the final Financing Commitment and complete documentation in
support thereof, unless Lessee shall have provided Lessor with drafts of the
Financing Commitment thirty (30) to sixty (60) days in advance of the issuance
of the Financing Commitment by the lender, together with complete documentation
in support thereof, then Lessor shall use reasonable efforts to complete its
review and notify Lessee of such approval or of the grounds for any disapproval
within ten (10) business days from Lessor’s receipt of the final Financing
Commitment.

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 46

15.   CONSTRUCTION OF IMPROVEMENTS AND ALTERATIONS AND PRESERVATION MAINTENANCE

  15.1.   Construction of Initial Lessee Improvements or Alterations

  15.1.1.   If granted permission to proceed pursuant to Sections 12, 13, and 14
of this Lease, Lessee hereby agrees and covenants to commence and prosecute
diligently, at Lessee’s sole cost and expense, the construction of Initial
Lessee Improvements, Alterations (other than Minor Alterations) or Preservation
Maintenance in accordance with Design and Construction Documents approved by
Lessor, all in accordance this Section 15.     15.1.2.   It is a material part
of the consideration to Lessor under this Lease that Lessee commence
construction of Initial Lessee Improvements in accordance with the Schedule of
Performance, that Lessee diligently pursue such construction until completion;
and that Lessee complete the construction of Initial Lessee Improvements by no
later than eighteen (18) months after the commencement of construction.    
15.1.3.   Notwithstanding the foregoing, Lessee shall not be in default under
this Section 15.1 in the event of an enforced delay in the performance of its
obligations under this Section 15.1 due to Force Majeure provided that Lessee
notifies Lessor in writing of the delay and of its reasonable estimate of the
length of the delay. The purpose and intent of this provision is that, in the
event of the occurrence of any such enforced delay, the time or times for
performance of Lessee shall be extended for the period of the enforced delay,
which period shall be determined by Lessor in the reasonable exercise of its
discretion.

  15.2.   All Initial Lessee Improvements, Alterations and/or Preservation
Maintenance shall be performed by knowledgeable parties trained and experienced
in the work to be done and all Initial Lessee Improvements and/or Alterations
and/or Preservation Maintenance which so require shall be performed by licensed
contractors who meet applicable California licensing, bonding and certification
requirements.     15.3.   General Construction Requirements

  15.3.1.   All Initial Lessee Improvements, Alterations and Preservation
Maintenance shall be done at Lessee’s sole

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 47

      cost and expense. All construction and work shall be performed in a good
and workmanlike manner. Lessee shall construct Initial Lessee Improvements,
Alterations and Preservation Maintenance in accordance with all Applicable Laws,
the Hotel Standard and all approved Design and Construction Documents and in
accordance with this Section 15 and all other terms, agreements, covenants,
conditions and provisions of this Lease. Lessee shall construct, install, and
maintain equipment and any construction facilities on the Premises in a safe,
thorough and reliable manner and in accordance with all Applicable Laws.    
15.3.2.   Lessee shall not construct any Initial Lessee Improvements,
Alterations or Preservation Maintenance outside the boundaries of the Premises
and the Retained Space.     15.3.3.   Any material change in approved Design and
Construction Documents or any material deviations in the actual construction of
any Initial Lessee Improvements or Alterations (other than Minor Alterations)
from approved design elements and all changes that affect Preservation
Maintenance shall be subject to Lessor’s prior written approval which approval
shall not be unreasonably withheld or delayed and which approval may be
delegated in writing by Lessor to the Design and Construction Monitor or to the
person or entity acting in that capacity. Lessor acknowledges that reasonable
field adjustments will be necessary to the approved plans to accommodate
unforeseen circumstances and that such changes may be made without specific
approval of the Lessor, and Lessee agrees that such changes will be
non-structural in nature, will not affect the Preservation Maintenance of the
Premises or the Retained Space and will be reviewed as otherwise may be required
by this Lease.     15.3.4.   Lessee shall prepare and maintain on the Premises
on a current basis during construction, approved annotated Design and
Construction Documents showing clearly all changes, revisions and substitutions
during construction.

  15.4.   Construction Completion Procedures

  15.4.1.   Upon Substantial Completion of the construction of Initial Lessee
Improvements, Alterations or Preservation

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 48

      Maintenance on the Premises or any part thereof, Lessee shall submit to
Lessor a notice of such completion.     15.4.2.   Upon completion of
construction of Initial Lessee Improvements, Alterations or Preservation
Maintenance, Lessee shall deliver to Lessor evidence, satisfactory to Lessor, of
payment of all costs, expenses, liabilities and liens arising out of or in any
way connected with such construction (except for liens that are contested in the
manner provided in this Lease).     15.4.3.   On completion of the construction
of Initial Lessee Improvements, Major Alterations or Preservation Maintenance,
Lessee shall provide to Lessor a complete set of “as-built” drawings showing
clearly all changes, revisions and substitutions during construction, including,
without limitation, field changes and the final location of all mechanical
equipment, utility lines, ducts, outlets, structural members, walls, partitions
and other significant features of Initial Lessee Improvements, Major Alterations
or Preservation Maintenance, all in a format approved by Lessor.     15.4.4.  
On completion of construction of Initial Lessee Improvements, Lessee shall
provide Lessor with a complete written inventory of all Fixtures which inventory
shall be subject to Lessor’s approval. In addition, Lessee shall provide Lessor
with a written, updated list of such Fixtures at the time of completion of any
Major Alterations or Preservation Maintenance.     15.4.5.   Lessor will issue a
Certificate of Occupancy after Substantial Completion of Initial Lessee
Improvements or Major Alterations subject to “punch-list” items and upon final
review to its reasonable satisfaction of the certifications required of the
Design and Construction Monitor pursuant to Section 13.2 of this Lease and of
applicable construction documents, including all tests, inspections, progress
reports, and other pertinent documents customarily required by the jurisdiction
in which the Premises is located for the issuance of such a document. Lessor and
Lessee shall coordinate and consult on final issues in advance of the completion
of construction to enable Lessor to promptly issue the Certificate of Occupancy.

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 49

  15.4.6.   Lessor may issue a Conditional Certificate of Occupancy at the
request of the Lessee and when construction of Initial Lessee Improvements or
Major Alterations is completed to the point that Lessee can commence pre-opening
operations without threat to life or safety. Lessor’s determination to issue,
and issuance of, such Conditional Certificate of Occupancy by Lessor shall not
be unreasonably withheld or delayed. Lessee may operate the Premises under a
Conditional Certificate of Occupancy if the Conditional Certificate of Occupancy
authorizes such operations and provided that all construction necessary for the
safe operation of the Premises and the protection of the life and safety of all
members of the public coming on the Premises has been completed, in accordance
with all Applicable Laws and the terms of this Lease.     15.4.7.   In no event
shall Lessee open the Premises to the public without either (a) the issuance of
a Certificate of Occupancy or (b) the issuance of a Conditional Certificate of
Occupancy.

  15.5.   On Site Inspection

  15.5.1.   Lessor shall be entitled to have on the Premises at any time during
the hours of construction of Initial Lessee Improvements, Alterations or
Preservation Maintenance an inspector(s) or representative(s) who shall be
entitled, without materially interfering with Lessee’s work, to observe all
aspects of the construction in, on, over or under the Premises. No inspection
performed or not performed by Lessor under this Lease shall give or be deemed to
give Lessor any responsibility or liability with respect to the work or the
prosecution thereof or the design or construction of Initial Lessee
Improvements, Alterations or Preservation Maintenance or constitute or be deemed
to constitute a waiver of any of Lessee’s obligations under this Lease or be
construed as approval or acceptance of the work or the prosecution thereof or
the design or construction of Initial Lessee Improvements, Alterations or
Preservation Maintenance.

16.   PERMITS AND APPROVALS

  16.1.   Except as otherwise provided in this Lease, Lessee shall be solely
responsible for obtaining, at its sole cost and expense, the approval of

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 50

      any Agency for any permit or other governmental action necessary to permit
the activities under this Lease. Lessor, at no expense to itself, shall
cooperate with Lessee to the extent reasonably required to obtain all such
permits and approvals. Notwithstanding the foregoing, Lessee shall not submit to
any person or entity, including any Agency, information regarding Lessor or
Lessor’s lands without Lessor’s prior written approval, unless the communication
of information is in response to a valid order by a court or Agency or to obtain
a permit, approval or financing or is otherwise required to be released by law,
in which case Lessee shall immediately provide Lessor with written notice of
such order or requirement, identifying the specific information released. In
addition, Lessee may release such information that is necessary for Lessee to
obtain insurance, and upon release of such information, Lessee shall provide
Lessor with written notice indicating what information was so released.    
16.2.   Although Lessee’s operations will be conducted on Federal property,
Lessee shall generally use and operate in the Premises as if subject to state
and local ordinances in the same manner as if the Premises were not under
Federal ownership. All permits normally required in the City and County of San
Francisco shall be obtained by Lessee to the extent available and applicable and
all Impositions otherwise payable shall be paid, solely at the expense of
Lessee; it being understood that all building construction-related: (a) permits;
(b) approvals (including approvals pursuant to the National Environmental Policy
Act (“NEPA”) (including approvals in connection with the traffic management plan
prepared by Lessee pursuant to Lessor’s requirements)); (c) inspections (made by
or on behalf of Lessor); and (d) certificates; pertaining solely to the Premises
will be issued by Lessor rather than by the city, county, state or other state
and local officials. Notwithstanding the foregoing, to the extent that any
construction activities associated with the construction of the Initial Lessee
Improvements or any Alterations, Preservation Maintenance, or any repair and
maintenance activities within, on or about the Premises, are located on or
encroach upon non-federal property outside of the Premises or property over
which Lessor does not have jurisdiction, for example, overhanging canopies,
sidewalk cafes, curb cuts, temporary or permanent street or sidewalk closures,
or the like, Lessee shall obtain at its sole cost and expense all necessary
city, county, and/or state or other state and local permits, approvals,
inspections and/or certifications pertaining to such activities.     16.3.   If
Lessee is unable to obtain, for reasons beyond Lessee’s control, all Agency
related approvals necessary for the operation of a hotel, restaurant, and
related uses in the Premises, then Lessee shall notify the Lessor in writing of
the specific approvals required and shall allow

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 51

      the Lessor thirty (30) days from the date of delivery of the notice to the
Lessor for the Lessor to obtain or provide the necessary approvals. If the
Lessor does not obtain or provide the necessary approvals within the thirty
(30) day period, then the Lessee shall have the right to extend the time for
Lessor to obtain such approvals or to terminate this Lease in accordance with
Section 3.2 above.

17.   EXCAVATION, SITE, AND GROUND DISTURBANCE

Lessee shall conduct no mining or drilling operations; remove no sand, gravel or
similar substances from the ground (except for foundation and utilities work);
commit no waste of any kind; or in any manner change the contour or condition of
the Premises or other Park property. Lessee shall give Lessor not less than
thirty (30) days written notice of the scheduled commencement of any site and
ground disturbance on or under any portion of the Premises. Written approval for
excavation including, but not limited to environmental and archaeological
clearances are required prior to any digging or excavation on the Premises.

18.   OWNERSHIP OF IMPROVEMENTS

  18.1.   This Lease will vest in Lessee no property interest in the Premises or
in the improvements or Fixtures thereon other than a leasehold interest. Title
to real property and improvements and Fixtures thereon, including Initial Lessee
Improvements, Alterations, Building Maintenance and Preservation Maintenance to
Premises but excluding Trade Fixtures shall be and remain solely in Lessor.    
18.2.   Lessor acknowledges that covenants which allow Lessor certain control
and rights of approval over Personal Property items placed upon the Premises by
Lessee are provided only to insure conformance with the terms of this Lease, but
such covenants do not vest in, nor shall they be construed as vesting in Lessor
an ownership interest in such items.     18.3.   Upon removal of Personal
Property at any time during the Term or upon expiration of this Lease, Lessee
shall (a) repair all damage caused by such removal at Lessee’s sole cost and
expense and ensure that no safety hazard is created by such removal, (b) cause a
neat appearance to remain in the area of removal, and (c) perform Preservation
Maintenance of any damaged area of the Premises.     18.4.   Lessor and Lessee
agree that sublessees of the Office Space, Retail Space and Restaurant Space
will install personal property and/or trade fixtures related to their use of
Premises and that the ownership, installation, and removal of such property by
such sublessees shall be governed by the terms of the sublease between Lessee
and its sublessee. At the termination of such subleases, Lessee shall, either at

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 52

      its own expense or at the expense of its sublessees, remove or cause the
removal of any such personal property and trade fixtures and to the extent
necessary or appropriate by reason of such removal, shall perform Preservation
Maintenance or cause the Preservation Maintenance of the applicable portion of
the Premises and Building Maintenance of any affected major building systems in
the manner described in Section 34 of this Lease. Lessee shall repair all damage
caused by such property removal in accordance with the terms of Section 18.3
above. Lessee shall cause any proposed installation, improvements or alterations
of the Premises by sublessees to comply with the terms and conditions of this
Lease.

19.   BUILDING MAINTENANCE AND PRESERVATION MAINTENANCE

  19.1.   If this Lease is not terminated by Lessee at the termination of the
Due Diligence Period pursuant to Section 3.2 of this Lease, in addition to
Lessee’s other obligations pursuant to this Lease, Lessee shall, with due
diligence, at its own cost and expense and without any cost or expense to
Lessor: (a) promptly and continuously perform all Building Maintenance;
(b) subject to the approved Preservation Plan promptly and continuously perform
all Preservation Maintenance; (c) allow no nuisances to exist or be maintained
thereon; and (d) not commit or permit waste upon the Premises.     19.2.  
Lessor shall not be obligated to perform any Building Maintenance, Preservation
Maintenance, Initial Lessee Improvements or Alterations of any kind whatsoever
of or to the Premises and Lessee hereby expressly waives any right under any
Applicable Laws that would otherwise permit Lessee to perform Building
Maintenance, Preservation Maintenance, Initial Lessee Improvements or
Alterations at Lessor’s expense.     19.3.   During the Term, Lessee shall
schedule and perform Building Maintenance and Preservation Maintenance, and
construct the Initial Lessee Improvements and Alterations reasonably expected to
be necessary to the Premises so as to avoid deterioration, keep the Premises in
good order, condition and repair, and to comply with all Applicable Laws and the
Hotel Standard.     19.4.   During the last five (5) Lease Years, if Lessee
becomes obligated by reason of this Lease or changes in Applicable Laws, to make
or install any extraordinary capital improvements to the Premises that
materially affect the building structure and building mechanical systems (for
example, replacement of the entire roof, structural improvements affecting
load-bearing walls or foundations, or installation of new mechanical systems
servicing the entire Premises), with a then-anticipated recovery period for the
cost exceeding the then-remaining

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 53

      Term, then Lessee shall notify Lessor of such requirements, the itemized
cost and then-anticipated recovery period for such costs. For purposes of this
Section 19.4, the anticipated recovery period shall be the shortest period
permitted by the Internal Revenue Code, as amended.

  19.4.1.   Lessor shall determine Lessee’s Share (as defined below)) and shall
elect to: (a) terminate this Lease; (b) pay Lessor’s Share (as defined below) of
the reasonable cost of such capital improvements on a pro rata basis as such
costs are incurred; or (c) authorize Lessee in writing to offset against
subsequent payments of Base Rental and Percentage Rental Lessor’s Share of the
reasonable cost of such capital improvements; provided that if Lessor elects to
terminate this Lease pursuant to Section 19.4.1(a), then Lessor shall notify
Lessee in writing of its election to terminate and Lessee shall have thirty
(30) days to notify Lessor in writing of Lessee’s determination whether Lessee
shall pay Lessor’s Share in addition to Lessee’s Share for such capital
improvements. If Lessee timely notifies Lessor of its election to make or
install such capital improvements and to bear all costs, that is, pay Lessor’s
Share plus Lessee’s Share, then Lessor’s termination of this Lease pursuant to
Section 19.4.1(a) shall be deemed withdrawn and void ab initio, provided Lessee
commences to make or install such capital improvements and to bear all costs,
that is, pay Lessor’s Share plus Lessee’s Share, to Lessor’s reasonable
satisfaction.     19.4.2.   If Lessor does not terminate the Lease pursuant to
Section 19.4.1(a) above, if applicable, then if Lessee’s Share (as defined
below) of the cost of such capital improvements exceeds Five Million Dollars
($5,000,000), which amount (as adjusted for increases in the CPI since the
Commencement Date) shall be reduced to Four Million Dollars ($4,000,000) as of
the date that is four (4) years before the then-scheduled expiration date of the
Term, to Three Million Dollars ($3,000,000) as of the date that is three
(3) years before the then-scheduled expiration date of the Term, to Two Million
Dollars ($2,000,000) as of the date that is two (2) years before the
then-scheduled expiration date of the Term, and to One Million Dollars
($1,000,000) as of the date that is one (1) year before the then-scheduled
expiration date of the Term; then Lessee

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 54

      shall have, subject to Leasehold Mortgagee’s rights as specified in
Section 28 of this Lease, the option to terminate this Lease.     19.4.3.   For
purposes of this Section 19.4, “Lessee’s Share” means the portion of the
reasonable cost equal to the ratio which the then remaining number of Lease
Years (or fractional portion thereof) in the Term bears to the anticipated
recovery period for the cost of such capital improvements as determined by
Lessor, and “Lessor’s Share” means such reasonable cost less Lessee’s Share.

  19.5.   Within thirty (30) days of the issuance of the Certificate of
Occupancy, Lessee shall submit to Lessor for approval a Preservation Plan, which
Preservation Plan shall, upon request by Lessor, be periodically amended during
the Term.

20.   UTILITIES

Except as provided in Section 2.3.7 above, Lessee shall make all arrangements
with appropriate utility providers and shall pay for all utilities furnished to
or used at the Premises, including without limitation, gas, electricity, other
power, water, cable, telephone and other communication services, sewage,
garbage, service fees and Impositions thereon.

21.   COMPLIANCE WITH APPLICABLE LAWS; NEPA; NHPA

  21.1.   General Compliance         Lessee, at Lessee’s sole cost and expense,
shall promptly comply with all Applicable Laws. Lessee shall give Lessor
immediate written notice of any notice of violation of Applicable Laws received
by or on behalf of Lessee and, at its sole cost and expense, Lessee shall
promptly rectify any such violation but shall retain the right to appeal any
non-final rulings prior to taking any action.     21.2.   National Environmental
Policy Act and National Historic Preservation Act         Where activities
undertaken by Lessee require the preparation of compliance documents pursuant to
the National Environmental Policy Act (“NEPA”) or the National Historic
Preservation Act (“NHPA”), Lessee shall supply all necessary information to
Lessor and any Agency in a timely manner. No construction or installation
activities shall occur until all applicable NEPA and NHPA requirements have been
met.

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 55

22.   HAZARDOUS MATERIALS

  22.1.   Lessor has furnished to Lessee copies of any and all reports Lessor
has in its possession or has obtained in connection with the presence of
Hazardous Materials on the Premises.     22.2.   Except as specifically
permitted under Sections 22.8, 22.9, or 22.10 of this Lease, Lessee shall not,
and Lessee shall ensure that Affiliates, Lessee’s Agents, employees, guests,
visitors, invitees, sublessees, licensees, and permittees and other persons or
entities under the control of Lessee during the Term shall not bring, generate
or otherwise use, handle, treat, store, sell, dispose of, discharge or release
any Hazardous Material upon, about, beneath or from the Premises, except for
limited quantities of standard office, personal care, and janitorial supplies
containing chemicals categorized as Hazardous Materials brought, generated or
otherwise used, handled, treated, stored, sold, disposed of, discharged and
released in compliance with Applicable Laws and excepting those materials
otherwise identified in this Lease to be part of the process of completion of
Initial Lessee Improvements. All Hazardous Materials-related activities
undertaken by Lessee, Affiliates, Lessee’s Agents, employees, guests, invitees,
visitors, sublessees, licensees, and permittees and other persons or entities
under the control of Lessee during the Term shall comply with all Applicable
Laws. Lessee shall not, and Lessee shall ensure that Lessee’s Agents,
Affiliates, employees, guests, visitors, invitees, sublessees, licensees, and
permittees and other persons or entities under the control of Lessee during the
Term shall not permit Hazardous Materials to be commingled with the Hazardous
Materials of Lessor, if any. Lessee agrees to be responsible for timely
acquisition of any permit(s) required for its Hazardous Materials-related
activities, and shall provide to Lessor, upon request, inventories of all such
Hazardous Materials and any supporting documentation, including but not limited
to material safety data sheets, uniform waste manifest forms, and/or any other
pertinent permits.     22.3.   If Lessee or Lessor become aware of, or
reasonably suspect, or receive notice or other communication concerning (a) any
actual, alleged or threatened violation of any Applicable Laws (i) by Lessee,
Affiliates, Lessee’s Agents, employees, guests, visitors, invitees, sublessees,
licensees, and permittees and other persons or entities under the control of
Lessee during the Term and in connection with the Premises or (ii) from past or
present activities of any person in connection with the Premises, or (b) of any
liability of Lessee, Lessee’s Agents, employees, guests, visitors, invitees,
sublessees, licensees, and permittees and other persons or entities under the
control of Lessee during the Term for Environmental Damages in connection with
the Premises, then such

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 56

      party shall deliver to the other party, immediately upon receipt of such
notice or communication by Lessee, a written description of such alleged
violation or liability together with copies of any documents evidencing same.
Receipt of such notice shall not be deemed to create any obligation on the part
of Lessor to defend or otherwise respond to any such notification.     22.4.  
Lessee shall, at its sole cost and expense, promptly take all actions required
under Applicable Laws by any Agency to remedy damage to the Premises or
neighboring property that arises directly or indirectly from or in connection
with the presence, or release of any Hazardous Material introduced in or into
the air, soil, surface water or ground water by Lessee’s, Affiliates’, Lessee’s
Agents’, employees’, guests’, visitors’, invitees’, sublessees’, licensees’, and
permittees’ and other persons’ or entities’ under the control of Lessee during
the Term use of the Premises. Such actions may include but are not limited to
the investigation of the environmental condition of the areas adversely affected
(“Affected Property”) by Lessee’s breach of any of the provisions of this Lease,
as well as the preparation and performance of any cleanup, remediation,
containment, operation, maintenance, monitoring or restoration work, whether on
or off of the Affected Property. Lessee shall take all actions required under
Applicable Laws and shall restore (such word being used as contemplated by
environmental laws rather than historic preservation laws and regulations) the
Affected Property to a condition substantially equal to that existing prior to
the introduction of the Hazardous Materials upon, about, in, into, or beneath
the Affected Property, in accordance with the standard of remediation imposed by
Applicable Laws. (To the extent of such impacted conditions, those portions of
any Affected Property that cannot be restored to substantially the pre-existing
condition shall be restored in accordance with the standards or requirements
imposed by Applicable Law to the degree deemed necessary or appropriate by the
Agency with jurisdiction to enforce Applicable Laws.) Lessee shall proceed
continuously and diligently with such investigatory and remedial actions and
these actions shall be performed in accordance with Applicable Laws in a good,
safe and workmanlike manner by one or more licensed and reputable contractors
experienced in the conduct of remedial actions in areas containing significant
natural and cultural resources or comparable experience. Such contractor shall
not be an Excluded Contractor. Lessee shall pay all costs and expenses in
connection with such investigatory and remedial activities chargeable to Lessee,
including but not limited to the charges of such contractor(s), all power and
utility costs, any and all taxes or fees that may be applicable to such
activities, and all reasonable costs incurred by Lessor in connection with the
monitoring or reviewing of such investigatory or

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 57

      remedial activities. Lessee shall promptly provide to Lessor copies of all
unprivileged testing results and reports generated in connection with the
aforementioned activities unless Lessor shall be made a party to such
investigatory or remedial activities and in which case Lessee will provide
Lessor with any and all such testing results and reports. Promptly upon
completion of such investigation and remediation, Lessee shall remove all
associated Personal Property, debris, materials and the like, to the reasonable
satisfaction of Lessor.     22.5.   Lessor shall have the right, but not the
obligation, at all reasonable times and, except in the case of emergency,
following advance notice to Lessee, to enter upon the Premises, as may be
necessary as determined by Lessor in its reasonable discretion, to conduct
inspections and non-invasive tests of the Premises to determine whether Lessee
is complying with all Applicable Laws, at Lessor’s sole expense. Lessor shall
have the right, but not the obligation, to retain independent professional
consultants to enter the Premises to conduct such inspections and to review any
report prepared by or for Lessee concerning such compliance. Upon Lessee’s
request, Lessor will make available to Lessee copies of all final reports and
written data obtained by Lessor from such tests and investigations. Lessee
expressly recognizes that it shall have no claim against Lessor for injury,
loss, or other costs occasioned by any inconvenience to or interference with
Lessee’s, Affiliates’, Lessee’s Agents’, employees’, guests’, visitors’,
invitees’, sublessees’, licensees’, and permittees’ and other persons’ or
entities’ under the control of Lessee during the Term use of the Premises as a
result of Lessor’s exercise of the rights reserved to it under this Section 22.5
except to the extent such claims are covered by Federal law.     22.6.   In
addition to all other indemnity requirements set forth in this Lease, and except
as provided in Section 22.7 below, Lessee expressly agrees to indemnify,
reimburse, defend save and hold harmless Lessor and Lessor’s Agents for and from
any and all Environmental Damages as set forth in Section 25 of this Lease.    
22.7.   This Lease does not create a separate obligation on the part of Lessee
and in favor of Lessor to remediate Preexisting Hazardous Materials nor does it
limit or expand the rights or defenses of Lessor or the Lessee with respect to
such Preexisting Hazardous Materials. Consequently, the provisions of
Sections 22.4 and 22.6 above shall not apply to Preexisting Hazardous Materials
except to the extent that: (a) Lessee’s, Affiliates’, Lessee’s Agents’,
employees’, guests’, visitors’, invitees’, sublessees’, licensees’, and
permittees’ and other persons’ or entities’ under the control of Lessee during
the Term negligence or willful

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 58

      misconduct causes an exacerbation or migration of such Pre-existing
Hazardous Materials, or (b) Lessee, Affiliates, Lessee’s Agents, employees,
guests, visitors, invitees, sublessees, licensees, and permittees and other
persons or entities under the control of Lessee during the Term cause additional
damage to the environment beyond such Preexisting Hazardous Materials due to a
violation of any Applicable Laws regarding such Preexisting Hazardous Materials
and, (c) except as specifically stated in Sections 22.8 and 22.9 below. This
Section does not relieve Lessee of any obligation it might have with regard to
third parties or any Agency by operation of Applicable Laws, including but not
limited to, the Comprehensive Environmental Response, Compensation and Liability
Act.     22.8.   Lessee understands and acknowledges that the area and soils
beneath the Premises are not leased to Lessee and may contain subsurface
deposits of lead or lead slag resulting from prior use of the site for a lead
smelting works between 1867 and 1885 and creosote associated with the
preservation of the existing building substructure. Nothing in this Lease
requires Lessor (or Lessee except as expressly stated herein) to remove or
otherwise remediate (or otherwise incur any liability with respect to) creosote,
lead or lead slag deposits, or other Hazardous Materials, that may underlie the
Premises. However, whenever Lessee performs Preservation Maintenance and/or
Building Maintenance, or constructs Initial Lessee Improvements and/or
Alterations and/or makes an installation on the Premises or under the Premises
and/or otherwise disturbs the area or soils beneath the Premises, Lessee shall
comply with all Applicable Laws related to the removal or remediation of
creosote, lead or lead slag deposits, or other Hazardous Materials, as
applicable, and to the extent such material is removed in the course of such
work, Lessee shall be designated as the generator and shall arrange for the
removal of such amounts of creosote, lead or lead slag-laden soil, or soils
containing other Hazardous Materials, as applicable, in compliance with
Applicable Laws. Lessee shall arrange for such removal and disposal of such soil
with appropriate licensed contractors, at Lessee’s sole cost and expense.    
22.9.   Lessee understands and acknowledges that the Premises may contain
asbestos and lead-based paint. Therefore, Lessee hereby agrees that, during the
Term, any necessary costs of removal or remediation with respect to asbestos or
lead-based paint in the Premises or in areas adjacent to the Premises for which
access is necessary by Lessee in order to operate or maintain Premises shall be
the responsibility of Lessee and Lessor shall not be responsible for such
removal, remediation or costs associated therewith. Whenever Lessee performs
Preservation Maintenance, Initial Lessee Improvements, Alterations,

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 59

      Building Maintenance, and/or installation on the Premises, Lessee shall
comply with all Applicable Laws related to the removal or remediation of
asbestos and lead-based paint. Nothing in this Lease shall be construed to
require Lessee to remove asbestos or lead-based paint unless Applicable Laws
require such removal.     22.10.   Lessee shall develop and implement management
and remediation plans for asbestos and lead-based paint during any construction
activities and for the ongoing Preservation Maintenance of the Premises. Lessee
shall furnish a copy of such management and remediation plans to Lessor before
construction of Initial Lessee Improvements and/or Alterations and annually as
part of the Preservation Plan.     22.11.   Should Lessee fail to perform or
observe any of its obligations or agreements pertaining to Hazardous Materials
or Applicable Laws for a period of thirty (30) days (or such longer period of
time as is reasonably required) after notice, then Lessor shall have the right,
but not the duty, without limitation of any other rights of Lessor under this
Lease on its own behalf or through its agents, consultants or contractors, to
enter the Premises and perform the same. Lessee agrees to reimburse Lessor for
the costs thereof and to indemnify Lessor for liabilities therefrom as set in
Section 22.6 of this Lease.     22.12.   The provisions of this Section 22 shall
survive any termination of this Lease. Section 23 of this Lease shall not limit
in any way Lessee’s or Lessor’s obligations under this Section 22.

23.   INSURANCE

Lessee, at its sole cost and expense, shall procure and maintain in full force
and effect the following insurance at all times during the Term, unless
otherwise specified below:

  23.1.   Property Insurance

  23.1.1.   Commercial Property

Commercial property insurance insuring against perils equal to an “all risk” or
ISO special causes of loss form and covering the Premises, including the
finished Initial Lessee Improvements, Alterations and/or Preservation
Maintenance, and Lessee’s Personal Property at full replacement cost (with like
kind and quality/functional equivalent), together with, to the extent such
coverage is available at Commercially Reasonable Insurance Rates, a “Difference
in Conditions/Difference in Limits” endorsement or separate

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 60

      policy providing Historical Valuation Coverage in the amount of Two
Million Dollars ($2,000,000) per occurrence. Lessor, to the extent of its
interest, shall be an additional insured on the policy(ies). The property
insurance shall include coverage for debris removal, demolition, building
ordinance upgrades and shall have an agreed amount endorsement.     23.1.2.  
Boiler and Machinery         Comprehensive boiler and machinery insurance
insuring against loss caused by equipment breakdown or explosion of steam
boilers, pipes and other objects, and covering consequential business
interruption losses. Coinsurance shall not apply to the coverage. Lessor, to the
extent of its interest, shall be an additional insured on the policy.    
23.1.3.   Builder’s Risk         During construction Lessee or Lessee’s general
contractor shall obtain and maintain builder’s risk insurance for the
construction of the entire work authorized as the Initial Lessee Improvements,
Alterations and/or Preservation Maintenance, naming as additional insureds the
Lessor, Lessee, Lessee’s contractors, subcontractors and agents performing
construction on the Premises. Such insurance shall be written on a completed
value form. If the estimated completed value of the project changes during
construction, the policy shall be endorsed to reflect the new estimated value.
Such builder’s risk insurance shall insure against perils equal to a special
causes of loss (“all risk”) form, and include coverage for earthquake, flood,
and collapse, including collapse resulting from design error. Such insurance
shall cover the entire work, materials and equipment used in connection with the
work, work in transit and stored off-site, and temporary buildings. The
builder’s risk insurance shall remain in effect until the earliest of: (a) the
issuance of a Certificate of Occupancy by Lessor, (b) when all insureds under
the policy agree it shall be terminated, (c) when final payment under the
Construction Contract has been made, or (d) the date on which the insurable
interests in the Premises of all insureds other than Lessor have ceased. At all
times with respect to any portion of the Premises, either the insurance required
by Sections 23.1.1 or 23.1.3 of this Lease shall be in effect.

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 61

  23.1.4.   Earthquake and Flood         Flood coverage and, to the extent such
coverage is available at Commercially Reasonable Insurance Rates, earthquake
coverage with limits as close to the full replacement cost of the Initial Lessee
Improvements, Alterations and/or Preservation Maintenance, with like kind and
quality/functional equivalent, together with, to the extent such coverage is
available at Commercially Reasonable Insurance Rates, the “Difference in
Conditions/Difference in Limits” endorsement or separate policy providing
Historical Valuation Coverage in the amount of One Million Dollars ($1,000,000)
per occurrence as required in Section 23.1.1 above. Lessor, to the extent of its
interest, shall be an additional insured on the earthquake and flood policies
required hereby.     23.1.5.   Business Income         Business income and extra
expense coverage insuring against perils equal to a special causes of loss (“all
risk”) form, covering a period of reconstruction and/or restoration of no less
than two (2) years.     23.1.6.   Blanket Policy         The insurance required
under this Section 23.1 may be part of blanket policies but only if the limits
required herein will be available under such blanket policies for any event
affecting the Premises.

  23.2.   Liability Insurance

  23.2.1.   Environmental Liability

  23.2.1.1.   Contractor’s Pollution Legal Liability         Lessee shall
maintain, or cause those of its contractors or agents who handle Hazardous
Materials to maintain, contractor’s pollution legal liability insurance during
the construction of the Initial Lessee Improvements, Major Alterations and
Preservation Maintenance. Such insurance shall cover liability (to parties other
than Lessee, Lessee’s Affiliates, and Lessee’s

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 62

      Agents) arising out of bodily injury and damage to and loss of use of
property, clean-up costs, investigation and defense arising from acts or
omissions for which Lessee is liable under Sections 22.4 and 22.7 of this Lease,
and to the extent available at Commercially Reasonable Insurance Rates, shall
not exclude claims arising out of lead, creosote, or asbestos. Lessor shall be
an additional insured on such policy, to the extent that such coverage is
available at Commercially Reasonable Insurance Rates.     23.2.1.2.  
Environmental Professional Liability         Lessee shall maintain, or cause
those of its contractors, consultants or agents who provide professional
environmental services to maintain environmental professional liability
insurance during the construction of the Initial Lessee’s Improvements, Major
Alterations and Preservation Maintenance. The policy shall cover liability
arising out of testing, monitoring, measuring and laboratory analyses, and to
the extent available at Commercially Reasonable Insurance Rates, shall not
exclude claims arising out of lead, creosote, or asbestos for which Lessee is
liable under Sections 22.4 and 22.7 of this Lease.     23.2.1.3.   Hazardous
Materials Disposal         Lessee shall ensure that any off-site disposal
operator to which Lessee or Lessee’s contractors ship Hazardous Materials
maintains and furnishes evidence of pollution legal liability insurance. In
addition, Lessee shall maintain, or cause those of its contractors or agents who
transport any Hazardous Materials to maintain on its automobile liability policy
MCS-90 and CA 9948 endorsements, or the equivalent.

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 63

  23.2.2.   Commercial General Liability         Commercial general liability
insurance and if necessary commercial umbrella liability with a limit of not
less than $10,000,000 each occurrence and in the aggregate. The general
liability policy shall be endorsed to provide that the aggregate limit applies
separately to this location. The commercial general liability policy shall cover
liability arising out of bodily injury, property damage, products and completed
operations, personal and advertising injuries (as defined by the policy),
innkeepers legal liability, police/security guard liability, and liquor
liability if alcoholic beverages are served or sold on the Premises. Said policy
shall cover the Lessor and Lessor’s officers, directors, and employees as
additional insureds with respect to liability arising out of Lessee’s operations
on the Premises and the ownership, maintenance and use of the Premises.    
23.2.3.   Commercial Automobile Liability and Garagekeepers Legal Liability    
    Commercial automobile liability insurance covering owned, non-owned and
hired automobiles (“any auto”) with limits of not less than $1,000,000 per
accident. If applicable, Lessee shall also maintain garagekeepers legal
liability coverage with a limit of not less than $1,000,000 each occurrence.
Said policies shall cover the Lessor with respect to liability arising out of
the Premises.

  23.3.   Workers’ Compensation and Employer’s Liability

  23.3.1.   Workers’ compensation insurance as required by applicable law.    
23.3.2.   Employer’s liability insurance with limits no less than $1,000,000 for
bodily injury by accident and $1,000,000 for bodily injury by disease.

  23.4.   General Insurance Program Requirements

  23.4.1.   Acceptable Insurance         All of the insurance required under
this Lease and all renewals thereof shall be issued by companies admitted or
approved to do business in the state of California, with a

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 64

      financial rating of at least A-VIII, as rated by the A.M. Best Key Rating
Guide.     23.4.2.   Deductibles and Self-Insured Retentions         Any
deductibles and/or self-insured retentions must be on Commercially Reasonable
Insurance Rates, but shall not exceed Fifty Thousand Dollars ($50,000) per
occurrence without Lessor’s prior written approval. Lessor shall not be
responsible for any deductible or self-insured retention amount.     23.4.3.  
Lessee’s Insurance is Primary         All of the insurance required under this
Section 23 shall provide that it is primary and non-contributing with any
insurance or self-insurance carried by Lessor.     23.4.4.   Severability of
Interests         To the extent available at Commercially Reasonable Insurance
Rates, the policies required by Sections 23.2.2 and 23.2.3 of this Lease on
which Lessor is an additional or named insured shall contain a severability of
interests with respect to Lessor as additional insured (or separation of
insureds) provision. All of the policies required pursuant to Section 23.1 of
this Lease and to which Lessor is an additional insured shall provide on such
additional insured endorsement the same protection to Lessor that is provided to
a mortgagee under a standard mortgagee’s clause, in that coverage as respects
Lessor’s interest will not be invalidated or suspended due to acts of the named
insured, except as noted in the standard mortgagee’s clause (438 BFU or
equivalent).     23.4.5.   Notice of Cancellation         All policies required
under this Section 23 of this Lease shall provide that coverage will not be
cancelled or non-renewed except after a minimum of thirty (30) days prior notice
to Lessor, or, in the event of nonpayment of policy premiums by Lessee, ten
(10) days notice to Lessor.

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 65

  23.4.6.   Evidence of Insurance         Prior to the Commencement of
Construction of the Initial Lessee Improvements, Lessee shall furnish Lessor
with insurance certificates on ACORD forms, and within sixty (60) days after
Commencement of Construction, certified copies of all insurance on which Lessor
is a named insured, and along with copies of required endorsements, of other
insurance required under this Section 23.     23.4.7.   Claims-Made Policies    
    Lessee’s or its contractors’ or agents’ liability insurance shall be on
occurrence forms unless the required coverage is not available on occurrence
form. If the liability policy is a claims-made policy, the retroactive date must
precede the date of Commencement of Construction of the Initial Lessee
Improvements, or the date of the commencement of operations insured under the
policy, whichever is earlier. Continuous coverage must be maintained under the
claims-made policy, or the insured must purchase an extended reporting period of
no less than five (5) years, to the extent available at Commercially Reasonable
Insurance Rates.     23.4.8.   Street Encroachment Agreement         Lessee
shall include the City and County of San Francisco as an additional insured on
the policies required pursuant to Section 23.2.2 and 23.2.3 above with respect
to liability arising out of the Street Encroachment Agreement, and such
insurance shall provide that it is primary and non-contributing with any
insurance or self-insurance carried by the City and County of San Francisco.

  23.5.   Waiver of Subrogation

Lessee hereby waives any and all rights of recovery against Lessor, and Lessor’s
officers, directors and employees for any loss or damage to the extent these
damages are insured by insurance carried by Lessee, and the insurance proceeds
are actually received by the insured, including amounts within any insurance
deductible or self-insured retention. Lessor hereby waives any and all rights
against Lessee, its officers, directors, partners, members, employees, visitors,
contractors, agents, and invitees for recovery for damages to the extent insured
by the builder’s risk and other property insurance applicable to the
construction

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 66

      activities on the Premises and the insurance proceeds are actually
received by the insured.     23.6.   Lessee’s Contractors         Lessee shall
be responsible for requiring that its contractors, all tiers of subcontractors,
and vendors carry sufficient insurance, including, at a minimum workers’
compensation and commercial general liability.     23.7.   Changes in Insurance
Requirements         All insurance required by this Section 23 shall be
evaluated for adequacy by Lessor and Lessee not less frequently than every five
(5) years from the Commencement Date and shall be re-evaluated by Lessor as a
condition to all Major Alterations or reconstruction of or major repairs to the
Haslett Warehouse; provided, however, that if Lessee or Lessor cannot agree upon
the amounts, limits and deductibles of any insurance required pursuant to this
Section 23, such amounts, limits and deductibles shall be subject to
determination by alternative dispute resolution in accordance with the
provisions of Section 33 below.     23.8.   No Premium Payments by Lessor      
  In no instance will Lessor be obligated to pay insurance policy premiums on
the insurance required hereunder. The policies on which Lessor is a named
insured shall provide that Lessor will not be obligated to pay insurance
premiums.     23.9.   Availability of Policies         Lessee shall provide to
Lessor (a) certified copies of all insurance policies required in this
Section 23 as soon as practicable, and (b) copies of insurance binders for all
insurance required in this Section 23 within ten (10) business days of Lessor’s
written request for said copies.     23.10.   Lessee’s Failure to Comply        
Lessee shall maintain and renew, as appropriate, all policies provided for in
this Lease throughout the Term, and Lessee shall renew such policies before each
such policy’s expiration date.     23.11.   Insurance Not Limit on Liability

  23.11.1.   Lessee assumes full risk and responsibility for any inadequacy of
insurance coverage.

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 67

  23.11.2.   No approval by Lessor of any insurer, or the terms or conditions of
any policy, or any coverage or amount of insurance, or any deductible amount
shall be construed as a representation by Lessor of the solvency of the insurer
or the sufficiency of any policy or any coverage or amount of insurance or
deductible. By requiring insurance herein, Lessor does not represent that the
stated coverage and limits will necessarily be adequate to protect Lessee, and
such coverage and limits shall not be deemed as a limitation on Lessee’s
liability under the indemnities granted to Lessor hereunder.     23.11.3.  
Failure of Lessor to demand such certificate or other evidence of full
compliance with these insurance requirements or failure of Lessor to identify a
deficiency from evidence that is provided shall not be construed as a waiver of
Lessee’s obligation to maintain such insurance.

  23.12.   Increase In Hazards/Conflict with Coverage         Lessee shall not
do anything, or permit anything to be done that would: (a) invalidate or be in
conflict with the provisions of any insurance policies covering the Premises or
any property located therein, or (b) result in a refusal by insurance companies
of good standing to insure the Premises or other property in amounts required
under this Lease.     23.13.   Performance and Payment Bonds

  23.13.1.   Scope of Requirement         Lessee shall, during construction of
all Initial Lessee Improvements, Alterations and or Preservation Maintenance, be
responsible for, at its sole cost and expense, payment of all obligations
arising under all contracts let in connection with the construction of Initial
Lessee Improvements, Alterations and/or Preservation Maintenance (“Construction
Contracts”) including but not limited to amounts for cost overruns, price
increases, change orders, Force Majeure delays and the like, and for guarantees
of performance and payment under such Construction Contracts, and payment in
full of all claims for labor performed and materials supplied under such
Construction Contracts. Any performance and payment bonds, if any, used by
Lessee for these purposes shall be issued by an admitted surety company licensed
to do business in the State of California.

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 68

  23.13.2.   Notice of Claim         Upon the request of any person or entity
appearing to be a potential beneficiary of bonds covering payment of obligations
arising under the Construction Contract, if any, the Lessee shall promptly
furnish a copy of all pertinent documentation substantiating the request to
Lessor.

  23.14.   Lessor Review of Proposed Policies         To the extent then
available to Lessee, at least thirty (30) days before the Commencement of
Construction, Lessee shall provide to Lessor for its review and comment copies
of all proposed insurance policies and endorsements required by this Section 23.

24.   DAMAGE OR DESTRUCTION

  24.1.   No Termination; No Effect on Monetary Obligations         No loss or
damage by fire or other causes resulting in either partial or total destruction
of the Park, the Premises, the improvements or, any other property on the
Premises shall, except as otherwise provided herein, operate to terminate this
Lease. No such loss or damage shall affect or relieve Lessee from Lessee’s
obligation to pay any monetary obligations under this Lease and in no event
shall Lessee be entitled to any proration or refund of same and Lessee shall not
be relieved or discharged from the performance and observance of any of the
agreements, covenants and conditions herein contained on the part of Lessee to
be performed and observed.     24.2.   Evaluation of Extent and Effect of Damage
        Upon the occurrence of any event of damage or destruction to the
Premises, the Trade Fixtures, the improvements or any portion thereof, Lessee
shall promptly undertake to determine the extent of the same and the estimated
cost and time to perform any necessary Building Maintenance and/or Preservation
Maintenance of, or construct Initial Lessee Improvements or Alterations to, such
property in accordance with the provisions of this Lease to repair, rebuild, or
restore the damage or destruction. Lessee shall notify Lessor of its estimation
of such cost and time as soon as is reasonably practicable but in no event later
than ninety (90) days after the occurrence of the damage or destruction.

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 69

  24.3.   Damage or Destruction; Duty to Repair, Rebuild or Restore         If
the Premises, the Trade Fixtures, the improvements or any portion thereof are
damaged or destroyed at any time during the Term and this Lease is not
terminated pursuant to and in accordance with the terms of this Section 24,
Lessee, as promptly as reasonably practicable and with all due diligence, at its
sole cost and expense, and in accordance with all Applicable Laws and the
requirements of this Lease, shall repair, rebuild, or restore the damaged or
destroyed portions of the Premises and such damaged or destroyed Fixtures and
Personal Property necessary to operate the Premises for the purposes of this
Lease. Lessee’s obligations pursuant to this Section 24.3 shall be performed in
accordance with the provisions of Sections 12 through 16 and other applicable
provisions of this Lease.     24.4.   Proceeds of Insurance         All
insurance proceeds received by or payable to any Party with respect to such
damage (except proceeds of insurance covering loss or damage of Lessee’s
Personal Property and business interruption insurance), less actual costs and
expenses incurred in connection with the collection thereof, shall be held by
Lessee, or the Leasehold Mortgagee, if applicable, in an interest-bearing
account, with all interest accrued thereon deemed proceeds in insurance for
purposes of this Lease, and such proceeds shall be applied to the costs to
perform any Building Maintenance and/or Preservation Maintenance, or construct
Initial Lessee Improvements or Alterations of the Premises or the Fixtures, as
the case may be and in accordance with all Applicable Laws and the requirements
of this Lease to repair, rebuild, or restore the damage or destruction. Lessee,
or the Leasehold Mortgagee, if applicable, shall pay any amount by which
insurance proceeds received as a result of such damage or destruction, less the
costs and expenses incurred in connection with the collection thereof, are
insufficient to pay the entire cost to repair such damage or to carry out the
obligations under Section 24.6 below. Notwithstanding the foregoing, if required
by Lessor or the Leasehold Mortgagee, an insurance trustee mutually acceptable
to Lessor and Lessee will hold and apply such proceeds in accordance with this
Lease.     24.5.   Option to Terminate upon Damage or Destruction         In the
event of any damage to or destruction of the Premises or the improvements or any
portion thereof at any time during the Term, if (a) the time to repair, rebuild,
or restore the Premises to substantially the same condition as existing
immediately prior to such occurrence is reasonably estimated to exceed nine
(9) months, or (b) the cost of such

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 70

      repair, rebuilding, or restoration exceeds the available proceeds of
insurance (or, if greater, the proceeds that would have been available had
insurance been maintained in accordance with the requirements of this Lease) by
more than Five Million Dollars ($5,000,000), which amount (as adjusted for
increases in the CPI since the Commencement Date) shall be reduced to Four
Million Dollars ($4,000,000) as of the date that is four (4) years before the
then-scheduled expiration date of the Term, to Three Million Dollars
($3,000,000) as of the date that is three (3) years before the then-scheduled
expiration date of the Term, to Two Million Dollars ($2,000,000) as of the date
that is two (2) years before the then-scheduled expiration date of the Term, and
to One Million Dollars ($1,000,000) as of the date that is one (1) year before
the then-scheduled expiration date of the Term; then Lessee shall have, subject
to Leasehold Mortgagee’s rights as specified in Section 28 of this Lease, the
option to terminate this Lease. Lessee shall not have the option to terminate
this Lease in whole or in part or to surrender the Premises or any portion
thereof pursuant to this Section 24 unless Lessee surrenders the Premises or
portion thereof to Lessor free and clear of all occupancies, tenancies,
subleases and liens, and otherwise in accordance with this Section 24.     24.6.
  Election to Terminate; Lessee’s Obligation to Repair, Rebuild, or Restore
Premises Upon Termination         Lessee shall exercise its right of termination
pursuant to this Section 24 by giving written notice to Lessor within ninety
(90) days after determination of the extent of damage and estimated cost to
repair or replacement pursuant to Section 24.2 above. If Lessee elects to
terminate this Lease pursuant to this Section 24, Lessee, at Lessee’s sole cost
and expense (which may include, but shall not be limited to, insurance proceeds
applied as set forth in this Section 24.6), and in accordance with all
Applicable Laws, shall promptly demolish and remove all damaged property, except
any property Lessor elects to retain on the Premises, and shall cause the
Premises to be in a clean, safe and sightly condition free from rubble and shall
remediate any Hazardous Materials to the extent required under Section 22 above
and shall surrender the Premises to Lessor in accordance with the provisions of
Section 34 below and free and clear of any and all occupancies, tenancies,
subleases and liens. If this Lease is terminated pursuant to this Section 24.6,
all proceeds of insurance payable with respect to such damage to, or destruction
of the improvements and other property located on the Premises, after payment of
actual costs and expenses of collection thereof, shall be applied to either the
costs of such demolition and removal, and/or then to remediation required by
Section 22 above, as directed by Lessor. Lessee shall, to the extent of any
remaining

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 71

      insurance proceeds, repair or replace any improvements Lessor elects to
retain on the Premises, in an amount not to exceed Five Hundred Thousand Dollars
($500,000 indexed for increases in the CPI since the Commencement Date);
provided, however, that if there are no insurance proceeds available solely
because such insurance coverage was not available at Commercially Reasonable
Insurance Rates, Lessee’s obligations shall be limited to such demolition,
removal and remediation and to the extent of any applicable insurance proceeds
available. The balance, if any, of insurance proceeds shall be distributed as
provided in Section 24.7 below. Lessee’s obligations under this Section 24 shall
survive the termination of this Lease.     24.7.   Excess Insurance Proceeds

  24.7.1.   If there are proceeds of insurance in excess of that required to
perform the obligations required under this Section 24, upon receipt by Lessor
of satisfactory evidence that the work of Building Maintenance, Preservation
Maintenance, Initial Lessee Improvements or Alterations and construction
required under this Section 24 has been fully completed and paid for in
accordance with the terms and conditions of this Lease and that the last day for
filing any mechanic’s or materialmen’s liens has passed without the filing of
any, or if filed, any such lien has been released, any remaining amount of such
proceeds of insurance shall be paid first to Lessee to discharge the outstanding
balance of any Leasehold Mortgage, then to Lessee.     24.7.2.   In the event
Lessee elects the option to terminate this Lease pursuant to Section 24.6 above,
if there are proceeds of insurance in excess of that required to perform the
obligations required under this Section 24, upon receipt by Lessor of
satisfactory evidence that the work required under this Section 24 has been
fully completed and paid for in accordance with the terms and conditions of this
Lease and that the last day for filing any mechanic’s or materialmen’s liens has
passed without the filing of any, or if filed, any such lien has been released,
any remaining amount of such proceeds of insurance shall be paid first to Lessee
to discharge the outstanding balance of any Leasehold Mortgage, then to Lessor
and Lessee in accordance with their interest in the property immediately prior
to the time of termination.

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 72

  24.8.   Emergency Repairs         If, after damage to or destruction of the
Premises, or any part thereof, there is a substantial possibility that immediate
emergency repairs (“Emergency Repairs”) are required to eliminate defective or
dangerous conditions and to comply with all Applicable Laws, Lessee shall
promptly undertake such Emergency Repairs after such damage or destruction as
are necessary or appropriate under the circumstances to eliminate defective or
dangerous conditions and to comply with all such Applicable Laws.     24.9.  
CPI Adjustment         If Lessor at any time, but no more often than every three
(3) years, believes that the dollar amounts stated in this Section 24 are
insufficient for a prudent owner of property of the nature of the Premises, the
dollar amounts shall be adjusted by an amount equal to the percentage of change
in the CPI from the Commencement Date or from the last Lease Year in which such
adjustment was made to the date of the adjustment.

25.   INDEMNITY

  25.1.   Lessor assumes no liability for any damage to or destruction of the
Premises, including improvements therein, or the Park, or Lessee’s Personal
Property, or for personal injuries or death sustained in connection with or as a
result of the use of the Premises by Lessee, Affiliates, Lessee’s Agents,
guests, visitors, invitees, sublessees, licensees, and permittees and other
persons or entities under the control of Lessee during the Term.     25.2.  
Lessee shall indemnify, reimburse, defend, save and hold harmless Lessor and
Lessor’s Agents from and against any and all liability, claims, demands,
damages, injuries, losses, penalties, fines, costs (including reasonable
consulting fees and expert fees), causes of action, judgments, expenses and the
like for any loss of third party’s business revenue or income, any loss or
destruction of, or damage to, any real property or personal property to the
extent owned by Lessor or a third party (excluding Lessor’s interest in the
Premises, Trade Fixtures or Lessee’s Personal Property), or for the death of or
injury to persons, of any nature whatsoever and by whomever made, that may arise
out of or be incident to the use of the Premises by Lessee, Affiliates, Lessee’s
Agents, employees, guests, visitors, invitees, sublessees, licensees, and
permittees and other persons or entities under the control of Lessee during the
Term or to the activities of Lessee, Affiliates, Lessee’s Agents, employees,
guests, visitors, invitees, sublessees, licensees, and permittees and other
persons or entities under the control of Lessee

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 73

      during the Term on the Premises, whether or not the same shall be
occasioned by the negligence or lack of diligence of Lessee, Affiliates,
Lessee’s Agents, employees, guests, visitors, invitees, sublessees, licensees,
and permittees and other persons or entities under the control of Lessee during
the Term, provided, however, that Lessee shall not be liable to the extent that
the damages, expenses, claims or suits result from the willful acts or
negligence of Lessor, provided further that Lessor shall be liable only to the
extent such claims are specifically covered by Federal law. Lessee expressly
acknowledges and agrees that it has an immediate and independent obligation to
defend Lessor from any claim that actually or potentially falls within this
Section 25, regardless of whether such allegation is, or may be, groundless,
fraudulent or false. Such obligation to defend and indemnify shall arise at the
time such claim is tendered to the Lessee by Lessor and shall continue until
discharged through performance or judicial determination. To the extent of any
conflict with this Section 25.2 and the indemnity provisions of Section 22 of
this Lease, the indemnity provisions of Section 22 of this Lease shall control.
    25.3.   Lessor and Lessor’s Agents shall be liable for acts and omissions
related to this Lease only to the extent specifically covered by Federal law,
including the Federal Tort Claims Act.     25.4.   This Section 25 shall survive
any termination of this Lease. The provisions of Section 23 of this Lease shall
not limit in any way Lessee’s obligations under this Section 25.

26.   LIENS

  26.1.   No Power in Lessee to Create Lien on Lessor’s Interest         Lessee
shall have no power to do any act or to make any contract that may create or be
the foundation for any lien, mortgage or other encumbrance upon the reversion,
fee interest or other estate of Lessor or of any interest of Lessor in the
Premises, except for such actions or contracts contemplated and taken in
accordance with this Lease.     26.2.   Discharge of Liens by Lessee        
Lessee shall not suffer or permit any liens known to Lessee to stand against the
Premises, the improvements thereon, or any part thereof by reason of any work,
labor, or services performed for or materials supplied to, or claimed to have
been supplied to Lessee. If any such lien shall at any time be filed against the
Premises, the improvements thereon, or any part thereof, Lessee shall cause the
same to be discharged of record within sixty (60) days after notice to Lessee of
filing

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 74

      the same, by either payment, deposit or bond, unless such lien shall be
contested. If Lessee fails to discharge or contest such lien within such period
and such failure shall continue for a period of fifteen (15) days after notice
by Lessor, then, in addition to any other right or remedy of Lessor, Lessor may,
but shall not be obligated to, procure the discharge of the same either by
paying the amount claimed to be due, by deposit in court, or by bonding. All
amounts paid or deposited by Lessor for any of the aforesaid purposes, and all
other expenses of Lessor and all necessary disbursements in connection therewith
in defending any such action or in procuring the discharge of such lien, shall
become due and payable forthwith by Lessee to Lessor upon written demand
therefor.     26.3.   No Consent or Waiver by Lessor         Nothing in this
Lease shall be deemed to be, or be construed in any way as constituting, the
consent or request of Lessor, expressed or implied, by inference or otherwise,
to any person, firm or corporation, for the performance of any labor or the
furnishing of any materials for any Building Maintenance, Preservation
Maintenance, Initial Lessee Improvements or Alterations of or to the Premises or
any part thereof, or as giving Lessee any right, power or authority to contract
for or permit the rendering of any services or the furnishing of any materials
that might in any way give rise to the right to file any lien against Lessor’s
interest in the Premises.

27.   TRANSFER AND SUBLETTING

  27.1.   Transfer         Lessor is entering into this Lease in reliance on the
particular and unique skills and reputation of Lessee, and Lessor would not
enter into this Lease except for such particular and unique skills and
reputation. Except as set forth in this Section 27, Lessee shall not make
Transfers without the express prior written permission of Lessor.     27.2.  
Lessee may make Transfers (other than the subleases pursuant to Section 27.7
below) without the prior written approval of the Lessor only if Kimpton Hotel
and Restaurant Group, Inc. maintains a Controlling Interest in the operations
conducted by Lessee on the Premises. Upon any such Transfer which does not
change the Controlling Interest, Lessee shall notify Lessor in writing of any
such Transfer to be made at least thirty (30) days prior to doing so and shall
explain in writing the purpose of the Transfer.     27.3.   (a) After the fourth
(4th) Lease Year, a Transfer (other than the subleases pursuant to Section 27.7
below) of the Controlling Interest of

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 75

      Kimpton Hotel and Restaurant Group, Inc. in Lessee may be made to an
Approved Operator or to an entity with a management contract with an Approved
Operator, which change in Controlling Interest shall require Lessor’s prior
written approval.         (b) Lessor agrees to approve such Transfer upon
demonstration to the reasonable satisfaction of Lessor that, (i) transferee
shall have not less than a twenty percent (20%), equity investment in the
project, as estimated by the appraiser for the first priority Leasehold
Mortgagee financing the acquisition of the Project by the transferee; regardless
if (A) the acquisition is being financed by a purchase money Leasehold Mortgage
held by the transferor or an Affiliate thereof, securing an amount not exceeding
the largest total amount of all Leasehold Mortgages in effect at any one time as
previously approved by Lessor pursuant to Sections 28.5 and 28.7 of this Lease,
or (B) the transferee acquires the project by taking subject to or assuming an
existing Leasehold Mortgage(s); (ii) transferee is of good reputation; and
(iii) either (A) transferee has had substantial and successful experience in the
hotel business sufficient to qualify as an Approved Operator or (B) transferee
has an Approved Operator with a firm commitment to be retained to operate the
Premises and which Approved Operator is acceptable to Lessor and of good
reputation.     27.4.   Transferee shall promptly reimburse Lessor for all
reasonable costs incurred in connection with Lessor’s review of a Transfer.    
27.5.   Provided that Lessor has consented to a Transfer in writing, upon such
approved Transfer Lessee shall be released from its obligations hereunder which
arise subsequent to the effective date of the Transfer to the extent of the
interest of Lessee transferred and to the extent the transferee of the Transfer
assumes, in writing, Lessee’s obligations under this Lease.     27.6.   With
respect to proposed Transfers, as part of the written request for approval for a
Transfer, Lessee shall furnish to Lessor the following information: (a) all
instruments proposed to implement the transaction; (b) a statement as to the
existence of any litigation questioning the validity of the proposed
transaction; (c) a description of the hotel property management qualifications
and financial background of the proposed assignee; (d) a description of the
ownership structure and general business standing of the proposed assignee;
(e) if the transaction may result in an encumbrance on the Premises, full
particulars of the terms and conditions of the encumbrance; and; (f) such other
information as Lessor may reasonably require. Lessor shall have the right to
approve the form of any Transfer.

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 76

  27.7.   Office Space, Retail Space and Restaurant Spaces Subleasing

  27.7.1.   Lessee may sublease the Office Space, Retail Space, and Restaurant
Space provided Lessee shall give Lessor thirty (30) days prior written notice
during which time Lessor shall approve or disapprove the proposed sublease.    
27.7.2.   With respect to proposed subleases, as part of a written request for
approval from Lessor as set forth in Section 27.7.1 above and without otherwise
limiting the criteria upon which Lessor may withhold its consent to any proposed
sublease, Lessee shall furnish to Lessor the following information: (a) evidence
satisfactory to Lessor that the proposed sublessee’s use of the subleased
Premises shall be in compliance with the terms and conditions of this Lease;
(b) a copy of the proposed sublease with the proposed sublessee, which sublease
shall be subject to, and the sublessee of such sublease shall be required to
comply with, all of the terms, agreements, covenants, conditions and provisions
of this Lease; (c) evidence satisfactory to Lessor of the proposed sublessee’s
financial capacity to meet its commitments under the proposed sublease; and
(d) demonstrates that any proposed sublease for Office Space and Retail Space
are at market rental rate. Subleases so approved shall not serve to relieve
Lessee from any liability or diminish any supervisory authority of Lessor as
provided under this Lease.

  27.8.   Approval Time, Etc.         Except as provided in Section 27 above,
Lessor shall approve or disapprove any written request for approval of a
Transfer or sublease which written request shall include all the evidence
required under this Section 27 within forty-five (45) days from the date of
receipt by Lessor of complete documentation supporting such written request.
Lessor shall not unreasonably withhold or condition its approval of any Transfer
or sublease. Any disapproval by Lessor shall set forth a written explanation of
the grounds for such disapproval.     27.9.   This Lease shall be binding upon,
inure to the benefit of, and be enforceable by transferees of a Transfer
approved by Lessor. No rights shall inure to the benefit of any transferee of
Lessee unless such transferee has been approved by Lessor in accordance with
this Section 27.

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 77

28.   LEASEHOLD MORTGAGES

  28.1.   Additional Definitions. For purposes of this Section 28, the following
terms shall have the meanings hereinafter set forth:

  28.1.1.   “Assignment for Security” shall mean a transaction or transactions
in which Lessee:

  (i)   assigns all or any portion of its interest hereunder for the purpose of
security (“Assignment”); and/or     (ii)   executes a deed of trust (“Deed of
Trust”) with respect to all or any portion of its interest hereunder; and/or    
(iii)   executes a mortgage (“Mortgage”) with respect to all or any portion of
its interest hereunder; and/or     (iv)   sells and assigns and leases or
subleases back all or any portion of its interest under this Lease, in
connection with a refinancing transaction in which Lessee obtains debt,
repayment of which is secured in whole or in part, or becomes an obligation in
whole or in part incurred by Lessee in the transaction in which such sale,
assignment and lease or sublease back is delivered or consummated. In the event
that the Lessee enters into such a sale-leaseback or lease-leaseback
transaction, the Lessee shall nonetheless remain fully responsible for all of
its obligations under this Lease, even after completing the sale-leaseback or
lease-leaseback transaction, until and unless it is otherwise released from
liability in accordance with the provisions of this Lease. The use of such a
transaction is permitted for refinancing purposes only, and not for the initial
financing of the Initial Lessee Improvements. The other party in such a
transaction will be treated as a Leasehold Mortgagee as defined in this Lease.

  28.1.2.   “Leasehold Mortgage” shall mean the encumbrance created by and all
of the instruments of encumbrance in connection with an Assignment for Security,
including, without limitation, a Mortgage, Deed of Trust, Assignment,
reassignment or other instrument regardless of the form of the transaction.

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 78

  28.1.3.   “Leasehold Mortgagee” shall mean the secured party under a Leasehold
Mortgage regardless of the type of interest created in such secured party by the
Assignment for Security under such Leasehold Mortgage.     28.1.4.   “Mortgaged
Premises” shall mean Lessee’s interest under this Lease encumbered by a
Leasehold Mortgage.

  28.2.   Lessee may, subject to the requirements of this Lease, mortgage its
interest in the leasehold estate created by this Lease and may grant a security
interest in the Personal Property situated thereon by a Leasehold Mortgage.
Lessee shall have the right, subject to the terms and conditions of this
Section 28, to enter into Assignments for Security so long as Lessee (or a
successor taking by assignment) remains liable, to the extent provided for in
this Lease, for performance of all Lessee obligations hereunder. A Leasehold
Mortgage shall cover no interest in any real property other than (a) Lessee’s
interest in the Premises and the Trade Fixtures or some portion thereof, (b) any
subleases thereon, and (c) any Personal Property of Lessee. With the exception
of the rights expressly granted to Leasehold Mortgagees in this Lease, the
execution and delivery of a Leasehold Mortgage shall not give a Leasehold
Mortgagee any greater rights than those granted Lessee hereunder.     28.3.  
Notwithstanding anything to the contrary set forth herein, any rights given
hereunder to Leasehold Mortgagees shall not apply to more than two (2) Leasehold
Mortgagees at any one time. Once a Leasehold Mortgagee is designated by Lessee,
Lessee shall not designate different or additional Leasehold Mortgagees without
the written consent of the Leasehold Mortgagee first designated, or the earlier
termination of such Leasehold Mortgage. In the event that at any time there are
more than two (2) Leasehold Mortgagees, Lessee shall notify Lessor in writing of
the two (2) Leasehold Mortgagees to which such rights should apply.     28.4.  
Amount and Purpose of Loan

  28.4.1.   Except for Leasehold Mortgages permitted without Lessor’s permission
pursuant to Section 28.6, at no time may the total of all Leasehold Mortgages on
the Premises, as of the date that the latest Leasehold Mortgage is granted,
exceed eighty percent (80%) of the total value of the Premises as estimated by
the appraiser for the latest Leasehold Mortgagee at or about such time. The
appraiser shall be a current member in good standing of either the American
Society of Appraisers (“ASA”) or the Appraisal Institute (“MAI”), and shall also
be a member of

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 79

      either the Counselors of Real Estate (“CRE”) or the International Society
of Hospitality Consultants (“ISHC”), or their successor organizations. Promptly
upon demand, Lessee shall cause a complete copy of such appraisal, together with
all supporting documentation, to Lessor for determination of compliance with the
terms and conditions of this Lease. Lessee shall bear all costs of any such
appraisal.

  28.4.2.   No Leasehold Mortgage will be approved by Lessor or will be entered
into by Lessee that has a maturity date beyond the Term.     28.4.3.   From the
date which is the termination of the Due Diligence Period until issuance of a
Certificate of Occupancy or Conditional Certificate of Occupancy, a Leasehold
Mortgage shall be made only for the purposes of:

  (a)   short-term, interim or construction financing incurred to finance
demolition and construction costs relating to the Premises and Fixtures, or to
acquire and install the Personal Property and supplies;     (b)   interim,
long-term or take-out financing of the completed development referred to in
Section 28.4.3(a) above; or     (c)   long-term or permanent financing of the
take-out loans referred to in Section 28.4.3(b) above.

  28.4.4.   From the date of issuance of a Certificate of Occupancy a Leasehold
Mortgage can be made for any purpose.

  28.5.   Lessor to Approve Initial Leasehold Mortgage         The Lessor shall
be provided with copies of the draft initial Leasehold Mortgage instruments
prior to their execution and shall approve such draft Leasehold Mortgage
instruments or shall make any objections within thirty (30) days from the date
of the receipt of the complete documentation of the Leasehold Mortgage. Lessor
shall review the drafts for the purpose of evaluating their conformity with this
Lease, acceptability of the encumbrance instruments, and consistency with the
Financing Commitment. Lessor shall have an additional five (5) business days to
review and approve or disapprove any revisions to the final Leasehold Mortgage
documentation made after the Lessee and

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 80

      Leasehold Mortgagee have negotiated the financing of the Initial Lessee
Improvements, but prior to the scheduled closing of escrow of the initial
Leasehold Mortgage.

  28.6.   Lessor’s prior written approval shall not be required for refinancing,
whether pursuant to foreclosure or otherwise, an amount not to exceed the
largest amount of total Leasehold Mortgages in effect at any one time as
previously approved by Lessor pursuant to Sections 28.5 and 28.7 of this Lease
provided that the source of funds is a Bona Fide Institutional Lender. Lessee
shall promptly provide Lessor notice of any such refinancing in accordance with
Section 28.7 and Section 39 of this Lease.     28.7.   Lessor’s prior written
approval shall be required for any refinancing that exceeds the total amount of
all mortgage financing previously approved by Lessor to be in effect at any one
time, or any financing from other than a Bona Fide Institutional Lender. Lessor
shall be provided with copies of any such draft Leasehold Mortgage instruments
prior to their execution and shall approve or shall make any objections to such
draft instruments within thirty (30) days from the date of the receipt of the
complete documentation of the Leasehold Mortgage. Lessor shall review the drafts
for the purpose of evaluating their conformity with this Lease, acceptability of
the encumbrance instruments, and consistency with the refinance commitment.
Lessor shall have an additional five (5) business days to review and approve or
disapprove any revisions to the final Leasehold Mortgage documentation made
after the Lessee and Leasehold Mortgagee have negotiated the refinancing of the
Leasehold Mortgage, but prior to the scheduled closing of escrow of the
refinance of the Leasehold Mortgage.     28.8.   Lessee shall deliver to Lessor,
promptly after execution by Lessee, a copy, certified by Lessee as a true copy,
of any Leasehold Mortgage and any subsequent amendment, modification or
extension thereof, together with the name and address of the owner(s) and
holder(s) thereof.     28.9.   Lessee shall use good faith, commercially
reasonable efforts to cause its Leasehold Mortgage documents to contain
provisions permitting the disposition and application of the insurance proceeds
and condemnation awards with respect to the Premises in the manner provided in
this Lease. To the extent that Lessee is unsuccessful in so doing despite such
efforts, insurance proceeds and condemnation awards shall be applied in
accordance with the Leasehold Mortgage documents and the laws of the State of
California (to the extent not otherwise addressed under federal laws).

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 81

  28.10.   Rights Subject to Lease.

  28.10.1.   All rights acquired by a Leasehold Mortgagee under any Leasehold
Mortgage shall be subject to each and all of the covenants, conditions and
restrictions set forth in this Lease, and to all rights of Lessor hereunder,
none of which covenants, conditions and restrictions is or shall be waived by
Lessor by reason of the giving of such Leasehold Mortgage, except as expressly
provided in this Lease or otherwise specifically waived by Lessor in writing.  
  28.10.2.   Notwithstanding any provision of this Lease to the contrary,
including, but not limited to, those representing covenants running with the
land, no Leasehold Mortgagee, including any such Leasehold Mortgagee who obtains
title to the leasehold or any part thereof as a result of foreclosure
proceedings or action in lieu thereof but excluding (a) any other party who
thereafter obtains title to the leasehold or any part thereof from or through
such Leasehold Mortgagee, or (b) any other purchaser at foreclosure sale (other
than the Leasehold Mortgagee itself), shall be obligated by the provisions of
this Lease to construct or complete the Initial Lessee Improvements or to
guarantee such construction or completion; however, any Leasehold Mortgagee that
acquires possession of the Premises, either directly or through a receiver, may
construct and complete the Initial Lessee Improvements or such portion thereof
that the Leasehold Mortgagee determines is necessary to protect the value of its
security, provided, however, that nothing in this Section or any other Section
or provisions of this Lease shall be deemed or construed to permit or authorize
any such holder to devote the Premises or any part thereof to any uses, or to
construct any improvements thereon, other than those uses or improvements
provided or authorized in the Lease, as hereafter amended or extended from time
to time.

  28.11.   Required Provisions of any Leasehold Mortgage.

  28.11.1.   Lessee agrees to have any Leasehold Mortgage provide:

  (a)   that the Leasehold Mortgagee shall by registered or certified mail give
written notice to Lessor of the occurrence of any event of default under the
Leasehold Mortgage;

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 82

  (b)   that Lessor shall be given notice at the time any Leasehold Mortgagee
initiates any foreclosure action.

  28.12.   Notices to Mortgagee

  28.12.1.   If Lessee shall have granted any Leasehold Mortgage and if the
Leasehold Mortgagee thereunder shall have given to Lessor written notice
substantially in the form provided in Section 28.12.2 below, Lessor shall give
to Leasehold Mortgagee a copy of any and all notices of default or of the
occurrence of an Event of Default from time to time given to Lessee by Lessor at
the same time as and whenever any such notice shall thereafter be given by
Lessor to Lessee, addressed to such Leasehold Mortgagee at the address last
furnished to Lessor. No such notice by Lessor shall be deemed to have been given
to Lessee unless and until a copy thereof shall have been so given to Leasehold
Mortgagee. Any such notices to Leasehold Mortgagee shall be given in the same
manner as provided in Section 39 of this Lease.     28.12.2.   The Leasehold
Mortgagee under any Leasehold Mortgage shall be entitled to receive notices from
time to time given to Lessee by Lessor under this Lease in accordance with
Section 28.12.1 above provided such Leasehold Mortgagee shall have delivered a
notice to Lessor in substantially the following form:

“The undersigned does hereby certify that it is a Leasehold Mortgagee, as such
term is defined in that certain Lease entered into by and between the United
States Department of the Interior, National Park Service acting through the
Regional Director, Pacific West Region, an agency of the United States of
America, as Lessor, and ______________________, as Lessee (the “Lease”), of
Lessee’s interest in the Lease demising the parcels, a legal description of
which is attached hereto as Exhibit A and made a part hereof by this reference.
The undersigned hereby requests that copies of any and all notices from time to
time given under the Lease to Lessee by Lessor be sent to the undersigned at the
following address: _________________________.”

  28.12.3.   The Leasehold Mortgagee shall be entitled to written notice by
Lessor and Lessee of, and shall have the right to intervene in, any arbitration
or other legal proceeding between Lessor and Lessee pertaining to this Lease or
the rights, duties or obligations of the parties under this Lease.

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 83

  28.12.4.   Lessee shall not claim any offset against any amount owing to
Lessor under this Lease without prior written notice and consent of each
Leasehold Mortgagee whose consent is required pursuant to the terms of its
Leasehold Mortgage.

  28.13.   Leasehold Mortgagee’s Right to Cure.         If Lessee, or Lessee’s
successors or assigns, shall mortgage this Lease in compliance with the
provisions of this Section, then, so long as any such Leasehold Mortgage shall
remain unsatisfied of record, the following provisions shall apply:

  28.13.1.   In the case of any notice of default given by Lessor to Lessee and
Leasehold Mortgagee in accordance with Section 28.12 above, the Leasehold
Mortgagee shall have the same concurrent cure periods as are given Lessee under
this Lease for remedying a default or causing it to be remedied, plus, in each
case, an additional period of thirty (30) days after the later to occur of
(i) the expiration of such cure period, or (ii) the date that Lessor has served
a notice of default upon Leasehold Mortgagee, and Lessor shall accept such
performance by or at the instance of the Leasehold Mortgagee as if the same had
been made by Lessee; provided, however, if such default cannot reasonably be
cured or remedied by the Leasehold Mortgagee within such additional thirty
(30) day period, such cure period shall be extended (and no Event of Default
shall be deemed to have occurred under this Lease) so long as the Leasehold
Mortgagee commences the cure or remedy within such period, and prosecutes the
completion thereof with diligence and dispatch, subject to Force Majeure and
delays caused by foreclosure, bankruptcy or insolvency proceedings.     28.13.2.
  Anything herein contained to the contrary notwithstanding, upon the occurrence
of an Event of Default, other than an Event of Default due to a default in the
payment of money or other default reasonably susceptible of being cured prior to
Leasehold Mortgagee obtaining possession, Lessor shall take no action to effect
a termination of this Lease if, within thirty (30) days after notice of such
Event of Default is given to each Leasehold Mortgagee, a Leasehold Mortgagee
shall have (a) obtained possession of the Premises (including possession by a
receiver), or (b) notified Lessor of its intention to institute foreclosure

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 84

      proceedings or otherwise acquire Lessee’s interest under the Lease, and
thereafter promptly commences and prosecutes such proceedings with diligence and
dispatch (subject to Force Majeure and delays caused by bankruptcy or insolvency
proceedings). Upon such a foreclosure or other acquisition of Lessee’s interest
under the Lease, Lessor shall recognize such Leasehold Mortgagee, or any other
foreclosure or trustee sale purchaser or recipient of any deed in lieu as Lessee
hereunder (provided that such acquirer is not an Excluded Contractor) for a
period of sixty (60) days following such foreclosure or other acquisition of
Lessee’s interest under the Lease to obtain approval by the Director of the
National Park Service as required under 36 C.F.R. Section 18.10(d) and
Section 27 above for approval of a successor lessee and upon such approval, such
successor lessee shall take Lessee’s interest in the Premises subject to all of
the terms, agreements, covenants, conditions and provisions in this Lease and
shall accept and agree in writing to be bound by all the terms and conditions of
this Lease and assume Lessee’s obligations hereunder. A Leasehold Mortgagee
anticipating acquisition of Lessee’s interest under the Lease may request prior
approval by the Director of a proposed Transferee (including a Transfer to such
Leasehold Mortgagee). A Leasehold Mortgagee, upon acquiring Lessee’s interest
under this Lease, shall be required promptly to cure all other defaults then
reasonably susceptible of being cured by such Leasehold Mortgagee. The foregoing
provisions of this Section 28.13.2 are subject to the following: (i) no
Leasehold Mortgagee shall be obligated to continue possession or to continue
foreclosure proceedings, provided that it complies with the last sentence of
this Section 28.13.2; (ii) nothing herein contained shall preclude Lessor,
subject to the provisions of this Section, from exercising any rights or
remedies under this Lease (other than a termination of this Lease to the extent
otherwise permitted hereunder) with respect to any other Event of Default by
Lessee during the pendency of such foreclosure proceedings; and (iii) such
Leasehold Mortgagee shall agree with Lessor in writing to comply during the
period Lessor forebears from terminating this Lease with such of the terms,
conditions and covenants of this Lease as are reasonably susceptible of being
complied with by such Leasehold Mortgagee. Notwithstanding anything to the
contrary, including an

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 85

      agreement by Leasehold Mortgagee given under clause (iii) of the preceding
sentence, Leasehold Mortgagee shall have the right at any time to notify Lessor
that it has relinquished possession of the Premises or that it will not
institute foreclosure proceedings or, if such foreclosure proceedings have
commenced, that it has discontinued them, and, in such event, the Leasehold
Mortgagee shall have no further liability under such agreement from and after
the date it delivers such notice to Lessor, and, thereupon, Lessor shall be
entitled to seek the termination of this Lease as otherwise herein provided.
Upon any such termination, the provisions of this Section 28.13.2 shall apply.

  28.13.2.1.   If the default of Lessee is with respect to construction of the
Initial Lessee Improvements, nothing contained in this Section 28.13 or in any
other Section or provision of this Lease shall be deemed to require, permit or
authorize Leasehold Mortgagee, either before or after foreclosure or action in
lieu thereof, to undertake or continue the construction or completion of the
Initial Lessee Improvements beyond the extent necessary to conserve or protect
the Initial Lessee Improvements or construction already made, without first (in
its sole discretion) having expressly assumed Lessee’s obligation to Lessor by
written agreement reasonably satisfactory to Lessor, to complete, in the manner
provided in this Lease, the Initial Lessee Improvements on the Premises or the
part thereof to which the lien or title of such Leasehold Mortgagee relates, and
submitted evidence satisfactory to Lessor that it has the qualifications and
financial responsibility necessary to perform such obligation.     28.13.2.2.  
Upon assuming Lessee’s obligations to complete the Initial Lessee Improvements
in accordance with Section 28.13.2.1 above, the Leasehold Mortgagee shall be
required only to exercise due diligence in completion of the construction of the
Initial Lessee

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 86

      Improvements but shall not be required to complete construction of the
Initial Lessee Improvements within the dates set forth in Section 15 of this
Lease.

  28.13.2.3.   Any transferee of a Leasehold Mortgagee or any purchaser at a
foreclosure sale other than a Leasehold Mortgagee shall be obligated to complete
the Initial Lessee Improvements and exercise due diligence in the completion of
the construction thereof, but shall not be required to complete construction of
the Initial Lessee Improvements within the dates set forth in Section 15 of this
Lease.     28.13.2.4.   Any assuming Leasehold Mortgagee or transferee properly
completing such Initial Lessee Improvements shall be entitled, upon written
request made to Lessor, to a Certificate of Occupancy from Lessor with respect
to such Initial Lessee Improvements to the same extent and in the same manner as
Lessee would have been entitled had Lessee not defaulted.

  28.13.3.   In the event of the termination of this Lease prior to the
expiration of the Term, except (i) by eminent domain, or (ii) as the result of
damage or destruction as provided in Section 24 of this Lease, Lessor shall
serve upon the Leasehold Mortgagee written notice that this Lease has been
terminated, together with a statement of any and all sums which would at that
time be due under this Lease but for such termination, and of all other
defaults, if any, under this Lease then known to Lessor. The Leasehold Mortgagee
shall thereupon have the option to obtain a new Lease in accordance with and
upon the following terms and conditions:

  28.13.3.1.   Upon the written request of the Leasehold Mortgagee, within
thirty (30) days after service of such notice that this Lease has been
terminated, Lessor shall enter into a new lease of the Premises with the most
senior Leasehold Mortgagee giving notice within such period; and

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 87

  28.13.3.2.   Such new Lease shall be entered into at the reasonable cost of
the Leasehold Mortgagee thereunder, shall be effective as of the date of
termination of this Lease, and shall be for the remainder of the Term and at the
rent and upon all the agreements, terms, covenants and conditions hereof,
including any applicable rights of renewal. Such new Lease shall require the
Leasehold Mortgagee to perform any unfulfilled obligation of Lessee under this
Lease which is reasonably susceptible of being performed by such Leasehold
Mortgagee other than obligations of Lessee with respect to construction of the
Initial Lessee Improvements, which obligations shall be performed by Leasehold
Mortgagee in accordance with this Section 28.13.3. Upon the execution of such
new Lease, the Leasehold Mortgagee shall pay any and all sums which would at the
time of the execution thereof be due under this Lease but for such termination,
and shall pay all expenses, including reasonable counsel fees, court costs and
disbursements incurred by Lessor in connection with such defaults and
termination, the recovery of possession of the Premises, and the preparation,
execution and delivery of such new Lease.

  28.13.4.   Effective upon the commencement of the term of any new Lease
executed pursuant to this Section 28.13.4, all subleases then in effect shall be
assigned and transferred without recourse by Lessor to Leasehold Mortgagee and
all monies on deposit with Lessor which Lessee would have been entitled to use
but for the termination or expiration of this Lease may be used by Leasehold
Mortgagee for the purposes of and in accordance with the provisions of such new
lease. Between the date of termination of this Lease and commencement of the
term of the new lease, Lessor shall not (a) enter into any new subleases,
management agreements or agreements for the maintenance of the Premises or the
supplies therefor which would be binding upon Leasehold Mortgagee if

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 88

      Leasehold Mortgagee enters into a new lease, (b) cancel or materially
modify any of the existing subleases, management agreements or agreements for
the maintenance of the Premises or the supplies therefor, or (c) accept any
cancellation, termination or surrender thereof without the written consent of
Leasehold Mortgagee, which consent shall not be unreasonably withheld or
delayed.

  28.13.5.   Anything herein contained to the contrary notwithstanding, the
provisions of this Section 28.13 shall inure only to the benefit of the holders
of the Leasehold Mortgages which are permitted hereunder.     28.13.6.   No
agreement between Lessor and Lessee amending, terminating or surrendering this
Lease, or election by Lessee not to continue this Lease as provided for herein,
shall be valid or effective without Leasehold Mortgagee’s written consent.    
28.13.7.   No union of the interests of Lessor and Lessee herein shall result in
a merger of this Lease in the fee interest, so long as any Leasehold Mortgage
shall be unsatisfied.     28.13.8.   Anything herein contained to the contrary
notwithstanding, no Leasehold Mortgagee, or its designee or nominee, shall
become liable under the provisions of this Lease unless and until such time as
it becomes, and then only for so long as it remains, the owner of the leasehold
estate created hereby.

  28.14.   Assignment by Leasehold Mortgagee         If a Leasehold Mortgagee
shall acquire Lessee’s interest in this Lease as a result of a sale under said
Leasehold Mortgage pursuant to a power of sale contained therein, pursuant to a
judgment of foreclosure, through any transfer in lieu of foreclosure, or through
settlement of or arising out of any pending or contemplated foreclosure,
bankruptcy or insolvency action, or in the event a Leasehold Mortgagee becomes
Lessee under this Lease or any new Lease obtained pursuant to this
Section 28.13.4, such Mortgagee’s right thereafter to assign or transfer this
Lease or such new Lease shall be subject to the restrictions of Section 27 of
this Lease. In the event Leasehold Mortgagee subsequently assigns or transfers
its interest under this Lease after acquiring the same by foreclosure or deed in
lieu of foreclosure or subsequently assigns or transfers its interest under any
new lease obtained pursuant to Section 28.13.4 above, and in

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 89

      connection with any such assignment or transfer, Leasehold Mortgagee takes
back a mortgage or deed of trust encumbering such leasehold interest to secure a
portion of the purchase price given to Leasehold Mortgagee for such assignment
of transfer, then such mortgage or deed of trust shall be considered a Leasehold
Mortgage, and Leasehold Mortgagee shall be entitled to receive the benefit and
enforce the provisions of this Section 28 and any other provisions of this Lease
intended for the benefit of the holder of a Leasehold Mortgage.

  28.15.   Condemnation Proceeds         If more than one Leasehold Mortgagee
should assert a right to condemnation or private sale proceeds payable to, or
for the account of, Lessee, then subject to the terms of the applicable
Leasehold Mortgage, Lessee’s share of the condemnation or private sale proceeds
shall be distributed in accordance with the directions of the Leasehold
Mortgagee whose Leasehold Mortgage constitutes the superior lien on the
leasehold estate.     28.16.   Execution of Documents

  28.16.1.   Lessor shall, upon request from Lessee, execute and deliver from
time to time any agreement or document which may reasonably be deemed necessary
to implement the provisions of this Section 28, provided that subordination of
Lessor’s fee interest shall not be required.     28.16.2.   Subject to the
conditions set forth below, Lessor and Lessee shall cooperate to include in this
Lease by suitable amendment from time to time any provision which may reasonably
be requested by any proposed Leasehold Mortgagee for the purpose of implementing
the mortgagee protection provisions contained in this Lease and allowing such
Leasehold Mortgagee reasonable means to protect or preserve the lien of the
Leasehold Mortgage or to avoid the impairment of its security on the occurrence
of a default under the terms of this Lease.         Lessor and Lessee each agree
to execute and deliver (and to acknowledge, if necessary, for recording
purposes) any agreement reasonably necessary to effect any such amendment;
provided, however, that any such amendment shall not, except as specifically
provided in this Lease, in any way:

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 90

  (a)   affect the Term, require the subordination of Lessor’s fee simple title
or reversionary interest, or affect the Annual Rental and other monetary
obligations under this Lease, nor     (b)   otherwise in any material respect
adversely affect any rights or obligations of Lessor or its mortgagee under this
Lease.

  28.16.3.   Lessee shall reimburse Lessor for all reasonable fees, including
non-affiliate attorneys’ fees, up to One Thousand Dollars ($1,000) incurred by
Lessor in connection with any agreement or document which Lessor is requested to
execute pursuant to this Section 28.16.

29.   TRANSFER BY LESSOR

  29.1.   Lessor shall have the right to transfer any or all of its rights and
obligations under this Lease. This Lease shall not be affected by any such
transfer, and Lessee agrees to attorn to the purchaser or transferee.     29.2.
  If this Lease is transferred by Lessor, Lessor will, as a condition of such
transfer, cause the transferee to recognize Lessee’s and any Leasehold
Mortgagee’s rights hereunder.     29.3.   In the event of any transfer of
Lessor’s interest in and to the Premises, Lessor, subject to the provisions
hereof, (and in case of any subsequent transfers, the then transferor) will
automatically be relieved from and after the date of such transfer of all
liability with regard to the performance of any covenants or obligations on the
part of Lessor (or such transferor, as the case may be) contained in this Lease
thereafter to be performed, but not from liability incurred by Lessor (or such
transferor, as the case may be) on account of covenants or obligations to be
performed by Lessor (or such transferor, as the case may be) hereunder prior to
the date of such transfer.     29.4.   If this Lease is assigned to any person
or entity other than another department or agency of the United Stated
Government, Lessor, to the extent feasible, shall notify Lessee at least sixty
(60) days prior to such assignment. Upon such notification, Lessee may make
recommendations as to amendments to this Lease that would delete those portions
of the Lease that have been included in the Lease because of Lessor’s status as
an instrumentality of the United States Government and replace those provisions
with provisions that are reasonably and customarily used with hotel ground
leases for urban

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 91

      properties similar to the Premises and appropriate given the circumstances
of the proposed assignment. Such amendments may be made as part of the
assignment to the extent they are, in the opinion of Lessor, appropriate and
reasonable and customary and do not otherwise alter the relationships between
the parties.

30.   RIGHT TO ESTOPPEL CERTIFICATES

Each party, within twenty (20) days written request from the other party, shall
execute and deliver to the other party, in reasonable form, a certificate
stating that this Lease is unmodified and in full force and effect, or in full
force and effect as modified, and stating the modifications. The certificate
also shall state the amount of Annual Rental, the Base Rental, and Percentage
Rental, the dates to which the Annual Rental has been paid in advance, and the
amount of any security deposits or prepaid rent and such other matters as may be
reasonably or customarily requested.

31.   DEFAULTS

  31.1.   The occurrence of any one or more of the following events shall
constitute an “Event of Default” under the terms of this Lease (regardless of
the pendency of any bankruptcy, reorganization, receivership, insolvency or
other proceedings, in law, in equity or before any administrative tribunal which
has or might have the effect of preventing Lessee from complying with the terms
of this Lease):

  31.1.1.   Lessee shall fail to pay any Annual Rental when due to Lessor
subject to Lessee’s right to cure within fifteen (15) days after notice by
Lessor of such failure to pay;     31.1.2.   Lessee shall fail to perform or
comply with any other term hereof, and such failure shall continue beyond the
applicable cure period, if any, or, if none, for more than thirty (30) days
after notice thereof from Lessor, or if such default cannot reasonably be cured
within such thirty (30) day period, Lessee shall not within such period commence
with due diligence and dispatch the curing of such default, or having so
commenced, shall thereafter cease, fail or neglect to prosecute or complete with
diligence and dispatch the curing of such default;     31.1.3.   the filing by
or against Lessee of any proceedings under any state or Federal insolvency or
bankruptcy law, or any comparable law that is now or hereafter may be in effect,
whether for liquidation or reorganization, which proceedings if filed against
Lessee are not dismissed or stayed within sixty (60) days;

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 92

  31.1.4.   the entry of an order for relief against Lessee under any bankruptcy
or reorganization case;     31.1.5.   the appointment of a receiver, trustee or
custodian of all or any part of the property of Lessee which appointment with
respect to Lessee is not dismissed within sixty (60) days; provided, however,
that the appointment of a receiver pursuant to the exercise by a Leasehold
Mortgagee of its rights under a Leasehold Mortgage shall not be an Event of
Default hereunder;     31.1.6.   the assignment of all or any part of the
property, if any, of Lessee for the benefit of creditors;     31.1.7.   the
failure of Lessee to give written notice to Lessor of Lessee’s intention to
commence proceedings under any state or Federal insolvency, bankruptcy or any
comparable law that is now or hereafter may be in effect, whether for
liquidation or reorganization, at least thirty (30) days prior to the
commencement of such proceedings;     31.1.8.   a writ of attachment or
execution is levied on this Lease which is not released within thirty (30) days;
    31.1.9.   the Premises are abandoned or cease to be used for the uses
permitted hereunder, which abandonment or cessation is not cured within thirty
(30) days after notice thereof from Lessor (provided, however, that no such
thirty (30) day cure period shall be applicable to any such abandonment or
cessation from and after the first occurrence of any such abandonment or
cessation);     31.1.10.   Lessee suffers or permits a Transfer of this Lease or
any interest therein to occur in violation of this Lease, or sublets all or any
portion of the Premises in violation of this Lease, which violation is not
remedied within thirty (30) days after notice thereof from Lessor.

32.   REMEDIES

  32.1.   Upon an Event of Default, Lessor shall have the following rights and
remedies in addition to any rights or remedies available to Lessor at law or
inequity, or under this Lease.

  32.1.1.   The rights and remedies provided by California Civil Code,
Section 1951.2;

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 93

  32.1.2.   The rights and remedies provided by California Civil Code,
Section 1951.4, that allows Lessor to continue this Lease in effect and to
enforce all of its rights and remedies under this Lease, including the right to
recover Annual Rental as it becomes due, for so long as Lessor does not
terminate Lessee’s right to possession; provided, however, if Lessor elects to
exercise its remedies described in this Section 32.1.2 and Lessor does not
terminate this Lease, and if Lessee requests Lessor’s consent to an assignment
of this Lease or a sublease of the Premises at such time as Lessee is in
default, Lessor shall not unreasonably withhold its consent to such assignment
or sublease. Acts of Building Maintenance or Preservation Maintenance, efforts
to relet the Premises or the appointment of a receiver upon Lessor’s initiative
to protect its interest under this Lease shall not constitute a termination of
Lessee’s rights to possession;     32.1.3.   The right to terminate this Lease
by giving notice to Lessee in accordance with Applicable Law;     32.1.4.   If
Lessor elects to terminate this Lease, the right and power to enter the Premises
and remove therefrom all persons and property and, to store such property in a
public warehouse or elsewhere at the cost of and for the account of Lessee, and
to sell such property and apply such proceeds therefrom pursuant to Applicable
Law.

  32.2.   No act by Lessor allowed by this Section 32 shall terminate this Lease
unless Lessor notifies Lessee that Lessor elects to terminate this Lease.    
32.3.   In the event Lessor terminates Lessee’s right to possession of the
Premises pursuant to this Section 32, Lessee hereby expressly waives any and all
rights to recover or regain possession of the Premises under any rights of
redemption to which it may be entitled by or under any present or future law,
including, without limitation, California Code of Civil Procedure Sections 1174
and 1179.     32.4.   Upon the occurrence of an Event of Default, Lessor shall
have the right, but not the obligation, to take such action as reasonably
necessary to cure such default.     32.5.   The remedies given to Lessor in this
Section shall be in addition and supplemental to all other rights or remedies
which Lessor may have at law or in equity.

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 94

  32.6.   Liability Between the Parties

  32.6.1.   Lessee’s liability pursuant to this Lease is limited to the Lessee’s
interest in the Premises; provided that, Lessee expressly agrees that Lessor may
recover directly from Lessee and/or, subject to Section 28 of this Lease, any
Leasehold Mortgagee that has acquired Lessee’s interest in this Lease and/or the
Premises at a foreclosure sale or by deed in lieu of foreclosure or assignment
of the Leasehold Mortgage held by such Leasehold Mortgagee (but not from any
officer, director, employee, representative or attorney, past, present or future
of Lessee or any such Leasehold Mortgagee), only those damages that arise out of
or in connection with (and with respect to any Leasehold Mortgagee acquiring the
Lessee’s interest in this Lease at a foreclosure sale or by deed in lieu of
foreclosure or assignment of the Leasehold Mortgage held by such Leasehold
Mortgagee, such shall have occurred on or after the date of acquisition by such
Leasehold Mortgagee ) (a) any Impositions not paid by Lessee; (b) uninsured
losses to the extent that such insurance covering such losses was required to be
maintained by Lessee pursuant to Section 23 of this Lease, but such insurance
was in fact not so maintained; (c) the application of any insurance or
condemnation proceeds in a manner inconsistent with or contrary to the
provisions of this Lease; (d) the cost of razing any improvements Lessee fails
to raze in accordance with the terms of Section 24 of this Lease; (e) any
damages suffered by Lessor as the result of the breach by Lessee of the
covenants contained in Section 22 of this Lease, whether or not any action or
proceeding is commenced, including, without limitation, reasonable attorney fees
and all costs, disbursements and expenses of Lessor’s outside counsel, expert
witness fees, transcript preparation fees and costs and document copying,
exhibit preparation, courier, postage, facsimile and long distance expenses;
(f) any expenses in enforcing the limited recourse provisions of this
Section 32.6, whether or not any action or proceeding is commenced, including,
without limitation, reasonable attorney fees and all costs, disbursements and
expenses of Lessor’s outside counsel, expert witness fees, transcript
preparation fees and costs and document copying, exhibit preparation, courier,
postage, facsimile

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 95

      and long distance expenses; and (g) waste committed or permitted by
Lessee.

  32.6.2.   Lessee agrees that it will have no recourse with respect to any
obligation of Lessor under this Lease, or for any claim based upon this Lease or
otherwise, against any officer, director, employee, representative or attorney,
past, present or future, of Lessor, or against any person other than Lessor, or
against Lessor except to the extent of the value of Lessor’s interest in the
Premises, whether by virtue of any constitution, statute, rule of law, rule of
equity, enforcement of any assessment as penalty, or by reason of any matter
prior to the execution and delivery of this Lease, or otherwise. By Lessee’s
execution and delivery hereof and as part of the consideration for Lessor’s
obligations hereunder all such liability is expressly waived.

  32.7.   No failure by Lessor to insist upon the strict performance of any
term, covenant, agreement, provision, condition or limitation of this Lease or
to exercise any right or remedy upon an Event of Default, and no acceptance by
Lessor of full or partial monetary obligation during the continuance of any such
Event of Default, shall constitute a waiver of any such Event of Default or of
such term, covenant, agreement, provision, condition or limitation. No term,
covenant, agreement, provision, condition or limitation of this Lease and no
Event of Default under this Lease may be waived, altered or modified except by a
written instrument executed by Lessor. No waiver of any Event of Default shall
affect or alter this Lease, but each and every term, covenant, agreement,
provision, condition and limitation of this Lease shall continue in full force
and effect with respect to any other then existing or subsequent Event of
Default.     32.8.   No expiration or termination of this Lease pursuant to the
terms hereof or by operation of law or otherwise and no repossession of the
Premises or any part thereof pursuant to the terms hereof or by operation of law
or otherwise, shall relieve Lessee of its liabilities and obligations hereunder
arising prior to termination of this Lease, all of which shall survive such
expiration, termination or repossession, including, without limitation, the
rights of Lessor for indemnification for liability, personal injuries or
property damage, nor shall anything in this Lease be deemed to affect the right
of Lessor to equitable relief.

33.   ALTERNATIVE DISPUTE RESOLUTION

  33.1.   In the event of any dispute between the Parties arising out of the
specific provisions of this Lease listed below, or any other provision of

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 96

      this Lease that expressly provides for alternative dispute resolution
pursuant to this Section 33, or a breach of any such provisions solely between
Lessor and Lessee, but not including a default with respect to the timely
payment of Annual Rental, or if the parties otherwise agree to do so, Lessee and
Lessor shall meet promptly in an effort to resolve the dispute extrajudicially.
The following provisions of this Lease shall be subject to alternative dispute
resolution pursuant to this Section 33:

  33.1.1.   Section 2.3.7 [Retained Space], only with respect to the rate per
unit charged Lessor;     33.1.2.   Section 7.3 [Lessor’s Audit], with respect to
an audit conducted by either Party;     33.1.3.   Section 10.1.1 [Use of the
Premises], only with respect to whether Lessee’s use complies with the use
specified in Section 10.1.1;     33.1.4.   Sections 19.4.1 and 19.4.2 [Building
Maintenance and Preservation Maintenance], only with respect to termination by
Lessor or Lessee;     33.1.5.   Section 21.1 [General Compliance with Applicable
Law];     33.1.6.   Section 23.7 [Changes in Insurance Requirements];    
33.1.7.   Section 24 [Damage or Destruction], only with respect to termination
by Lessee;     33.1.8.   Section 32 [Remedies]; with respect to any provision
pursuant to which Lessor desires to exercise its right of termination; and    
33.1.9.   Section 34 [Surrender and Vacate the Premises].

  33.2.   If the dispute is not resolved as a result of such meeting, the
dispute shall be referred to the senior management of each party within fifteen
(15) days after the meeting prescribed in Section 33.1 of this Lease.     33.3.
  The members of the senior management of each party shall meet to attempt to
resolve the dispute within thirty (30) days after the dispute has been referred
to them as prescribed in Section 33.2 of this Lease.     33.4.   Prior to the
meeting of the members of the senior management of each party, the Parties shall
exchange a written summary of the issue(s) and the underlying evidence relating
to the dispute. The disputing party shall submit its written summary to the
other party twenty (20) days before the

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 97

      meeting of the senior management. This submission shall set for the basis
of its dispute and identify the member of its senior management authorized to
resolve the dispute on its behalf. Then, ten (10) days thereafter, the other
party shall submit its written summary to the disputing party. This submission
shall respond to the matters raised in the written summary provided by the
disputing party and identify the member of its senior management authorized to
resolve the dispute on its behalf.

  33.5.   If the dispute is not resolved by the senior management of each party
within thirty (30) days of the last submission provided pursuant to Section 33.4
above, the Parties will attempt in good faith to resolve the dispute by
mediation conducted in accordance with the Commercial Mediation Rules of the
American Arbitration Association.     33.6.   Insofar as the Federal Government
adopts and maintains binding arbitration as a method of dispute resolution and
to the extent of the development by the United States of applicable procedures
for such binding arbitration, then Lessor and Lessee shall meet to confer as to
whether to adopt such procedures for binding arbitration that may be promulgated
for use by the United States.     33.7.   Should the resolution of a dispute
under this Section 33 result in a written agreement by the Lessor that (a) an
amount of money is owed by the Lessor to the Lessee and if Lessor has not paid
such amount within thirty (30) days thereafter, then Lessee may, in its sole
discretion, elect to receive payment of such amount by reducing subsequent
monetary payments due by Lessee to Lessor in a total amount equaling the amount
due; or (b) that performance is required by Lessee, then Lessee shall have the
right to cure within thirty (30) days of receipt of the written agreement by the
Lessor pursuant to this Section 33.7, or if such performance cannot reasonably
be completed within such thirty (30) day period, Lessee shall commence within
such thirty (30) day period with due diligence and dispatch the curing and
shall, having so commenced, thereafter not cease, fail or neglect to prosecute
or complete with diligence and dispatch such cure.

34.   SURRENDER AND VACATE THE PREMISES

  34.1.   On the Termination Date or other termination of the Term, Lessee shall
surrender and vacate the Premises and the Fixtures, remove the Personal Property
therefrom, and return the Premises and improvements thereon, including the
Initial Lessee Improvements, Alterations, Preservation Maintenance, Fixtures and
all of Lessor’s personal property, if any, on the Premises to as good an order
and condition as would be reasonably expected given maintenance and care

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 98

      in accordance with the terms of this Lease and given normal use and wear
and tear on the property. All Fixtures shall be in good working order and shall
remain attached to the Premises. Notwithstanding the removal of any Trade
Fixtures, all major building systems including heating, air conditioning,
electrical, security lighting, fire detection, smoke detection, building fire
suppression, alarm, drainage, water supply, elevator, escalator, and sewer shall
be complete and in good working order and shall function as designed. Lessee
shall execute all documents as Lessor may deem necessary to evidence any such
other termination.

  34.2.   If Lessee shall fail or neglect to remove the Personal Property and
shall fail to leave the Premises in good order as described in this Section 34,
then, at Lessor’s option, the Personal Property shall either become the property
of Lessor without compensation therefor, or Lessor may cause it to be removed
and the Premises to be repaired at the expense of Lessee, and no claim for
damages against Lessor or Lessor’s Agents, shall be created by or made on
account of such removal and repair work and all major building systems shall be
returned to working order at the expense of Lessee.     34.3.   Ninety (90) days
prior to the Termination Date, Lessee and Lessor shall jointly, or Lessor shall
in the absence of Lessee, prepare an Inventory and Condition Report of the
Premises to constitute the basis for materials and work that may be necessary to
meet the conditions of this Section 34.

35.   HOLDING OVER

This Lease shall terminate upon the Termination Date and any holding over by
Lessee after the Termination Date shall not constitute a renewal of this Lease
or give Lessee any rights under this Lease or in or to the Premises.

36.   REPRESENTATIONS AND WARRANTIES OF LESSEE

Lessee hereby represents and warrants to Lessor as follows:

  36.1.   Lessee is a limited partnership duly formed and validly existing under
the laws of the State of California.     36.2.   Lessee has the right, power,
legal capacity and authority to enter into and perform its obligations under
this Lease, and to develop, construct, and operate the Premises as contemplated
by this Lease; all approvals or consents of any person(s) required in connection
with the execution and performance of this Lease have been obtained. The
execution and performance of this Lease will not result in or constitute an
Event of

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 99

      Default under this Lease or event that would, with notice or lapse of time
or both, be a default, breach or violation of the organizational instruments
governing Lessee or any agreement or any order or decree of any court or Agency
to which Lessee is a party or to which it is subject.

  36.3.   Lessee has taken all necessary action to authorize the execution,
delivery and performance of this Lease and this Lease constitutes the legal,
valid and binding obligation of Lessee.

37.   REPRESENTATIONS AND WARRANTIES OF LESSOR

Lessor hereby represents and warrants to Lessee as follows:

  37.1.   Lessor is an Agency of the United States of America.     37.2.  
Lessor has taken all necessary action to authorize the execution, delivery and
performance of this Lease, and this Lease constitutes the legal, valid and
binding obligation of Lessor.     37.3.   Lessor has made no representations or
warranties, direct or implied, written or verbal, with respect to the Premises
or any other property owned by Lessor.

38.   COMPLIANCE WITH FEDERAL EQUAL OPPORTUNITY LAWS

To the extent that the following Orders, Acts, Laws, and regulations apply to
this Lease then Lessee shall comply with the requirements of (a) Title VII of
the Civil Rights Act of 1964 (as amended), as well as Executive Order No. 11246
of September 24, 1965, as amended by Executive Order 11375 of October 13, 1967;
(b) Title V, Sections 503 and 504 of the Rehabilitation Act of September 26,
1973, P.L. 93-112 (as amended), which prohibits discrimination on the basis of
disability and requires Government contractors and subcontractors to take
affirmative action to employ and advance in employment qualified handicapped
individuals; (c) 41 C.F.R. Chapter 60, which prescribes affirmative action
requirements for government contractors and subcontractors; (d) the Age
Discrimination in Employment Act of December 15, 1967, (as amended); (e) the
Americans with Disabilities Act, 42 U.S.C. Sections 12111 et seq.; (f) and all
other Applicable Laws relating to nondiscrimination in employment and in
providing facilities and services to the public, and Lessee shall do nothing in
advertising for employees that will prevent those covered by these laws from
qualifying for such employment.

39.   NOTICES

Any notice, consent or other communication required or permitted under this
Lease shall be in writing and shall be delivered by hand, sent by courier, sent
by prepaid registered or certified mail with return receipt requested, and shall
be deemed to have
*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 100
been given on the earliest of (a) receipt, (b) one (1) business day after
delivery to a courier for overnight expedited delivery service, or (c) five
(5) business days after the date deposited in the United States mail, registered
or certified, with postage prepaid and return receipt requested (provided that
such return receipt must indicate receipt at the address specified), and
addressed as appropriate to the following addresses (or to such other or further
addresses as the Parties may designate by notice given in accordance with this
Section 39):
If to Lessor:
Regional Director, Pacific West Region
U.S. Department of the Interior
National Park Service
600 Harrison Street, Suite 600
San Francisco, California 94107

with copy to:   Superintendent
San Francisco Maritime National Historical Park
Fort Mason, Building. E, Room 265
San Francisco, California 94123

If to Lessee:
Maritime Hotel Associates, L.P.
c/o Kimpton Hotel and Restaurant Group, Inc.
222 Kearny Street, Suite 200
San Francisco, California 94108
Attention: Chief Financial Officer
And to:
Lessee’s Leasehold Mortgagee pursuant to Section 28 of this Lease.

40.   LESSOR’S RIGHT TO EXHIBIT THE PREMISES

During the final two (2) years of the Term, Lessor shall have the right to enter
the Premises at all reasonable times during normal business hours and after
giving twenty-four (24) hours prior notice for the purposes of exhibiting the
same to prospective lessees or developing plans for conversion of the same to
full Park use after expiration of the Term. Lessor shall not take any action
under this Section 40 that causes or is likely to cause material interference
with Lessee’s use and/or occupancy of the Premises under the terms of this
Lease.
*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 101

41.   NO PARTNERSHIP OR JOINT VENTURE

Lessor is not for any purpose a partner or joint venturer of Lessee in the
development or operation of the Premises or in any business conducted on the
Premises. Lessor shall not under any circumstances be responsible or obligated
for any losses or liabilities of Lessee.

42.   ANTI-DEFICIENCY ACT

Lessee and Lessor agree that nothing contained in this Lease shall be construed
as binding Lessor to expend, in any fiscal year, any sum in excess of the
appropriation made by Congress for that fiscal year in furtherance of the
subject matter of this Lease, or to involve Lessor in any contract or other
obligation for the future expenditure of money in excess of such appropriations.

43.   GENERAL PROVISIONS

  43.1.   No Congressional Conflict of Interest         No member or delegate to
Congress or Resident Commissioner shall be admitted to any share or part of this
Lease, or to any benefit that may arise therefrom, but this provision shall not
be construed to extend to this Lease if made with a corporation for its general
benefit.     43.2.   No Third Party Beneficiaries         This Lease shall not,
nor be deemed nor construed to, confer upon any person or entity, other than the
Parties hereto, any right or interest, including, without limiting the
generality of the foregoing, any third party beneficiary status or any right to
enforce any provision of this Lease.     43.3.   No Preferential Renewal and
Relocation Assistance         This Lease provides no right of renewal, and
Lessee hereby waives any preferential right of renewal of this Lease under 16
U.S.C. Section 20 or otherwise. No rights shall be acquired by virtue of this
Lease entitling Lessee to claim benefits under the Uniform Relocation Assistance
and Real Property Acquisition Policies Act of 1970, Public Law 91-646.     43.4.
  Memorandum of Lease         Lessor will record a Memorandum of Lease at no
charge to Lessee other than normal per page recording costs, except that Lessee
shall pay any costs which may be associated with such act of recordation that
exceed $100. For the purpose of recordation by Lessor, Lessee shall at Lessee’s
sole expense prepare the document(s) necessary for recordation and provide such
documents to Lessor.

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 102

  43.5.   Broker’s Commissions         Lessee warrants that no person or selling
agency has been employed or retained to solicit or secure this Lease upon an
agreement or understanding for a commission, percentage, brokerage or contingent
fee. For breach or violation of this warranty, Lessor shall have the right to
annul this Lease without liability.     43.6.   Severability         In case any
one or more of the provisions of this Lease shall for any reason be held to be
invalid, illegal or unenforceable in any respect, or inapplicable due to
assignment of this Lease by Lessor to any person or entity other than another
governmental entity of the United States Government, such invalidity, illegality
or unenforceability, or inapplicability of provisions solely applicable to a
governmental entity of the United States Government, shall not affect any other
provision of this Lease, and this Lease shall be construed as if such invalid,
illegal, unenforceable, or inapplicable provisions had not been contained in
this Lease.     43.7.   Exhibits         Each of the exhibits referenced in this
Lease is attached hereto and incorporated herein.     43.8.   Time of the
Essence         Time is hereby expressly declared to be of the essence of this
Lease and of each and every term, covenant, agreement, condition and provision
of this Lease.     43.9.   Headings         Section and Subsection headings in
this Lease are for convenience only and are not to be construed as a part of
this Lease or in any way limiting or amplifying the provisions of this Lease.  
  43.10.   Lease Construed as a Whole         The language in all parts of this
Lease shall in all cases be construed as a whole according to its fair meaning
and not strictly for or against either Lessor or Lessee. The Parties acknowledge
that each party and its counsel have reviewed this Lease and participated in its
drafting and therefore that the rule of construction that any ambiguities are to
be resolved against the drafting party shall not be employed or applied in the
interpretation of this Lease.

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 103

  43.11.   Meaning of Terms         Whenever the context so requires, the neuter
gender shall include the masculine and the feminine, and the singular shall
include the plural and vice versa.     43.12.   Federal Law         The laws of
the United States shall govern the validity, construction and effect of this
Lease.     43.13.   Entire Lease         This instrument, together with the
exhibits hereto, constitutes the entire agreement between Lessor and Lessee with
respect to the subject matter of this Lease and supersedes all prior offers,
negotiations, oral and written. This Lease may not be amended or modified in any
respect whatsoever except by an instrument in writing signed by Lessor and
Lessee.     43.14.   Termination Not Merger         The voluntary sale or other
surrender of this Lease by Lessee to Lessor, or a mutual cancellation thereof,
or the termination thereof by Lessor pursuant to any provision contained in this
Lease, shall not work a merger, but, at the option of Lessor, shall either
terminate any or all existing subleases or subtenancies on the Premises, or
operate as an assignment to Lessor of any or all of such subleases or
subtenancies.     43.15.   Time Periods         Any time period to be computed
pursuant to this Lease shall be computed by excluding the first day and
including the last day. If the last day falls on a Saturday, Sunday or holiday,
the last day shall be extended until the next business day that the Lessor is
open for business, but in no event shall the extension be for more than three
(3) calendar days. All references to days shall mean calendar days unless
otherwise specifically stated.

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



Haslett Warehouse
HL-SAF001-99
PAGE 104
     IN WITNESS WHEREOF, the Regional Director of the Pacific West Region of the
National Park Service, acting on behalf of the United States, in the exercise of
the delegated authority from the Secretary, as Lessor, and Lessee have executed
this Lease by proper persons thereunto duly authorized as of the date first
above written.

                      MARITIME HOTEL ASSOCIATES, L.P.   NATIONAL PARK SERVICE  
 
 
                    By:   /s/ Tom LaTour   By:   /s/ John J Reynolds            
         
 
  Name:   Tom LaTour       John J. Reynolds    
 
  Title:   President       Regional Director
Pacific West Region    

Attest:

         
Name:
  /s/ William G. Thomas
 
   
Title:
  Superintendent    

*** SAN FRANCISCO MARITIME NATIONAL HISTORICAL PARK ***
**** PACIFIC WEST REGION — NATIONAL PARK SERVICE ****

 



--------------------------------------------------------------------------------



 



EXHIBIT A
PREMISES
     The Premises is the Haslett Warehouse, including the Vault but exclusive of
the Retained Space, and the real property located within the San Francisco
Maritime National Historical Park, San Francisco, California, and more
particularly described as:
All of that real property situate in the City and County of San Francisco, State
of California, described as follows:
Beginning at the point of intersection of the southerly line of Jefferson Street
with the easterly line of Hyde Street; running thence easterly along said line
of Jefferson Street 202.834 feet to a point distant thereon 209.666 feet
westerly from the westerly line of Leavenworth Street; thence deflecting 89° 55’
30” to the right and running southerly 141.370 feet; thence southerly and
southeasterly along a curve to the left tangent to the preceding course, which
curve has a radius of 301.90 feet, a central angle of 26° 16’ 49.43”, an arc
distance of 138.475 feet to a point on the northerly line of Beach Street;
thence deflecting 116° 21’ 19.43” to the right from the tangent of the preceding
curve at last said point and running westerly along said line of Beach Street
234.400 feet to the easterly line of Hyde Street; thence northerly along said
line of Hyde Street 275.00 feet to the point of beginning.
Being a portion of 50 Vara Block No. 259.
Together with a perpetual easement appurtenant to the above described property
over a strip of land 3.50 feet in width lying contiguous to and easterly of the
easterly boundary line of the above described premises and extending from the
northerly line of Beach Street to a point 27 feet and 1-1/8 inches southerly
from the said southerly line of Jefferson Street, this easement being the
purposes of perpetually maintaining suitable clearance for spur tract purposes;
and no structure shall be constructed in, over or upon said 3.50 foot strip of
land except such structures as may be required to drain, maintain, support or
construct a spur track at any elevation required by good railroad practice.
As created and reserved in the deed from California Packing Corporation, a New
York Corporation, to Security Lithograph Company, a California Corporation,
dated February 12, 1948, and recorded February 16, 1948, in Book 4815, Page 487
of Official Records of the City and County of San Francisco, State of
California.
The Premises includes Fixtures and any utility facilities, such as conduits,
lines, valves, fittings and related equipment and apparatus located within the
Premises owned by Lessor and existing as of the Commencement Date. The Premises
does not extend below (a) the bottom surface of the concrete slab on the lowest
level of the Haslett Warehouse except for the specific building foundation
structures, or (b) the bottom surface of the hardscape or any improvements
installed by Lessee supporting such hardscape on the above-described real
property that is not situated under the Haslett Warehouse.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
RETAINED SPACE
[Attach Shaded Drawing]

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Office Space
[Attach Shaded Drawing]

 



--------------------------------------------------------------------------------



 



EXHIBIT D
Restaurant Space
[Attach Shaded Drawing]

 



--------------------------------------------------------------------------------



 



EXHIBIT E
Retail Space
[Attach Shaded Drawing]

 



--------------------------------------------------------------------------------



 



EXHIBIT F
TRADE FIXTURES
All of the following items installed by Lessee, to the extent that they are
affixed to the Premises and constitute fixtures (or would constitute fixtures
but for Lessee’s rights to remove them pursuant to this Lease) and are readily
removable:

•   Chandeliers, wall sconces, custom or artistic decorative lighting fixtures
in the lobby areas, Restaurant Space, meeting rooms, and suites;   •  
Furniture, except to the extent the furniture is fully integrated into the
Premises;   •   Curtain rods;   •   Mirrors;   •   Artwork;   •   Shelving,
except to the extent the shelving is fully integrated into the walls of the
Premises;   •   Restaurant, bar, catering, room service and other food service
equipment and furnishings;   •   Computer and telephone equipment (excluding
wiring);   •   Audio/visual equipment;   •   Ice machines;   •   Safes (other
than wall safes);   •   Exercise equipment;   •   Security equipment (other than
wiring);   •   Key card system (excluding wiring and the locks on the doors);  
•   Hair dryers and other personal care items;

and all other equipment reasonably agreed to in writing by Lessor and Lessee at
the time of its installation; but in any event excluding mechanical (including
heating, ventilating and air conditioning), elevator, fire detection, alarm and
sprinkler, illumination (other than as listed above), electrical, and plumbing
fixtures and systems in the Premises, and components thereof.

 



--------------------------------------------------------------------------------



 



EXHIBIT G
SCHEDULE OF PERFORMANCE
(Due Diligence and Initial Lessee Improvements)
Haslett Warehouse

              #   Action   Timeframe   Anticipated Date
1
  Lessee pays Lessor $100,000 one-time payment (§ 5.3.1)   On Commencement Date
  10/16/00
 
           
2
  Lessor provides to Lessee all available site information in Landlord’s
possession to Lessee, to include “as built” utility plans (§ 13.3.3), and
hazardous material reports (§ 22.1) Lessor prepares an Inventory and Condition
Report (§ 1.39)        
 
           
3
  Lessor delivers to Lessee list of potential Design and Construction Monitors
(§ 1.20)   10th day after the
Commencement Date   10/26/00
 
           
4
  Lessee notifies Lessor in writing of receipt of list of Design and
Construction Monitors and any reasonable objections to any of the listed
contractors (Sec. 1.20)   3rd business day after receipt of list from Lessor  
10/29/00
 
           
5
  Lessor to submit MEP requirements for Retained Space (§ 2.3.2)   20th day
after
Commencement Date   11/06/00
 
           
6
  Lessee submits to Lessor a traffic management plan (§ 16.2)   25th day after
the
Commencement Date   11/13/00
 
           
7
  Lessee submits to Lessor complete schematic design package   32nd day after
the
Commencement Date   11/17/00
 
           
8
  Lessee submits to State Historic Preservation Officer (SHPO), and provides
copy to Lessor, of historic preservation certification application (Tax-Act
certification)        
 
           
9
  Lessee makes first of 3 payments in amount of $110,000 for services of Design
and Construction Monitor hired by Lessor (§ 1.20)        
 
           
10
  Lessor completes review of traffic management plan        

 



--------------------------------------------------------------------------------



 



              #   Action   Timeframe   Anticipated Date
11
  Lessor completes review process of schematic design package   21st day after
receipt of complete schematic design package   12/08/00
 
           
12
  End of Due Diligence Period   90th day after the
Commencement Date   01/16/01
 
           
13
  Lessor to remove Lessor’s personal property from warehouse (§ 3.3)   30th day
after end of Due Diligence period   02/14/01
 
           
14
  Lessee submits to Lessor complete design development package   91st day after
Lessor approval of schematic design package   03/09/01
 
           
15
  Lessee makes second of 3 payments in amount of $110,000 for services of Design
and Construction Monitor hired by Lessor (§ 1.20)        
 
           
16
  Lessor completes review process of design development package   28th day after
receipt of complete design development package   04/06/01
 
           
17
  Lessee submits to Lessor a completed construction documents package   63rd day
after Lessor approval of design development package   06/08/01
 
           
18
  Lessee provides Lessor with HazMat Management/Remediation Plan (§ 22.10)      
 
 
           
19
  Lessee submits to Lessor evidence of insurance (§ 23.4.6)   7th day after
submission of construction documents package   06/15/01
 
           
20
  Lessee submits to Lessor complete financial package showing evidence of
financing availability (§ 14.1)        
 
           
21
  Lessor completes review process of evidence of insurance and financial package
  14th day after receipt of complete insurance and financial package   06/29/01
 
           
22
  Lessor completes review process of construction documents   35th day after
receipt of complete construction documents package   07/13/01

 



--------------------------------------------------------------------------------



 



              #   Action   Timeframe   Anticipated Date
23
  Lessor delivers building permit to escrow for the loan under the approved
Financing Commitment   1 day prior to closing of loan (pending Lessor approval
of construction documents package)   07/30/01
 
           
24
  Lessee closes loan under the approved Financing Commitment (§ 14.2)   16th day
after Lessor approval of construction documents package   07/31/01
 
           
25
  Building permit is delivered to Lessee   Concurrent with closing of loan under
the approved Financing Commitment and issuance of the building permit for the
project    
 
           
26
  Lessee establishes and deposits $1.9M payment into “Capital Account” for
projects (§ 5.3.2)        
 
           
27
  Lessee makes third and last of 3 payments in amount of $110,000 for services
of Design and Construction Monitor hired by Lessor (§ 1.20)        
 
           
28
  Lessee establishes and deposits $540K into “Capital Account” for retained
space (§ 5.3.3)        
 
           
29
  Lessee begins construction   3rd day after closing of the loan under the
approved Financing Commitment   08/03/01
 
           
30
  Lessee gives Lessor Notice of Substantial Completion (§ 15.4.1)   13 months
after commencement of construction   09/03/02 (No later than 12/31/02 (§
15.1.2))
 
           
31
  Lessor issues Conditional Certificate of Occupancy   Upon Substantial
Completion of construction   09/11/02
 
           
32
  Lessor issues Certificate of Occupancy   Upon final completion of construction
  10/11/02

 



--------------------------------------------------------------------------------



 



              #   Action   Timeframe   Anticipated Date
33
  Lessee submits to Lessor Preservation Plan for approval (§ 19.5)   30th day
after issuance of Certificate of Occupancy   11/11/02
34
  Lessee submits to Lessor Trade Fixture Inventory (revised Exhibit F), as
applicable, and inventory and condition report (§ 15.4.4)        
35
  Lessee submits to Lessor As-Built drawings (§ 15.4.3)        

 



--------------------------------------------------------------------------------



 



EXHIBIT H
PRELIMINARY SCHEMATIC PLANS FOR, AND DESCRIPTION OF,
THE INITIAL LESSEE IMPROVEMENTS
[Attached Preliminary Schematic drawings and text from Kimpton’s Proposal]

 



--------------------------------------------------------------------------------



 



EXHIBIT I
VAULT
[Attach Shaded Drawing]

 



--------------------------------------------------------------------------------



 



EXHIBIT J
Retained Space Restrooms and Drinking Fountains
Plumbing Fixtures in the Retained Space
Men’s Restroom:
2 Toilets
2 Urinals
2 Wash basins
1 Diaper changing station
Women’s Restroom:
4 Toilets
2 Wash basins
1 Diaper changing station
Employee Unisex Restroom:
1 Toilet
1 Wash basin
1 Drinking fountain
Other Fixtures:
1 Service sink
2 Drinking fountains

 



--------------------------------------------------------------------------------



 



EXHIBIT K
Street Encroachment Agreement
[Attached Recorded Street Encroachment Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT L
List of reports and studies identifying Historic Elements of the Haslett
Warehouse:

1.   “Haslett Warehouse: Historic Structures Report”; February 1986; prepared
for National Park Service by Page, Anderson & Turnbull, Inc.   2.   “Haslett
Warehouse: Evaluation of Adaptive Use Alternatives”; April 1994; prepared for
National Park Service by Architectural Resources Group.

 